Exhibit 10.3

 



SECOND AMENDMENT TO CREDIT AGREEMENT

(Five Year Term Loan)

 

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 7, 2020
among Summit Hotel OP, LP, a Delaware limited partnership (the “Borrower”),
SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation (the “Parent Guarantor”),
the subsidiaries of the Borrower party hereto (the “Subsidiary Guarantors” and
together with the Parent Guarantor, the “Guarantors”), KEYBANK NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) for the
financial institutions party to the Credit Agreement referred to below
(collectively, the “Lender Parties”), and the Required Lenders (as defined
below).

 

PRELIMINARY STATEMENTS:

 

The Borrower, Summit Hotel Properties, Inc. (the “Parent Guarantor”), the other
guarantors named therein, Administrative Agent, and the Lender Parties have
entered into that certain Credit Agreement dated as of September 26, 2017, as
amended by that certain First Amendment to Credit Agreement dated as of December
6, 2018 (the “Existing Credit Agreement”). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Existing
Credit Agreement, as amended hereby;

 

WHEREAS, the Guarantors, the Administrative Agent, the Borrower and certain
Lenders party to the Existing Credit Agreement wish to amend the Existing Credit
Agreement to address certain changes to the terms thereof as set forth below;
and

 

WHEREAS, pursuant to Section 9.01 of the Existing Credit Agreement, and subject
to the conditions precedent to the Amendment Effective Date set forth in Section
12 of this Amendment, the Parent Guarantor, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and the Lenders party hereto (representing
the Required Lenders required pursuant to Section 9.01 of the Existing Credit
Agreement) (collectively, the “Required Lenders”), have agreed to amend the
Existing Credit Agreement on the terms and subject to the other conditions set
forth herein.

 

SECTION 1. Amendments to the Existing Credit Agreement. Upon the occurrence of
the Amendment Effective Date (as defined in Section 12 below):

 

(a)          The Existing Credit Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the underlined text (indicated textually in the same
manner as the following example: underlined text) as set forth in the pages of
the Existing Credit Agreement attached as Annex A (as so amended, the “Amended
Credit Agreement”).

 

(b)          The Existing Credit Agreement is hereby amended by adding new
Exhibit H thereto in the form of Exhibit H hereto.

 

(c)          The Existing Credit Agreement is hereby amended by adding new
Exhibit I thereto in the form of Exhibit I hereto.

 

(d)          The Existing Credit Agreement is hereby amended by replacing
Schedules II, 4.01(b), 4.01(n), 4.01(o), and 4.01(p) annexed thereto with
Schedules II, 4.01(b), 4.01(n), 4.01(o), and 4.01(p) attached hereto,
respectively.

 



 

 

 

SECTION 2. Temporary Modifications During Limited Waiver Period. For the period
from the Amendment Effective Date though the earlier of (i) the Reinstatement
Date (as defined below) and (ii) March 31, 2021 (the “Limited Waiver Period”),
the Existing Credit Agreement (as amended pursuant to Section 1 of this
Amendment) shall be deemed modified and amended as follows:

 

(a)           Limited Waiver. The following provisions (collectively, the
“Subject Provisions”) shall be deemed waived and no Default or Event of Default
shall be deemed to result from any violation thereof:

 

(i)             the requirements of clause (d) of the definition of Unencumbered
Asset Pool Conditions;

 

(ii)            the requirement that the Borrower make mandatory prepayments
under subsections 2.06(b)(i)(A) and 2.06(b)(i)(B);

 

(iii)           the covenants in Sections 5.04(a)(i) (Maximum Leverage Ratio),
5.04(a)(ii) (Minimum Consolidated Tangible Net Worth), 5.04(a)(iv) (Minimum
Consolidated Fixed Charge Coverage Ratio), 5.04(a)(v) (Maximum Secured Leverage
Ratio), 5.04(a)(vi) (Maximum Secured Recourse Leverage Ratio) and Section
5.04(b) (Unencumbered Asset Pool Financial Covenants);

 

(iv)           the representations in (x) the last sentence of Section 4.01(g)
(Financial Condition) and (y) Section 4.01(s) (Force Majeure) for events or
circumstances relating to the COVID-19 pandemic to the extent such events or
circumstances have been publicly disclosed by the Borrower in its securities
filings; and

 

(v)            the requirement under Section 3.02 that the Borrower certify,
pursuant to clause (z)(iii) thereof in connection with each Commitment Increase,
that (1) the Total Unencumbered Asset Value equals or exceeds the Consolidated
Unsecured Indebtedness of the Parent Guarantor that will be outstanding after
giving effect to such Commitment Increase and (2) before and after giving effect
to such Commitment Increase the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04(b).

 

Without limiting the generality of the provisions of Section 9.01 of the
Existing Credit Agreement, the waiver set forth in this subsection 2(a) shall be
limited precisely as written, and nothing herein shall be deemed to (A)
constitute a waiver of compliance by the Borrower or any Guarantor with respect
to (1) the Limited Waiver Period Subject Provisions other than during the
Limited Waiver Period or (2) any other term, provision or condition of the Loan
Documents or any other instrument or agreement referred to in any of them, or
(B) prejudice any right or remedy that any Lender may now have or may have in
the future under or in connection with the Existing Credit Agreement, the other
Loan Documents or any other instrument or agreement referred to in any of them
or under applicable laws. For the avoidance of doubt, the waivers of the Limited
Waiver Period Subject Provisions set forth herein shall not extend beyond the
last day of the Limited Waiver Period, and such waivers shall be of no force or
effect for any purpose after the last day of the Limited Waiver Period.

 

(b)          Notices of Borrowing; Pledged Account. Each Notice of Borrowing
during the Limited Waiver Period shall be substantially in the form of Annex B
attached hereto. Commitment Increases made to the Borrower during the Limited
Waiver Period shall be deposited into a deposit account (each, a “Pledged
Account”) (i) established by the Borrower and maintained with a bank that is a
Lender selected by the Borrower and (ii) in which the Administrative Agent, for
the benefit of the Secured Parties, has been granted a perfected security
interest (including in the funds on deposit therein) pursuant to a pledge
agreement substantially similar to the “Pledge Agreement” delivered to the
administrative agent under the Revolving Credit Agreement contemporaneously
herewith and with respect to which a deposit account control agreement
reasonably satisfactory to the Administrative Agent has been executed and
delivered by all applicable parties. Without limiting the foregoing, no
Revolving Credit Advances shall be made during the Limited Waiver Period unless
and until the Borrower has satisfied the requirement in Section 14(b) relating
to the Deposit Account Control Agreement.

 

 2 

 



 

(c)          Permitted Uses of Revolving Credit Advances. All proceeds of
Revolving Credit Advances made during the Limited Waiver Period shall be used
only to fund (i) operating expenses of the business of the Borrower and its
Subsidiaries including, without limitation, the actual costs and expenses of
owning, operating, managing, and maintaining the Assets including, without
limitation, repairs, real estate and chattel taxes, income taxes, principal and
interest payments on Debt for Borrowed Money, payments for FF&E, FF&E reserves
and management fees, (ii) costs and expenses relating to the capital projects
approved by the administrative agent under the Revolving Credit Agreement and
described in Schedule 2(c) attached hereto, (iii) costs and expenses reasonably
required to comply with applicable legal and franchise requirements pertaining
to the ownership of the Assets and the operation and management of the business
of the Borrower and its Subsidiaries, (iv) costs and expenses required on an
emergency basis to avoid damage or injury to persons or property pertaining to
the ownership of the Assets and the operation and management of the business of
the Borrower and its Subsidiaries, (v) dividends on Preferred Interests issued
prior to the Amendment Closing Date and otherwise permitted to be paid during
the Limited Waiver Period by the terms of the Existing Credit Agreement as
amended hereby, (vi) obligations of the Borrower under (x) the $28,900,000
Mezzanine Construction Loan Agreement between Borrower as mezzanine lender and
C-F Brickell Mezz, LLC as mezzanine borrower dated as of August 15, 2019 and (y)
the Equity Purchase Option Agreement among Borrower, C-F Brickell Mezz, LLC, C-F
Brickell, LLC, C-F Brickell Owner, LLC and C-F Brickell Hotel Unit Owner, LLC
dated as of August 15, 2019 (in each case without reference to any amendments
thereto unless the same is approved in writing by the Administrative Agent) and
(vii) other reasonable uses approved by the administrative agent under the
Revolving Credit Agreement (collectively, the “Permitted Uses”).

 

(d)          Use of Sale and Equity Offerings Proceeds. So long as no Event of
Default has occurred and is continuing, all Net Cash Proceeds (as defined below)
from (i) the sale of any Assets, including, without limitation, pursuant to any
sale-leaseback transaction and (ii) any Equity Offering (as defined below)
shall, not later than five (5) Business Days following the applicable Loan
Party’s receipt of such Net Cash Proceeds, be used to repay, in the order
determined by the Borrower, (x) the Revolving Credit Advances on a pro rata
basis in accordance with the Revolving Lenders’ Revolving Credit Commitments and
(y) both the Term Loans and the loans under the Other Facilities (as defined
below), on a pro rata basis in accordance with the outstanding principal amounts
thereof. Nothing in this subsection (d) shall limit the negative covenants set
forth in subsection (f) below.

 

(e)           Permitted Debt Transactions Proceeds. So long as no Event of
Default has occurred and is continuing, all Net Cash Proceeds from any Permitted
Debt Transaction (as defined below), shall, not later than five (5) Business
Days following the applicable Loan Party’s receipt of such Net Cash Proceeds, be
applied to pay the respective Obligations (as such term is defined in each of
the Facility and the Other Facilities) of the applicable Loan Parties (as such
term is defined in each of the Facility and the Other Facilities) under the
Facility and the Other Facilities on a pro rata basis (in accordance with their
respective outstanding Advances (as such term is defined in each of the Facility
and the Other Facilities)). Nothing in this subsection (e) shall limit the
negative covenants set forth in subsection (f) below.

 

(f)           Enhanced Negative Covenants. Notwithstanding anything to the
contrary contained in the Existing Credit Agreement (as amended pursuant to
Section 1 of this Amendment), unless the Administrative Agent and the Required
Lenders otherwise agree in writing, no Loan Party or Subsidiary thereof will:

 



 3 

 

 

(i)             incur or assume any additional Secured Indebtedness,
Non-Recourse Debt or senior Recourse Debt other than Qualified Government Debt
(as defined below) unless (x) no Event of Default has occurred and is continuing
and (y) 100% of the Net Cash Proceeds of such transaction are applied, no later
than five (5) Business Days following the applicable Loan Party’s receipt of
such Net Cash Proceeds, to pay the respective Obligations (as such term is
defined in each of the Facility and the Other Facilities) of the applicable Loan
Parties (as such term is defined in each of the Facility and the Other
Facilities) under the Facility and the Other Facilities on a pro rata basis (in
accordance with their respective outstanding Advances (as such term is defined
in each of the Facility and the Other Facilities));

 

(ii)            other than with respect to any Post-Closing Transfer (as defined
below), acquire any new Assets or Transfer or encumber (except pursuant to a
Mortgage and Assignment of Leases as contemplated by this Amendment) any
Unencumbered Assets (including, without limitation, pursuant to a ground lease
or a Sale and Leaseback Transaction), designate any Unencumbered Asset or
Unencumbered Assets as a non-Unencumbered Asset or non-Unencumbered Assets, or
Transfer or encumber any direct or indirect Equity Interests in the fee owners,
lessees under Qualifying Ground Leases or TRS Lessees of the Unencumbered
Assets;

 

(iii)           Transfer or encumber any Asset that is not an Unencumbered Asset
(including, without limitation, pursuant to a ground lease or a Sale and
Leaseback Transaction) to a Person that is not a Loan Party or Subsidiary
thereof other than on an arms’-length basis;

 

(iv)           in the case of the Parent Guarantor and the Borrower only, make
or declare any Restricted Payments payable in cash to holders of the common
Equity Interests in the Parent Guarantor or the Borrower, as applicable;
provided, however, that (x) the Parent Guarantor may declare and pay dividends
to the holders of common Equity Interests in the Parent Guarantor consisting of
a combination of cash and Equity Interests in the Parent Guarantor only if such
dividends (i) are required to maintain the Parent Guarantor’s status as a REIT
and avoid the imposition of excise taxes under Section 4981 of the Internal
Revenue Code, (ii) include a cash component no greater than the minimum
percentage allowed under the Internal Revenue Code and any published guidance
from the United States Department of the Treasury or Internal Revenue Service
with respect thereto at the time of the declaration thereof and (iii) are paid
no earlier than January 29, 2021 and (y) the Borrower may declare and pay
Restricted Payments to the Parent Guarantor to the extent required to enable the
Parent Guarantor to pay those Restricted Payments permitted under the
immediately preceding clause (x);

 

(v)            in the case of the Parent Guarantor and the Borrower only, make
or declare any Restricted Payments payable in cash to holders of Preferred
Interests in the Parent Guarantor or the Borrower, as applicable, unless the
Loan Parties will be in compliance with Section 5.04(a)(iii) of the Existing
Credit Agreement as amended by this Amendment (Minimum Liquidity) immediately
after the payment thereof;

 

(vi)           make or permit any of its Subsidiaries to make new Investments
(including, without limitation, buybacks of common Equity Interests or Preferred
Interests) other than Investments by the Loan Parties and their Subsidiaries in
their wholly-owned Subsidiaries; or

 

(vii)          engage in or consent to any action or activity that would be
expressly prohibited or restricted under Section 5.02 of the Existing Credit
Agreement during a Default or Event of Default; provided, however, that the
restriction in this subsection (vii) shall not apply to any action referred to
in Section 5.02(e) of the Existing Credit Agreement that is not otherwise
prohibited under Section 5.02 of the Existing Credit Agreement as modified by
this Amendment (including, without limitation, items (i) through (vi) of this
Section 2(f)).

 



 4 

 

 

(g)          Qualified Government Debt. Notwithstanding the restrictions in
subsection (f) above, consent of the Administrative Agent and the Required
Lenders shall not be required for the Loan Parties or their Subsidiaries to
incur Debt for Borrowed Money to a Governmental Authority under the CARES Act or
any other federal or state governmental program intended to mitigate the impact
of the COVID-19 pandemic and negative international, national and industry
economic effects resulting therefrom, so long as the Unencumbered Assets, the
Equity Interests in the Initial Grantors (as defined in Section 6 below) and the
Pledged Account and funds deposited therein do not become subject to any Liens
in connection with such Debt for Borrowed Money (“Qualified Government Debt”);
provided, however, that (x) 100% of the Net Cash Proceeds of any Qualified
Government Debt shall be used, in the Borrower’s discretion, only (1) for
Permitted Uses, (2) to repay the Revolving Credit Advances on a pro rata basis
in accordance with the Revolving Lenders’ Revolving Credit Commitments or (3) to
repay both the Term Loans and the loans under the Other Facilities on a pro rata
basis in accordance with the outstanding principal amounts thereof and (y)
Qualified Governmental Debt that is forgivable by its terms (subject to the
satisfaction of or compliance with identifiable statutory and/or documentary
conditions) shall be excluded from the calculations of the Section 5.04
financial covenants unless and to the extent such Qualified Governmental Debt is
not forgiven within 180 days after the issuance thereof. Any income from the
forgiveness of any such Qualified Government Debt shall not be included in the
calculation of Consolidated EBITDA. The Loan Parties shall comply with terms of
the relevant state or Federal laws and regulations, including the CARES Act
(“Applicable Law”), in relation to the Qualified Government Debt (including
regarding the use of proceeds thereof) and, if debt forgiveness is available
under Applicable Law, the Loan Parties shall not act or fail to act in any
manner that could impair the Qualified Government Debt being forgiven in
accordance with Applicable Law.

 

For purposes of this Amendment, the following terms shall have the following
meanings:

 

“Reinstatement Date” shall mean the date that the Agents approve the
Reinstatement Compliance Certificate delivered by the Borrower to the Agents
along with the Borrower’s written notice electing to terminate the Limited
Waiver Period and/or the Transition Period, as applicable.

 

“Reinstatement Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Parent Guarantor confirming (i) that no Default or Event of
Default then exists and (ii) that the Parent Guarantor is in compliance with the
Reinstated Financial Covenants, together with a schedule of supporting
calculations reasonably satisfactory to the Agents.

 

“Reinstated Financial Covenants” shall mean the Parent Guarantor financial
covenants and the Unencumbered Asset Pool financial covenants set forth in
Section 5.04 of the Existing Credit Agreement, as amended by Section 1 of this
Amendment (and, for the avoidance of doubt, without reference to the temporary
amendments and waivers set forth in Sections 2 and 3 of this Amendment);
provided, however, that subsection (B) of Section 5.04(a)(i) shall be
disregarded for purposes of determining whether the Parent Guarantor has
complied with the Reinstated Financial Covenants for two consecutive quarters in
connection with the Collateral Release Provisions (as defined below).

 

“Net Cash Proceeds” means, with respect to any transaction, the aggregate amount
of all cash proceeds received by the Borrower, the Parent Guarantor or any of
their respective Subsidiaries, net of fees, expenses, costs, underwriting
discounts and commissions incurred in connection therewith and, for the sale of
any Asset, payments made to retire any Indebtedness that is secured by such
Asset and repaid in connection with the sale thereof, and net of taxes paid or
reasonably estimated by the Borrower to be payable as a result thereof,
excluding any fees, commissions or expenses that are payable to an Affiliate of
the Borrower, the Parent Guarantor or any of their respective Subsidiaries.

 



 5 

 

 

“Equity Offering” means the issuance of any public common Equity Interests, 144A
Equity Interests or Preferred Interests (including Preferred Interests
convertible into common Equity Interests) by the Borrower or the Parent
Guarantor.

 

“Permitted Debt Transaction” means the incurrence of Debt for Borrowed Money by
any Loan Party or Subsidiary thereof consented to by the Required Lenders or
expressly permitted under this Amendment during the Limited Waiver Period.

 

“Other Facilities” means, collectively, the term loan facilities under the
Revolving Credit Agreement and the 7 Year Term Loan Agreement.

 

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
December 6, 2018, as amended, among the Borrower, the Parent Guarantor, the
Subsidiary Guarantors, Deutsche Bank AG New York Branch (“DB”) as administrative
agent, and the other lenders and agents named therein.

 

“7 Year Term Loan Agreement” means that certain First Amended and Restated
Credit Agreement dated as of February 15, 2018, as amended, among the Borrower,
the Parent Guarantor, the Subsidiary Guarantors, KeyBank National Association
(“KeyBank”) as administrative agent, and the other lenders and agents named
therein.

 

“Letter of Credit Exposure” shall have the meaning set forth in the Revolving
Credit Agreement as of the Amendment Effective Date.

 

“Revolving Credit Advances” shall have the meaning set forth in the Revolving
Credit Agreement as of the Amendment Effective Date.

 

“Revolving Credit Commitments” shall have the meaning set forth in the Revolving
Credit Agreement as of the Amendment Effective Date.

 

“Revolving Lenders” shall have the meaning set forth in the Revolving Credit
Agreement as of the Amendment Effective Date.

 

“Swing Line Advances” shall have the meaning set forth in the Revolving Credit
Agreement as of the Amendment Effective Date.

 

Any breach by any Loan Party of subsections (c), (d), (e) or (f) of this Section
2 shall be an immediate Event of Default under the Existing Credit Agreement as
amended by this Amendment.

 

SECTION 3. Temporary Modifications During Transition Period. For the period from
the April 1, 2021 though the earlier of (i) the Reinstatement Date and (ii)
December 31, 2021 (the “Transition Period”), the Existing Credit Agreement (as
amended pursuant to Section 1 of this Amendment) shall be deemed further
modified and amended as follows:

 

(a)           Maximum Leverage Ratio. Subsection 5.04(a)(i)(A) shall be modified
so that (x) the Leverage Ratio is calculated based on Consolidated EBITDA for
the applicable quarter calculated on an Annualized Basis (as defined below) and
(y) the reference in the second line to “6.50:1.00” is replaced with (1) for the
second quarter of calendar year 2021 ending June 30, 2021, “8.75:1.00”, (2) for
the third quarter of calendar year 2021 ending September 30, 2021, “8.50:1.00”
and (3) for the fourth quarter of calendar year 2021 ending December 31, 2021,
“8.25:1.00”.

 



 6 

 

 

(b)          Minimum Consolidated Fixed Charge Coverage Ratio. Subsection
5.04(a)(iv) shall be modified so that (x) the Adjusted Consolidated EBITDA used
to calculate the Consolidated Fixed Charge Coverage Ratio is calculated based on
Consolidated EBITDA for the applicable quarter calculated on an Annualized Basis
and (y) the reference to “1.50:1.00” is replaced with “1.25:1.00”.

 

(c)           Maximum Secured Leverage Ratio. Subsection 5.04(a)(v) shall be
modified so that the Total Asset Value is calculated, for each Seasoned
Property, based on the Adjusted NOI for such Seasoned Property for the
applicable quarter calculated on an Annualized Basis.

 

(d)           Maximum Secured Recourse Leverage Ratio. Subsection 5.04(a)(vi)
shall be modified so that the Total Asset Value is calculated, for each Seasoned
Property, based on the Adjusted NOI for such Seasoned Property for the
applicable quarter calculated on an Annualized Basis.

 

(e)           Maximum Unsecured Leverage Ratio. Subsection 5.04(b)(i) shall be
modified so that (x) the Unencumbered Asset Value is deemed to be the
Unencumbered Asset Value calculated using the Adjusted NOI for the applicable
quarter (calculated on an Annualized Basis); provided, however, that if the
Borrower obtains an Appraisal (as defined below) for any Unencumbered Asset the
Unencumbered Asset Value of such Unencumbered Asset shall be deemed to be the
value of such Unencumbered Asset based on such Appraisal and (y) the reference
in the second line of such subsection to “60%” is replaced with “70%”.

 

(f)           Minimum Unsecured Interest Coverage Ratio. Subsection 5.04(b)(ii)
shall be modified so that (x) the Unencumbered Adjusted NOI for the applicable
calendar quarter is calculated on an Annualized Basis and (y) the reference in
the third line to “2.00x” is replaced with “1.75x”.

 

For purposes of this Section 3, the following terms shall have the following
meanings:

 

“Appraisal” shall mean a FIRREA-compliant appraisal for an Unencumbered Asset
prepared for the account of the Agents by an appraiser selected by the Agents.
The Appraisals shall be performed at the option of the Borrower and shall be at
the Borrower’s cost and expense.

 

“Annualized Basis” shall mean, (i) for calculations relating to the second
quarter of calendar year 2021 ending June 30, 2021, applicable amounts for such
quarter, annualized, (ii) for calculations relating to the third quarter of
calendar year 2021 ending September 30, 2021, the applicable amounts for such
quarter and the immediately preceding quarter, annualized and (iii) for
calculations relating to the fourth quarter of calendar year 2021 ending
December 31, 2021, the applicable amounts for such quarter and the two
immediately preceding quarters, annualized.

 

SECTION 4. Revolving Credit Advances and the Applicable Margin During Amendment
Period. From the Amendment Closing Date through the earlier of (i) the
Reinstatement Date and (ii) December 31, 2021 (the “Amendment Period”), (a) the
aggregate outstanding Revolving Credit Advances, Swing Line Advances and Letter
of Credit Exposure (collectively, the “Revolving Exposure”) shall not exceed
$330,000,000; provided, however, that during the Amendment Period an additional
$50,000,000 of borrowings of Revolving Credit Advances shall be available from
and after the date on which the Loan Parties have satisfied the Mortgage
Requirements (as defined in Section 7 below) for each of the Unencumbered Assets
and (b) the Applicable Margin shall be set at Pricing Level VII.

 



 7 

 

 

SECTION 5. Reporting. Notwithstanding the limited waivers of the Subject
Provisions pursuant to Section 2(a) above, nothing in this Amendment shall
modify, affect or waive the Borrower’s continuing obligation to comply with the
reporting requirements set forth in Section 5.03 of the Existing Credit
Agreement during the Limited Waiver Period (as if the Subject Provisions had not
been waived) or otherwise (including, without limitation, the Borrower’s
obligation to provide a schedule of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in Section 5.04
(as if the Subject Provisions had not been waived) under Section 5.03(c));
provided, however, that the Borrower shall not be required to furnish to the
Administrative Agent and the Lender Parties notice of Defaults during the
Limited Waiver Period relating to (a) the Section 5.04 financial covenants or
(b) any Material Adverse Effect for events or circumstances relating to the
COVID-19 pandemic to the extent such events or circumstances have been publicly
disclosed by the Borrower in its securities filings and the scope of such
adverse effect is no greater than that which has been disclosed.

 

SECTION 6. Equity Interests. Within 30 days after the date hereof (subject to
extension by the administrative agent under the Revolving Credit Agreement in
its sole discretion for up to 30 additional days), the Borrower will cause the
applicable Loan Parties to (i) modify the organizational documents of each of
the fee owners (other than the Borrower), lessees under Qualifying Ground Leases
and TRS Lessees of each of the existing Unencumbered Assets described on
Schedule 6 hereto (the “Initial Grantors”) to opt-in to Article 8 of the Uniform
Commercial Code as in effect in the state of its jurisdiction of formation in a
manner satisfactory to the Agents and (ii) deliver to the administrative agent
under the Revolving Credit Agreement certificated Equity Interests for each of
the Initial Grantors and stock powers and membership interest powers (as the
case may be) with respect thereto executed in blank, all in form and substance
reasonably acceptable to the Agents.

 

SECTION 7. Real Property Collateral. On or before the day during the Amendment
Period that outstanding Revolving Exposure will equal or exceed $330,000,000,
(a) the Borrower will cause the Initial Grantors to provide to the Agents, for
each Unencumbered Asset, each of the Collateral Deliverables and those items
required under subsections 3.01(a)(v), (vi), (vii), (viii) and (ix) of the
Existing Credit Agreement (as amended pursuant to Section 1 of this Amendment),
(b) the Borrower will provide evidence reasonably satisfactory to the Agents of
the recordation in the applicable local recording or filing office of a
memorandum of lease for each Operating Lease relating to the Unencumbered
Assets, (c) the Borrower will deliver to the Agents record owner searches, lien
and encumbrance searches, UCC searches, bankruptcy and judgment searches, land
surveys (which may be existing surveys) for the Unencumbered Assets, (d) the
Borrower will provide to the Agents reasonably satisfactory evidence of the
payment in full of any all title company service charges, record and lien search
charges, filing fees and charges, mortgage recording taxes and intangible taxes
incurred in connection with the Collateral diligence and the recordation of the
Mortgages and Assignments of Leases, (e) the Borrower will provide to the Agents
satisfactory evidence of (1) fee and leasehold ownership of the Unencumbered
Assets in the proper Loan Parties and (2) no Liens of record affecting the
Unencumbered Assets other than Permitted Liens, (f) in addition to the items
required under clause (a) of the definition of Collateral Deliverables relating
to the Flood Laws, the Borrower will provide such other information reasonably
requested by the Lender Parties to complete their flood review and approval
process such that the Administrative Agent reasonably concludes that the Lender
Parties have completed their required due diligence in respect of the Flood Laws
and (g) the Borrower will cooperate in all reasonable respects with the Agents
to provide all due diligence material relating to the Unencumbered Assets and
all other deliverables required to comply with any applicable law or regulation
applicable to the Agents or the Lenders. The requirements described in items (a)
through (g) above (the “Mortgage Requirements”) shall be in form and substance
reasonably satisfactory to the Agents.

 



 8 

 

 

Notwithstanding the foregoing, the Liens created by the Pledge Agreement (as
defined below), the Mortgages, the Assignments of Leases and the Security
Agreement shall be promptly released upon the Agents’ confirmation that (i) the
aggregate outstanding Revolving Exposure is less than $330,000,000, (ii) each of
the Limited Waiver Period and the Transition Period shall have terminated and
the temporary waivers and amendments set forth in Sections 2 and 3 of this
Amendment are of no further force or effect and (iii) the matters set forth in
the following clauses (x) and (y) are true and the Borrower has delivered to the
Agents a certificate from a Responsible Officer of the Parent Guarantor
confirming (x) that no Default or Event of Default then exists and (y) that the
Parent Guarantor has complied with the Reinstated Financial Covenants for two
consecutive quarters, together with a schedule of supporting calculations
reasonably satisfactory to the Agents((i), (ii) and (iii), collectively, the
“Collateral Release Provisions”).

 

SECTION 8. Pledge Agreement. The Administrative Agent is hereby authorized by
the Lender Parties to enter into a Pledge Agreement dated as of the date hereof
and in the form attached as Annex C hereto (the "Pledge Agreement") with the
Borrower, KeyBank and DB (in their capacities as administrative agent for each
of the Other Facilities) and the owners of 100% of the direct Equity Interests
in each of the Initial Grantors. The terms and provisions of the Pledge
Agreement that refer to the Secured Parties shall be binding on all Secured
Parties to the same extent as if each Secured Party were a party thereto.

 

SECTION 9. Intercreditor Agreement. The Administrative Agent is hereby
authorized by the Lender Parties to enter into an Intercreditor Agreement dated
as of the date hereof and in the form attached as Annex D hereto (the
"Intercreditor Agreement") with KeyBank and DB in their capacities as
administrative agent for each of the Other Facilities. The terms and provisions
of the Intercreditor Agreement that refer to the Secured Parties shall be
binding on all Secured Parties to the same extent as if each Secured Party were
a party thereto. As among the Lender Parties, the Intercreditor Agreement shall
be treated as a Loan Document. The Borrower and each of the Guarantors
acknowledge that the Agents are entering into the Intercreditor Agreement as of
the Amendment Effective Date and that the Intercreditor Agreement, as it may be
amended from time to time, governs the relationships among the Agents with
respect to the Collateral and use of the proceeds thereof.

 

SECTION 10. Amendment Fees. The Borrower shall pay to the Administrative Agent,
on the Amendment Closing Date and for the account of each Lender that consents
to this Amendment (each a “Consenting Lender”), a fee of 10 basis points on each
Consenting Lender’s Commitments.

 

SECTION 11. Representations and Warranties. Each Loan Party hereby represents
and warrants that:

 

(a)          The representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) to which it is a party are, other than with respect to the Subject
Provisions, true and correct in all material respects on and as of the Amendment
Effective Date, before and after giving effect to this Amendment, as though made
on and as of such date (except for any such representation and warranty that, by
its terms, refers to an earlier date, in which case as of such earlier date).

 

(b)          Such Loan Party has taken all necessary corporate and other
organizational action to authorize the execution, delivery and performance of
this Amendment.

 

(c)          This Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party's legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors' rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 



 9 

 

 

(d)          The execution and delivery of this Amendment does not (i)
contravene any provision of the organizational documents of such Loan Party or
its general partner or managing member or (ii) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
applicable to such Loan Party.

 

(e)           Other than any Default or Event of Default that would exist absent
the limited waiver of the Subject Provisions pursuant to Sections 2(a) and 3(c)
above, no Default or Event of Default has occurred and is continuing, or would
result from the entering into of this Amendment by any Loan Party.

 

SECTION 12. Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “Amendment Effective Date”) on which, and only if,
each of the following conditions precedent shall have been satisfied:

 

(a)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent (x) counterparts
of this Amendment executed by the Borrower, the Administrative Agent and those
Lenders comprising Required Lenders or, as to any of such Lenders, advice
satisfactory to the Administrative Agent that such Lender has executed this
Amendment, and (y) the consent attached hereto (the “Consent”) executed by each
of the Guarantors.

 

(b)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, counterparts of
each of the Pledge Agreement and the Intercreditor Agreement executed by each of
the parties thereto.

 

(c)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent (a) a certificate
of each Loan Party and of each general partner or managing member thereof
certifying as to the matters required by the certificate described in Section
3.01(a)(viii) of the Existing Credit Agreement, in each case as of the Amendment
Effective Date, (b) a certificate of the Secretary or an Assistant Secretary of
each Loan Party (or Responsible Officer of the general partner or managing
member of any Loan Party) and of each general partner or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
of such Loan Party, or of the general partner or managing member of such Loan
Party, authorized to sign this Amendment and each Loan Document to which it is
or is to be a party and the other documents to be delivered hereunder and
thereunder and (c) certified copies of the resolutions of the Board of Directors
of the Parent Guarantor on its behalf and on behalf of each Loan Party for which
it is the ultimate signatory approving the transactions contemplated by this
Amendment and each Loan Document contemplated hereby to which it or such Loan
Party is or is to be a party, and of all documents evidencing other necessary
corporate action and governmental and other third party approvals and consents,
if any, with respect to the transactions under the Loan Documents and each Loan
Document to which it or such Loan Party is or is to be a party.

 

(d)          The Administrative Agent shall have received confirmation from DB
as administrative agent under the Revolving Credit Agreement that DB is
satisfied that all filings necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the Pledge
Agreement will be made promptly following the Amendment Effective Date (it being
acknowledged that DB as administrative agent under the Revolving Credit
Agreement is performing the diligence with respect to the Collateral and taking
the actions necessary or desirable to perfect the security interest therein).

 



 10 

 

 





 

(e)           The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, (i) an amendment of the
Revolving Credit Agreement and (ii) an amendment to the 7 Year Term Loan
Agreement, in each case modifying the underlying agreement to account for the
terms herein and making certain other corresponding modifications.

 

(f)           (i) the fees provided for in Section 10 and (ii) all of the
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

 

SECTION 13. Reference to and Effect on the Loan Documents.

 

(a)           On and after the Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Existing Credit Agreement, and each reference in
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement,
shall mean and be a reference to the Existing Credit Agreement, as amended by
this Amendment.

 

(b)          The Existing Credit Agreement, as specifically amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.

 

(c)          The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

 

SECTION 14. Post-Closing Requirements.

 

(a)           Within 45 days after the Amendment Effective Date (i) the Borrower
shall provide evidence reasonably acceptable to the Administrative Agent that it
has transferred its fee interests (collectively, the “Post-Closing Transfers”)
in the Unencumbered Assets known as 092 Courtyard New Orleans Metairie, 101
Hampton Inn & Suites Tampa Ybor City and 103 Residence Inn New Orleans Metairie
to Summit Hospitality 092, LLC, Summit Hospitality 101, LLC and Summit
Hospitality 103, LLC, respectively (collectively, the “Designated Transferees”),
(ii) the administrative agent under the Revolving Credit Agreement shall have
received the items required under subsections 3.01(a)(vi), (vii), (viii) and
(ix) of the Existing Credit Agreement (as amended pursuant to Section 1 of this
Amendment) relating to each Designated Transferee and shall have determined that
each Designated Transferee has opted-in to Article 8 of the Uniform Commercial
Code as in effect in the state of its jurisdiction of formation in a manner
satisfactory to the Administrative Agent, (iii) each Designated Transferee shall
execute and deliver to the Administrative Agent (x) a Guaranty Supplement and
(y) a certificate of a Responsible Officer confirming that immediately following
such Post-Closing Transfer the applicable Unencumbered Asset satisfies all
Unencumbered Asset Pool Conditions and (iv) the owners of 100% of the direct
Equity Interests in each Designated Transferee shall execute and deliver to the
Administrative Agent Pledge Agreement Supplements (as defined in the Pledge
Agreement) and shall deliver to the administrative agent under the Revolving
Credit Agreement certificated Equity Interests for the applicable Designated
Transferees and stock powers and membership interest powers (as the case may be)
with respect thereto executed in blank, all in form and substance reasonably
acceptable to the Administrative Agent.

 

(b)           Within 30 days after the Amendment Effective Date a Deposit
Account Control Agreement relating to the Pledged Account, in form and substance
reasonably satisfactory to the Administrative Agent, shall have been executed
and delivered by the parties thereto.

 



 11 

 

 

Any breach of this Section 14 shall be an immediate Event of Default under the
Existing Credit Agreement, as amended by this Amendment.

 

SECTION 15. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment (including, for the avoidance of
doubt, in connection with satisfying the Mortgage Requirements, to the extent
applicable) and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Existing Credit Agreement.

 

SECTION 16. Execution in Counterparts; Electronic Signatures. This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
letter by facsimile or as an attachment to an electronic mail message in .pdf,
.jpeg, .TIFF or similar electronic format shall be effective as delivery of a
manually executed counterpart of this letter for all purposes. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment and any other Loan Document (including, without
limitation, any Assignment and Acceptance Agreement) to be signed in connection
with this Amendment, the other Loan Documents and the transactions contemplated
hereby and thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. Each of the
parties represents and warrants to the other parties that it has the corporate
capacity and authority to execute the Amendment through electronic means and
there are no restrictions for doing so in that party’s constitutive documents.

 

SECTION 17. Governing Law. This Amendment shall pursuant to New York General
Obligations Law Section 5-1401 be governed by, and construed in accordance with,
the laws of the State of New York.

 

SECTION 18. Waiver of Claims. The Borrower acknowledges, represents and agrees
that the Borrower as of the date hereof has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Term Loan Advances
or with respect to any acts or omissions of the Administrative Agent or any
Lender Party, or any past or present officers, agents or employees of the
Administrative Agent or any Lender Party, and the Borrower does hereby expressly
waive, release and relinquish any and all such defenses, setoffs, claims,
counterclaims and causes of action, if any.



 

(Signature pages follow)

 



 12 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



 

BORROWER:

 

  SUMMIT HOTEL OP, LP,   a Delaware limited partnership         By: SUMMIT HOTEL
GP, LLC,     a Delaware limited liability company,     its general partner      
  By: SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation,       its sole
member                 By: /s/ Christopher Eng       Name:  Christopher Eng    
  Title:    Secretary





 

(Signatures continued on next page)



 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)









 

  

 





 

Agreed as of the date first above written:       KEYBANK NATIONAL ASSOCIATION,  
as Administrative Agent and Lender           By: /s/ Thomas Z. Schmitt   Name:
Thomas Z. Schmitt   Title: Assistant Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 

  

 

 



CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender           By: /s/ Jessica W.
Phillips   Name: Jessica W. Phillips   Title: Authorized Signatory  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

PNC BANK, NATIONAL ASSOCIATION,   as a Lender           By: /s/ Andrew T. White
  Name: Andrew T. White   Title: Senior Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

REGIONS BANK,   as a Lender           By: /s/ Ghi S. Gavin   Name: Ghi S. Gavin
  Title: Senior Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

RAYMOND JAMES BANK, N.A.,   as a Lender           By: /s/ Matt Stein   Name:
Matt Stein   Title: Senior Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

U.S. BANK NATIONAL ASSOCIATION,   as a Lender           By: /s/ Matthew K. Mains
  Name: Matthew K. Mains   Title: Senior Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

TRUIST BANK f/k/a BRANCH BANKING AND TRUST COMPANY,   as a Lender           By:
/s/ Karen Cadiente   Name: Karen Cadiente   Title: Assistant Vice President  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 



 



BANK OF AMERICA, N.A.,   as a Lender           By: /s/ Kyle Pearson   Name: Kyle
Pearson   Title: Vice President  

 

(Signatures continued on next page)

 

Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 





  

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender           By: /s/ Darrell L.
Gustafson   Name: Darrell L. Gustafson   Title: Managing Director       By: /s/
Annie Chung   Name: Annie Chung   Title: Director  

 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

ROYAL BANK OF CANADA.,   as a Lender           By: /s/ Brian Gross   Name: Brian
Gross   Title: Authorized Signatory  



 

(Signatures continued on next page)

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 



 

 

CONSENT

 

Dated as of May __, 2020

 

Each of the undersigned, as a Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of September 26, 2017, as amended, in favor
of the Lender Parties party to the Existing Credit Agreement referred to in the
foregoing Second Amendment to Credit Agreement, hereby consents to such Second
Amendment to Credit Agreement and hereby confirms and agrees that
notwithstanding the effectiveness of such Second Amendment to Credit Agreement,
the Guaranty is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects. Without limitation of the
foregoing, each Guarantor hereby ratifies the Existing Credit Agreement as
amended to date. Each Guarantor acknowledges, represents and agrees that
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Term Loan Advances
or with respect to any acts or omissions of Administrative Agent or any Lender,
or any past or present officers, agents or employees of Administrative Agent or
any Lender, and each Guarantor does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

 



  SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation           By: /s/
Christopher Eng   Name:  Christopher Eng   Title:  Secretary           CARNEGIE
HOTELS, LLC, a Georgia limited liability company           By:  /s/ Christopher
Eng   Name:  Christopher Eng   Title:  Secretary           SUMMIT GROUP OF
SCOTTSDALE, ARIZONA, LLC, a South Dakota limited liability company           By:
/s/ Christopher Eng   Name:  Christopher Eng   Title:  Secretary

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

  SUMMIT HOSPITALITY I, LLC,   SUMMIT HOSPITALITY 17, LLC,   SUMMIT HOSPITALITY
18, LLC,   SUMMIT HOSPITALITY 22, LLC,   SUMMIT HOSPITALITY 25, LLC,   SUMMIT
HOSPITALITY 036, LLC,   SUMMIT HOSPITALITY 057, LLC,   SUMMIT HOSPITALITY 060,
LLC,   SUMMIT HOSPITALITY 084, LLC,   SUMMIT HOSPITALITY 100, LLC,   SUMMIT
HOSPITALITY 110, LLC,   SUMMIT HOSPITALITY 111, LLC,   SUMMIT HOSPITALITY 114,
LLC,   SUMMIT HOSPITALITY 116, LLC,   SUMMIT HOSPITALITY 117, LLC,   SUMMIT
HOSPITALITY 119, LLC,   SUMMIT HOSPITALITY 120, LLC,   SUMMIT HOSPITALITY 121,
LLC,   SUMMIT HOSPITALITY 123, LLC,   SUMMIT HOSPITALITY 126, LLC,   SUMMIT
HOSPITALITY 127, LLC,   SUMMIT HOSPITALITY 128, LLC,   SUMMIT HOSPITALITY 129,
LLC,   SUMMIT HOSPITALITY 130, LLC,   SUMMIT HOSPITALITY 131, LLC,   SUMMIT
HOSPITALITY 132, LLC,   SUMMIT HOSPITALITY 134, LLC,   SUMMIT HOSPITALITY 135,
LLC,   SUMMIT HOSPITALITY 136, LLC,   SUMMIT HOSPITALITY 137, LLC,   SUMMIT
HOSPITALITY 138, LLC,   SUMMIT HOSPITALITY 139, LLC,   SUMMIT HOSPITALITY 140,
LLC,   SUMMIT HOSPITALITY 141, LLC,   SUMMIT HOSPITALITY 142, LLC,   SUMMIT
HOSPITALITY 143, LLC,   SUMMIT HOSPITALITY 144, LLC,   SUMMIT HOSPITALITY 145,
LLC, and   SAN FRAN JV, LLC,   each a Delaware limited liability company        
  By: /s/ Christopher Eng   Name:  Christopher Eng   Title:  Secretary

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

  SUMMIT HOTEL TRS 030, LLC,   SUMMIT HOTEL TRS 036, LLC,   SUMMIT HOTEL TRS
037, LLC,   SUMMIT HOTEL TRS 052, LLC,   SUMMIT HOTEL TRS 053, LLC,   SUMMIT
HOTEL TRS 057, LLC,   SUMMIT HOTEL TRS 060, LLC,   SUMMIT HOTEL TRS 062, LLC,  
SUMMIT HOTEL TRS 065, LLC,   SUMMIT HOTEL TRS 066, LLC,   SUMMIT HOTEL TRS 084,
LLC,   SUMMIT HOTEL TRS 092, LLC,   SUMMIT HOTEL TRS 094, LLC,   SUMMIT HOTEL
TRS 099, LLC,   SUMMIT HOTEL TRS 100, LLC,   SUMMIT HOTEL TRS 101, LLC,   SUMMIT
HOTEL TRS 102, LLC,   SUMMIT HOTEL TRS 103, LLC,   SUMMIT HOTEL TRS 104, LLC,  
SUMMIT HOTEL TRS 105, LLC,   SUMMIT HOTEL TRS 108, LLC,   SUMMIT HOTEL TRS 109,
LLC,   SUMMIT HOTEL TRS 110, LLC,   SUMMIT HOTEL TRS 111, LLC,   SUMMIT HOTEL
TRS 113, LLC,   SUMMIT HOTEL TRS 114, LLC,   SUMMIT HOTEL TRS 116, LLC,   SUMMIT
HOTEL TRS 117, LLC,   SUMMIT HOTEL TRS 119, LLC,   SUMMIT HOTEL TRS 120, LLC,  
SUMMIT HOTEL TRS 121, LLC,   SUMMIT HOTEL TRS 123, LLC,   SUMMIT HOTEL TRS 126,
LLC,   SUMMIT HOTEL TRS 127, LLC,   SUMMIT HOTEL TRS 128, LLC,   SUMMIT HOTEL
TRS 129, LLC,   SUMMIT HOTEL TRS 130, LLC,   SUMMIT HOTEL TRS 131, LLC, and  
SUMMIT HOTEL TRS 132, LLC,   each a Delaware limited liability company       By:
Summit Hotel TRS, Inc., a Delaware corporation, the sole member of each of the
above referenced Delaware limited liability companies         By:  /s/
Christopher Eng     Name: Christopher Eng     Title: Secretary

 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 

  SUMMIT HOTEL TRS 134, LLC,   SUMMIT HOTEL TRS 135, LLC,   SUMMIT HOTEL TRS
136, LLC,   SUMMIT HOTEL TRS 137, LLC,   SUMMIT HOTEL TRS 138, LLC,   SUMMIT
HOTEL TRS 139, LLC,   SUMMIT HOTEL TRS 140, LLC,   SUMMIT HOTEL TRS 141, LLC,  
SUMMIT HOTEL TRS 142, LLC,   SUMMIT HOTEL TRS 143, LLC,   SUMMIT HOTEL TRS 144,
LLC,   SUMMIT HOTEL TRS 145, LLC, and   SUMMIT HOTEL TRS 146, LLC,   each a
Delaware limited liability company       By: Summit Hotel TRS, Inc., a Delaware
corporation, the sole member of each of the above referenced Delaware limited
liability companies                 By: /s/ Christopher Eng     Name:
Christopher Eng     Title: Secretary           BP WATERTOWN HOTEL LLC, a
Massachusetts limited liability company       By: /s/ Christopher Eng  
Name:  Christopher Eng   Title:  Secretary



 



Summit - Second Amendment to Credit Agreement (Five Year Term Loan)

 



  

 

 



Annex A

 

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

Sched. 6

 



  

 

 

 

 



Composite Credit Agreement

First Amendment dated December 6, 2018







CONFORMED COPY REFLECTING

 

FIRST AMENDMENT DATED DECEMBER 6, 2018 AND

 

SECOND AMENDMENT DATED AS OF MAY 7, 20201

 

 

 

CREDIT AGREEMENT

 

Dated as of September 26, 2017

 

As amended by the



FIRST AMENDMENT TO CREDIT AGREEMENT



DATED DECEMBER 6, 2018,



and SECOND AMENDMENT TO CREDIT AGREEMENT



Dated as of May 7, 2020

 

among

 

SUMMIT HOTEL OP, LP,

 

as Borrower,

 

SUMMIT HOTEL PROPERTIES, INC.,

 

as Parent Guarantor,

 

THE OTHER GUARANTORS NAMED HEREIN,

 

as Subsidiary Guarantors,

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial Lenders,

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

and

 

BANK OF AMERICA, N.A.

 

as Co-Syndication Agents,

 

and

 

KEYBANC CAPITAL MARKETS, INC.,

 

DEUTSCHE BANK SECURITIES, INC.

 

and

 

MERRILL LYNCH PIERCE FENNER & SMITH

 

as Joint Bookrunners and Joint Lead Arrangers

 



 



1 Refer to the Second Amendment to Credit Agreement dated as of May 7, 2020 (the
“Amendment”) for additional provisions applicable solely during the Limited
Waiver Period and the Transition Period (as defined in the Amendment). For the
avoidance of doubt, Section 2 (Temporary Modifications During Limited Waiver
Period), Section 3 (Temporary Modifications During Transition Period) and
Section 4 (Revolving Credit Advances and the Applicable Margin During Amendment
Period) of the Amendment further modify the Credit Agreement.

 



  

 

 

TABLE OF CONTENTS



 



      Page         ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1   SECTION 1.01
Certain Defined Terms 1   SECTION 1.02 Computation of Time Periods; Other
Definitional Provisions 3341   SECTION 1.03 Accounting Terms 3341        
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES 3341   SECTION 2.01 The Advances
3341   SECTION 2.02 Making the Advances 3442   SECTION 2.03 Facility Unused Fee
3543   SECTION 2.04 Repayment of Advances 3543   SECTION 2.05 Termination or
Reduction of the Commitments 3643   SECTION 2.06 Prepayments 3643   SECTION 2.07
Interest 3644   SECTION 2.08 Fees 3845   SECTION 2.09 Conversion of Advances
3845   SECTION 2.10 Increased Costs, Etc. 3946   SECTION 2.11 Payments and
Computations 4048   SECTION 2.12 Taxes 4351   SECTION 2.13 Sharing of Payments,
Etc. 4755   SECTION 2.14 Use of Proceeds 4856   SECTION 2.15 Evidence of Debt
4856   SECTION 2.16 [Intentionally Omitted] 4957   SECTION 2.17 Increase in the
Aggregate Commitments 4957   SECTION 2.18 Effect of Benchmark Transition Event
59         ARTICLE III CONDITIONS OF LENDING 5163   SECTION 3.01 Conditions
Precedent to Initial Extension of Credit 5163   SECTION 3.02 Conditions
Precedent to Each Borrowing and Increase 5567   SECTION 3.03 Determinations
Under Section 3.01 and 3.02 5668         ARTICLE IV REPRESENTATIONS AND
WARRANTIES 5668   SECTION 4.01 Representations and Warranties of the Loan
Parties 5668

 



 

 

 

ARTICLE V COVENANTS OF THE LOAN PARTIES 6375   SECTION 5.01 Affirmative
Covenants 6375   SECTION 5.02 Negative Covenants 6882   SECTION 5.03 Reporting
Requirements 7892   SECTION 5.04 Financial Covenants 8295         ARTICLE VI
EVENTS OF DEFAULT 8397   SECTION 6.01 Events of Default 8397   SECTION 6.02
[Intentionally Omitted]. 86100         ARTICLE VII GUARANTY 86100   SECTION 7.01
Guaranty; Limitation of Liability 86100   SECTION 7.02 Guaranty Absolute 87101  
SECTION 7.03 Waivers and Acknowledgments 88102   SECTION 7.04 Subrogation 89103
  SECTION 7.05 Guaranty Supplements 89104   SECTION 7.06 Indemnification by
Guarantors 90104   SECTION 7.07 Subordination 90105   SECTION 7.08 Continuing
Guaranty 91106   SECTION 7.09 Keepwell 91106         ARTICLE VIII THE AGENTS
91106   SECTION 8.01 Authorization and Action 91106   SECTION 8.02 Agents’
Reliance, Etc. 92107   SECTION 8.03 KeyBank and Affiliates 92107   SECTION 8.04
Lender Party Credit Decision 93107   SECTION 8.05 Indemnification by Lender
Parties 93108   SECTION 8.06 Successor Agent 94108   SECTION 8.07 Relationship
of Agent and Lenders 94109

 



 ii 

 





 

ARTICLE IX MISCELLANEOUS 94109   SECTION 9.01 Amendments, Etc. 94109   SECTION
9.02 Notices, Etc. 96110   SECTION 9.03 No Waiver; Remedies 98113   SECTION 9.04
Costs and Expenses 98113   SECTION 9.05 Right of Set-off 99115   SECTION 9.06
Binding Effect 100115   SECTION 9.07 Assignments and Participations; Replacement
Notes 100115   SECTION 9.08 Execution in Counterparts 104; Electronic Signatures
119   SECTION 9.09 [Intentionally Omitted] 104120   SECTION 9.10 Defaulting
Lenders 104120   SECTION 9.11 Confidentiality 106121   SECTION 9.12
[Intentionally Omitted] 109124   SECTION 9.13 Patriot Act Notification 109124  
SECTION 9.14 Jurisdiction, Etc. 109125   SECTION 9.15 GOVERNING LAW 109125  
SECTION 9.16 WAIVER OF JURY TRIAL 109125   SECTION 9.17 ACKNOWLEDGEMENT AND
CONSENT TO BAIL-IN OF EEAAFFECTED FINANCIAL INSTITUTIONS. 110125   SECTION 9.18
Acknowledgment Regarding Any Supported QFCs 126   SECTION 9.19 Release of
Collateral 127   SECTION 9.20 No Fiduciary Duties 128







 

 

SCHEDULES

 



Schedule I -  Commitments and Applicable Lending Offices Schedule II
-  Unencumbered Assets Schedule III -  Approved Managers Schedule IV -  Reserved
Schedule 4.01(a) -  Taxpayer Identification Numbers Schedule 4.01(b)
-  Subsidiaries Schedule 4.01(f) -  Material Litigation Schedule 4.01(n)
-  Existing Debt Schedule 4.01(o) -  Existing Liens Schedule 4.01(p) -  Real
Property Part I -  Owned Assets Part II -  Leased Assets Part III -  Management
Agreements Part IV -  Franchise Agreements Schedule 4.01(q) -  Environmental
Matters   Schedule 4.01(w) -  Plans and Welfare Plans



 



 iii 

 

 

EXHIBITS

 



Exhibit A - Form of Note Exhibit B - Form of Notice of Borrowing Exhibit C -
Reserved Exhibit D - Form of Guaranty Supplement Exhibit E - Form of Assignment
and Acceptance Exhibit F-1 - Form of Opinion of Kleinberg, Kaplan, Wolff &
Cohen, P.C. Exhibit F-2 - Form of Opinion of Venable LLP Exhibit F-3 - Form of
Opinion of Hagen, Wilka & Archer, LLP Exhibit F-4 - Form of Delaware Opinion
Exhibit G - Form of Section 2.12(g) U.S. Tax Compliance Certificate Exhibit H  
Form of Security Agreement Exhibit I   Form of Mortgage



 



 iv 

 







 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of September 26, 2017 (as amended by the First
Amendment to Credit Agreement dated as of December 6, 2018 and by Second
Amendment to Credit Agreement dated as of May 7, 2020 and as it may be further
amended, modified, renewed, restated, replaced or extended pursuant to the terms
hereof, this “Agreement”) among SUMMIT HOTEL OP, LP, a Delaware limited
partnership (the “Borrower”), SUMMIT HOTEL PROPERTIES, INC., a Maryland
corporation (the “Parent” or the “Parent Guarantor”), the entities listed on the
signature pages hereof as the subsidiary guarantors (together with any
Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j), 5.01(x) or 7.05, the “Subsidiary Guarantors” and, together with
the Parent Guarantor, the “Guarantors”), the banks, financial institutions and
other institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent” or “Agent”) for the Lender
Parties (as hereinafter defined), DEUTSCHE BANK AG NEW YORK BRANCH (“Deutsche
Bank”) and BANK OF AMERICA, N.A. (“BAC”), as Co-Syndication Agents, and KEYBANC
CAPITAL MARKETS, INC. (“KCM”), DEUTSCHE BANK SECURITIES, INC. (“DBSI”)and
MERRILL LYNCH PIERCE FENNER & SMITH (“MLPFS”), collectively as Joint Bookrunners
and Joint Lead Arrangers.

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01                      Certain Defined Terms. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

 

“2018 Revolver/Term Loan Agreement” means the Credit Agreement dated as of
December 6, 2018 among the Borrower, as borrower, the lenders named therein and
the 2018 Revolver/Term Agent, as amended from time to time.

 

“2018 Revolver/Term Loan Facility” means the loans provided for in the 2018
Revolver/Term Loan Agreement.

 

“2018 Revolver/Term Agent” means Deutsche Bank AG New York Branch, in its
capacity as administrative agent under the 2018 Revolver/Term Loan Agreement,
together with its successor and assigns.

 

“2018 Revolver/Term Secured Parties” means the 2018 Revolver/Term Agent for the
ratable benefit of the Lenders and the Hedge Banks (each as defined in the 2018
Revolver/Term Loan Agreement).

 

“2018 Term Loan Agreement” means the Credit Agreement dated as of February 15,
2018 among the Borrower, as borrower, the lenders named therein and the 2018 TLA
Agent, as amended from time to time.

 

“2018 Term Loan Facility” means the loans provided for in the 2018 Term Loan
Agreement.

 

“2018 TLA Agent” means KeyBank, in its capacity as administrative agent under
the 2018 Term Loan Agreement, together with its successor and assigns.

 

“2018 TLA Secured Parties” means the 2018 TLA Agent for the ratable benefit of
the Lenders and the Hedge Banks (each as defined in the 2018 Term Loan
Agreement).

 



  

 

 

“Acceding Lender” has the meaning specified in Section 2.17(d).

 

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

 

“Additional Margin Amounts” has the meaning specified in the definition of
Applicable Margin.

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted Consolidated EBITDA” means Consolidated EBITDA for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be, minus an amount equal to the
aggregate Deemed FF&E Reserves for all Consolidated Assets owned by the Parent
Guarantor and its Consolidated Subsidiaries.

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Unencumbered Asset, (a) the Net Operating Income attributable to such
Unencumbered Asset less (b) the Deemed FF&E Reserve for such Unencumbered Asset,
less (c) the Deemed Management Fee for such Unencumbered Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means such account or accounts as the
Administrative Agent shall specify in writing to the Lender Parties or the
Borrower, as applicable.

 

“Administrative Agent’s Head Office” means the Administrative Agent’s head
office located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such
other location as the Administrative Agent may designate from time to time by
written notice to the Borrower and the Lenders.

 

“Advance” means a Term Loan Advance.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Agents” means, collectively, the Administrative Agent, the 2018 Revolver/Term
Agent and the 2018 TLA Agent.

 



 2 

 

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party party to such Hedge Agreement determined by
the Administrative Agent based on the settlement price of such Hedge Agreement
on such date of determination; or (c) in all other cases, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

 

“Amendment Period” has the meaning specified in the Second Amendment.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent Guarantor or their
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering including, without limitation, the United Kingdom Bribery Act
of 2010 and the United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Law” has the meaning specified in the Second Amendment.

 



 3 

 

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Pricing Level Leverage Ratio

Applicable Margin

for Base Rate

Advances

 

Applicable Margin

for Eurodollar Rate

Advances

 

I < 4.0:1.0 0.45% 1.45% II > 4.0:1.0, but < 4.5:1.0 0.55% 1.55% III > 4.5:1.0,
but < 5.0:1.0 0.60% 1.60% IV > 5.0:1.0, but < 5.5:1.0 0.75% 1.75% V > 5.5:1.0,
but < 6.0:1.0 0.95% 1.95% VI > 6.0:1.0, but <6.5:1.0 1.20% 2.20% VII >6.5:1.0
1.25% 2.25%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date
based on the certificate delivered pursuant to Section 3.01(a)(xv), (b) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrower demonstrating the Leverage Ratio, (c) the Applicable Margin shall
be at Pricing Level VI during any period that an increase in the maximum ratio
of Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value in accordance with the proviso in Section 5.04(b)(i) is in effect,
and (d) the Applicable Margin shall be at Pricing Level VI for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in clause
(b) of this proviso. If (i) the Leverage Ratio used to determine the Applicable
Margin for any period is incorrect as a result of any error, misstatement or
misrepresentation contained in any financial statement or certificate delivered
pursuant to Section 5.03(b) or (c), and (ii) as a result thereof, the Applicable
Margin paid to the Lenders, at any time pursuant to this Agreement is lower than
the Applicable Margin that would have been payable to the Lenders, had the
Applicable Margin been calculated on the basis of the correct Leverage Ratio,
the Applicable Margin in respect of such period will be adjusted upwards
automatically and retroactively, and the Borrower shall pay to each Lender such
additional amounts (“Additional Margin Amounts”) as are necessary so that after
receipt of such amounts such Lender receives an amount equal to the amount it
would have received had the Applicable Margin been calculated during such period
on the basis of the correct Leverage Ratio. Additional Margin Amounts shall be
payable within (10) days after delivery by the Administrative Agent to the
Borrower of a notice (which shall be conclusive and binding absent manifest
error) setting forth in reasonable detail the Administrative Agent’s calculation
of the amount of any Additional Margin Amounts owed to the Lenders. The payment
of Additional Margin Amounts pursuant to this Agreement shall be in addition to,
and not in limitation of, any other amounts payable by the Borrower pursuant to
the Loan Documents.

 



 4 

 

 

“Applicable Ownership Percentage” means (i) for each Unencumbered Asset owned by
the Borrower or a wholly owned Subsidiary (direct or indirect) of the Borrower,
100% and (ii) for each Unencumbered Asset owned by a Subsidiary of the Borrower
that is not wholly owned (directly or indirectly) by the Borrower, the greater
of (a) the Borrower’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or (b) the Borrower’s relative
direct and indirect economic interest (calculated as a percentage) in such
Subsidiary, in each case determined in accordance with the applicable provisions
of the declaration of trust, articles or certificate of incorporation, articles
of organization, partnership agreement, joint venture agreement or other
applicable organizational document of such Subsidiary Guarantor.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
request for delayed draw, notice of conversion or continuation, and any other
notice, demand, communication, information, document and other material relating
to a request for a new, or a conversion of an existing, Borrowing, (ii) any
notice pursuant to Section 2.06(a) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

 



 5 

 

 

“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent confirms that each of the
existing franchisors of the Hotel Assets shown on Schedule Part IV of Schedule
4.01(p) hereto are satisfactory to the Administrative Agent and shall be
considered an Approved Franchisor.

 

“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale”, “upper midscale” or “midscale” or better by Smith Travel
Research and (b) that is engaged pursuant to a written management agreement. The
Administrative Agent confirms that as of the Closing Date the existing managers
of the Hotel Assets shown on Schedule III hereto are satisfactory to the
Administrative Agent and are deemed Approved Managers. For purposes of this
definition, the term “control” (including the term “controlled by”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

 

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

 

“Assets” means Hotel Assets, Development Assets and Joint Venture Assets.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit E
hereto.

 

“Assignment of Leases” means an assignment of leases and rents reasonably
satisfactory in form and substance to the Administrative Agent, duly executed by
the appropriate Loan Parties.

 

“Assumed Unsecured Interest Expense” means the greater of (a) the actual
Interest Expense on Unsecured Indebtedness of the Parent Guarantor and its
Consolidated Subsidiaries, or (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent Guarantor and its Consolidated
Subsidiaries, multiplied by the greater of (i) the sum of the one month LIBOR as
of the last day of the most recent fiscal quarter plus the Applicable Margin, or
(ii) 6.00%, in each case for the consecutive four fiscal quarters most recently
ended for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

 



 6 

 

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means the greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Administrative Agent at the Administrative
Agent’s Head Office as its “prime rate”, (b) one half of one percent (0.5%)
above the Federal Funds Rate, or (c) the then applicable Eurodollar Rate for an
Interest Period of one month plus one percent (1%); provided, however, that for
the avoidance of doubt, in no circumstance shall the Base Rate be less than zero
percent (0.00twenty-five basis points (0.25%) per annum. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Any change in the rate of interest payable hereunder
resulting from a change in the Base Rate shall become effective as of the
opening of business on the Business Day on which such change in the Base Rate
becomes effective, without notice or demand of any kind.





 

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a)(i).

 

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

“BHC Act Affiliate” has the meaning specified in Section 9.18(b).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with U.S. Bank, N.A., 777 East Wisconsin Avenue, Milwaukee, WI 53202,
ABA No. 075000022, Account No. XXXXXXXX3155 or such other account as the
Borrower shall specify in writing to the Administrative Agent.

 

“Borrowing” means a borrowing consisting of simultaneous Term Loan Advances of
the same Type made by the Lenders.

 

“Building” has the meaning specified in item (a) of the definition of Collateral
Deliverables.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Cleveland, Ohio and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

 

“Capitalization Rate” means (i) 7.25% for any Assets located in the central
business districts of New York, Washington D.C., San Francisco, Boston, Chicago,
Los Angeles, San Diego or Miami and (ii) 7.75% for all other Assets.

 



 7 

 

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System, which issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
is organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
Guarantor (or other securities convertible into such Voting Interests)
representing 35% or more of the combined voting power of all Voting Interests of
the Parent Guarantor; or (b) there is a change in the composition of the Parent
Guarantor’s Board of Directors over a period of 24 consecutive months (or less)
such that a majority of Board members (rounded up to the nearest whole number)
ceases, by reason of one or more proxy contests for the election of Board
members, to be comprised of individuals who either (i) have been Board members
continuously since the beginning of such period or (ii) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in clause (i) who were still in office
at the time such election or nomination was approved by the Board; or (c) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof, by contract or otherwise, or shall
have entered into a contract or arrangement that, upon consummation will result
in its or their acquisition of the power to direct, directly or indirectly, the
management or policies of the Parent Guarantor; or (d) the Parent Guarantor
ceases to be the sole member of and the direct legal and beneficial owner of all
of the limited liability company interests in, Summit Hotel GP, LLC and/or
Summit Hotel GP, LLC ceases to be the sole general partner of and the direct
legal and beneficial owner of all of the general partnership interests in, the
Borrower or (e) the Parent Guarantor ceases to be the direct or indirect
beneficial owner of more than 60% of the limited partnership interests in the
Borrower; or (f) the Parent Guarantor shall create, incur, assume or suffer to
exist any Lien on the Equity Interests in the Borrower owned by it; or (g) the
Borrower ceases to be the direct or indirect legal and beneficial owner of all
of the Equity Interests in each direct and indirect Subsidiary that owns or
leases an Unencumbered Asset; or (h) the Borrower ceases to be the direct legal
and beneficial owner of all of the Equity Interests in TRS Holdco; or (i) TRS
Holdco ceases to be the direct legal and beneficial owner of all of the Equity
Interests in each TRS Lessee.

 



 8 

 

 

“Closing Date” means September 26, 2017 or such other date as may be agreed upon
by the Borrower and the Administrative Agent.

 

“Closing Authorizing Resolution” has the meaning specified in Section
3.01(a)(v).

 

“Collateral” means all “Collateral” and all “Mortgaged Property” referred to in
the Collateral Documents, the Pledged Equity, the Pledged Account and all funds
therein, and all proceeds thereof, and all other property that is or is intended
to be subject to any Lien in favor of the Agents for the benefit of the Secured
Parties.

 

“Collateral Deliverables” means, with respect to each Unencumbered Asset during
such period that Collateral is required hereunder, the following items, each in
form and substance satisfactory to the Administrative Agent in its reasonable
discretion and in sufficient copies for each Lender:

 

(a)          a Mortgage and an Assignment of Leases, together with:

 

(i)            evidence that counterparts of each Mortgage and Assignment of
Leases has been duly executed, acknowledged and delivered and is in form
suitable for filing or recording in all filing or recording offices that the
Agents may deem necessary or desirable in order to create a valid first and
subsisting Lien (subject to Permitted Liens and the other Liens permitted under
Section 5.02(a)) on the collateral described therein in favor of the Agents for
the benefit of the Secured Parties and that all required affidavits, tax forms
and filings pertaining to any applicable documentary stamp, intangible and
mortgage recordation taxes have been executed and delivered by all appropriate
parties and are in form suitable for filing with all applicable governmental
authorities,

 

(ii)          record owner and lien and encumbrance searches or other
satisfactory evidence (A) of fee and leasehold ownership (including under
Qualifying Ground Leases) of the Unencumbered Assets in the proper Loan Parties
and (B) of no liens of record affecting the Unencumbered Assets other than
Permitted Liens.

 

(iii)         a legal opinion from local counsel for the applicable Loan Parties
(A) in the state in which such Unencumbered Asset is located in respect of the
creation and perfection of the security interest and the enforceability of the
Mortgage and Assignment of Leases and (B) in the states in which the applicable
Loan Parties granting the Mortgage and Assignment of Leases are organized in
respect of the Loan Parties’ due authorization, execution and delivery of the
Mortgage and Assignment of Leases;

 

(iv)          evidence as to whether any portion of the applicable Unencumbered
Asset includes a structure with at least two walls and a roof (a “Building”) or
a Building in the course of construction and such Building is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) pursuant to a standard flood
hazard determination form ordered and received by the Agents, and if such
Unencumbered Asset is a Flood Hazard Property:

 



 9 

 

 

(A)           evidence as to whether the community in which such Unencumbered
Asset is located is participating in the National Flood Insurance Program,

 

(B)            the applicable Subsidiary Guarantor’s written acknowledgment of
receipt of written notification from the Agents as to the fact that such
Unencumbered Asset is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program, and

 

(C)            copies of the applicable Subsidiary Guarantor’s application for a
flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Agents and naming the Agents as sole loss payee on
behalf of the Secured Parties;

 

(b)         The most recently prepared land survey of such Unencumbered Asset,
prepared by a duly licensed and registered land surveyor, showing all buildings
and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than (i) Permitted
Liens and (ii) encroachments and other defects that do not materially and
adversely affect the value or operation of such property or are reasonably
acceptable to the Agents;

 

(c)          Copies of the most recently prepared engineering, soils, seismic
(for those Unencumbered Assets located in seismic zones 3 or 4), environmental
and other similar reports as to the Unencumbered Assets;

 

(d)          Estoppel and consent agreements, in form and substance reasonably
satisfactory to the Administrative Agent, executed by each of the lessors of any
Unencumbered Assets subject to a Qualifying Ground Lease, along with (1) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected Unencumbered Asset, as
lessor, or (2) evidence that the applicable lease with respect to such leasehold
interest or memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent's reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest or (3)
if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent;

 

(e)          Reports supplementing Schedules II and 4.01(b) hereto, including
descriptions of such changes in the information included in such Schedules as
may be necessary for such Schedules to be accurate and complete in all material
respects, certified as correct and complete by a Responsible Officer of the
Borrower;

 



 10 

 

 

(f)           Evidence of insurance (which may consist of binders or
certificates of insurance) naming the Agents as loss payee and additional
insured with such responsible and reputable insurance companies or associations,
and in such amounts and covering such risks, as is reasonably satisfactory to
the Agents; for the avoidance of doubt, evidence of insurance satisfying the
requirements of insurance in the Security Agreement and the Mortgages shall be
deemed to satisfy this clause (d) with respect to the property described in the
Security Agreement and the Mortgages;

 

(g)          A security agreement in substantially the form of Exhibit H hereto
(the “Security Agreement”), duly executed by each Loan Party that owns or leases
Unencumbered Assets, together with:

 

(i)           acknowledgment copies of proper financing statements, duly filed
under the Uniform Commercial Code of all jurisdictions that the Agents may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents,
covering the Collateral described therein;

 

(ii)          completed requests for information dated a recent date, including
UCC, judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Agents that
name any Loan Party as debtor, together with copies of such financing
statements;

 

(iii)         certified copies of the Assigned Agreements referred to in the
Security Agreement (which shall include, without limitation, the Management
Agreement and all amendments thereto);

 

(iv)          evidence that all other actions that the Agents may deem
reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Security Agreement have
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC termination statements and landlords’ and bailees’ waiver and
consent agreements);

 

(h)          Such other diligence information related to the Unencumbered Assets
or any Loan Party that owns Unencumbered Assets as any Lender through the
Administrative Agent may reasonably request or as reasonably required by the
Administrative Agent to comply with any applicable law or regulations.

 



 11 

 

 

“Collateral Documents” means the Security Agreement, the Mortgages, the
Assignments of Leases, the Pledge Agreement and any other agreement entered into
by a Loan Party that creates or purports to create a Lien in favor of the Agents
for the benefit of the Secured Parties. Notwithstanding the foregoing, the
Mortgages, Assignments of Leases and the Security Agreement shall be excluded
from the definition of Collateral Documents (x) prior to the Borrower’s
satisfaction of the Mortgage Requirements and (y) from and after the release
thereof by the Agents pursuant to the terms and conditions set forth in the
Second Amendment.

 

“Collateral Release Conditions” has the meaning specified in the Second
Amendment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment” means a Term Loan Commitment.

 

“Commitment Date” has the meaning specified in Section 2.17(b).

 

“Commitment Increase” has the meaning specified in Section 2.17(a).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Consent Request Date” has the meaning specified in Section 9.01(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for the most recently completed four fiscal
quarters, without duplication, for the Parent Guarantor and its Consolidated
Subsidiaries, Consolidated net income or loss for such period, plus (w) the sum
of (i) to the extent actually deducted in determining said Consolidated net
income or loss, Consolidated Interest Expense, minority interest and provision
for taxes for such period (excluding, however, Consolidated Interest Expense and
taxes attributable to unconsolidated subsidiaries of the Parent Guarantor and
any of its Subsidiaries), (ii) the amount of all amortization of intangibles and
depreciation that were deducted determining Consolidated net income or loss for
such period, (iii) any non-cash charges (including one-time non-cash impairment
charges) in such period to the extent that such non-cash charges were deducted
in determining Consolidated net income or loss for such period, and (iv) any
other non-recurring charges in such period, minus (x) to the extent included in
determining Consolidated net income or loss for such period, the amount of
non-recurring non-cash gains during such period, plus (y) with respect to each
Joint Venture, the JV Pro Rata Share of the sum of (i) to the extent actually
deducted in determining said Consolidated net income or loss, Consolidated
Interest Expense, minority interest and provision for taxes for such period,
(ii) the amount of all amortization of intangibles and depreciation that were
deducted determining Consolidated net income or loss for such period, (iii) any
non-cash charges (including one-time non-cash impairment charges) in such period
to the extent that such non-cash were deducted in determining Consolidated net
income or loss for such period, and (iv) any other non-recurring charges in such
period, minus (z) to the extent included in determining Consolidated net income
or loss for such period, the amount of non-recurring non-cash gains during such
period, in each case of such Joint Venture determined on a Consolidated basis
and in accordance with GAAP for such four fiscal quarter period; provided that
Consolidated EBITDA shall be determined without giving effect to any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business;
provided further that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such four fiscal quarter
period, Consolidated EBITDA will be adjusted (1) in the case of an acquisition,
by adding thereto an amount equal to (A) in the case of an acquired Asset that
is a newly constructed Hotel Asset with no operating history, the Pro Forma
EBITDA, if any, of such Asset, or (B) in the case of any other acquired Asset,
such acquired Asset’s actual Consolidated EBITDA (computed as if such Asset was
owned by the Parent Guarantor or one of its Subsidiaries for the entire four
fiscal quarter period) generated during the portion of such four fiscal quarter
period that such Asset was not owned by the Parent Guarantor or such Subsidiary
and (2) in the case of a disposition, by subtracting therefrom an amount equal
to the actual Consolidated EBITDA generated by the Asset so disposed of during
such four fiscal quarter period; provided further that in the case of a Hotel
Asset that shall be repositioned and where such Asset is fully closed for
renovations, upon the re-opening of such Asset, all Consolidated EBITDA
allocable to such Asset prior to the re-opening shall be excluded from the
calculation of Consolidated EBITDA and instead Consolidated EBITDA will be
increased by the amount of Pro Forma EBITDA of such Asset, if any, (it being
understood, for the avoidance of doubt, that such Asset’s actual Consolidated
EBITDA from (including) and after the re-opening date shall not be excluded);
provided further still that no more than 10% of Consolidated EBITDA shall be Pro
Forma EBITDA (provided, that to the extent such limitation is exceeded, the
amount of such Pro Forma EBITDA shall be removed from the calculation of
Consolidated EBITDA to the extent of such excess). For the avoidance of doubt,
any income from the forgiveness of any Qualified Government Debt shall not be
included in the calculation of Consolidated EBITDA.

 



 12 

 

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated Fixed Charges,
in each case, of the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be.

 

“Consolidated Fixed Charges” means, for the most recently completed four fiscal
quarters, for the Parent Guarantor and its Consolidated Subsidiaries, the sum
(without duplication) of (i) Consolidated Interest Expense for such period, plus
(ii) the scheduled principal amount of all amortization payments (but not final
balloon payments at maturity) for such period on all Consolidated Indebtedness;
plus (iii) cash distributions on Preferred Interests payable by the Borrower for
such period and distributions made by the Borrower in such period for the
purpose of paying dividends on Preferred Interests issued by the Parent
Guarantor.

 

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
Guarantor and its Consolidated Subsidiaries; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.

 

“Consolidated Interest Expense” means, for the most recently completed four
fiscal quarters, the sum of (a) the aggregate cash interest expense of the
Parent Guarantor and its Consolidated Subsidiaries for such period, as
determined in accordance with GAAP, including capitalized interest and the
portion of any payments made in respect of capitalized lease liabilities
allocable to interest expense, but excluding (i) deferred financing costs, (ii)
other non-cash interest expense and (iii) any capitalized interest relating to
construction financing for an Asset to the extent an interest reserve or a loan
“holdback” is maintained in respect of such capitalized interest pursuant to the
terms of such financing as reasonably approved by the Administrative Agent, plus
(b) such Persons’ JV Pro Rata Share of the items described in clause (a) above
of its Joint Ventures for such period.

 



 13 

 

 

“Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent Guarantor and its Subsidiaries determined on a Consolidated
basis plus accumulated depreciation and amortization, minus (to the extent
included when determining such stockholders’ equity): (a) the amount of any
write-up in the book value of any assets reflected in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (b) the aggregate of all amounts appearing on the assets
side of any such balance sheet for franchises, licenses, permits, patents,
patent applications, copyrights, trademarks, service marks, trade names,
goodwill, treasury stock, experimental or organizational expenses and other like
assets which would be classified as intangible assets under GAAP, all determined
on a Consolidated basis.

 

“Consolidated Unsecured Indebtedness” means, at any time, the Unsecured
Indebtedness of Parent Guarantor and its Subsidiaries.

 

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any
Indebtedness, leases, dividends or other payment Obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guarantee, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the Obligation of a primary obligor, (b) the
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder), as determined by such Person in good faith.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

 

“Covered Entity” has the meaning specified in Section 9.18(b).

 

“Covered Party” has the meaning specified in Section 9.18(a).

 



 14 

 

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
the consecutive four fiscal quarters of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt
for Borrowed Money” (a) shall include, in the case of an acquisition, any Debt
for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (b) shall exclude, in the case of a disposition, for such
period any Debt for Borrowed Money to which such Asset was subject to the extent
such Debt for Borrowed Money was repaid or otherwise terminated upon the
disposition of such Asset.

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debtor Subsidiary” has the meaning specified in Section 6.01(f).

 

“Deemed FF&E Reserve” means, with respect to any Asset or Assets for the
consecutive four fiscal quarters most recently ended, an amount equal to 4% of
the Gross Hotel Revenues for such fiscal period.

 

“Deemed Management Fee” means, with respect to any Asset for the consecutive
four fiscal quarters most recently ended, the greater of (i) an amount equal to
3.0% of the Gross Hotel Revenues of such Asset for such fiscal period and (ii)
all actual management fees payable in respect of such Asset during such fiscal
period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means a rate equal to 2% per annum above the highest of (i) the
rate per annum required to be paid on Base Rate Advances pursuant to Section
2.07(a)(i) hereof, (ii) the rate per annum required to be paid on Base Rate
Advances (as defined in the 2018 Term Loan Agreement) pursuant to Section
2.07(a)(i) of the 2018 Term Loan Agreement and (iii) the rate per annum required
to be paid on Base Rate Advances (as defined in the 2018 Revolver/Term Loan
Agreement) pursuant to Section 2.07(a)(i) of the 2018 Revolver/Term Loan
Agreement.

 



 15 

 

 



 

“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.10(a)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Delayed Draw” has the meaning set forth in Section 2.01(a).

 

“Designated Person” has the meaning specified in Section 4.01(x).

 

“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent Guarantor and its
Subsidiaries.

 

“Division” and “Divide” each refer to a division of a limited liability company
into two or more newly formed or existing limited liability companies pursuant a
plan of division or otherwise.

 



 16 

 

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

 

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Signatures” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; and
provided further that that neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender nor any natural person shall qualify as an Eligible Assignee
under this definition.

 



 17 

 

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 



 18 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor personPerson), as in
effect from time to time.

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the greater of (a) zero percent
(0twenty-five basis points (0.25%) and (b) the rate as shown in Reuters Screen
LIBOR 01 Page (or any successor service, or if such Person no longer reports
such rate as determined by Administrative Agent, by another commercially
available source providing such quotations approved by Administrative Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Business Days prior to the first day of such Interest Period with a
maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Administrative Agent described above no
longer reports such rate or Administrative Agent determines in good faith that
the rate so reported no longer accurately reflects the rate available to
Administrative Agent in the London Interbank Market, Eurodollar Rate Advances
shall subject to Section 2.07(d) 2.18accrue interest at the Base Rate plus the
Applicable Margin for Base Rate Advances. For any period during which a
Eurodollar Rate Percentage shall apply, the Eurodollar Rate with respect to
Eurodollar Rate Advances shall be equal to the amount determined above divided
by an amount equal to 1 minus the Eurodollar Rate Reserve Percentage.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable three Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in Cleveland, Ohio with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

 



 19 

 

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such security interests
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

 

“Excluded Taxes” has the meaning specified in Section 2.12(a).

 

“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.

 

“Existing Credit Agreement” means collectively (i) that certain Credit
Agreement, dated as of December 6, 2018, among Borrower, Parent Guarantor, the
other guarantors party thereto, Deutsche Bank AG New York Branch, as
administrative agent, and the other lenders party thereto, as amended,
supplemented or otherwise modified to date, and (ii) that certain First Amended
and Restated Credit Agreement, dated as of February 15, 2018, among Borrower,
Parent Guarantor, the other guarantors party thereto, KeyBank, as administrative
agent, and the other lenders party thereto, as amended, supplemented or
otherwise modified to date.

 

“Facility” means the Term Loan Facility.

 

“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) all Obligations
of the Loan Parties in respect of Guaranteed Hedge Agreements, valued at the
Agreement Value thereof.

 

“FATCA” means sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with, any
current or future regulations or official interpretations thereof, and any
agreement entered into pursuant to section 1471(b) of the Internal Revenue
Code).

 

“Federal Funds Rate” means, for any period, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

 



 20 

 

 

“Fee Letter” means the fee letter dated as of July 27, 2017 among the Parent
Guarantor, KeyBank and KCM, and the mandate letter dated as of July 25, 2017
among the Parent Guarantor, KeyBank, KCM, Deutsche Bank, DBSI, BAC and MLPFS, as
the same may be amended from time to time.

 

“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Hotel Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.

 

“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment to Credit Agreement (Five Year Term Loan) dated December 6, 2018 among
Borrower, Administrative Agent and Lenders and consented to by the Guarantors.

 

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Flood Hazard Property” has the meaning specified in item (a) of the definition
of Collateral Deliverables.





 

“Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto, and in each case including the regulations
issued thereunder.

 



 21 

 

 

“Franchise Agreements” means (a) the Franchise Agreements set forth on Part IV
of Schedule 4.01(p) hereto, and (b) any written Franchise Agreement in respect
of a Hotel Asset after the First Amendment Effective Date.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Gross Hotel Revenues” means all revenues and receipts of every kind derived
from operating such Asset or Assets, as the case may be, and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or cash payments, from rentals or
sales of rooms, stores, offices, meeting space, exhibit space, or sales space of
every kind (including rentals from timeshare marketing and sales desks);
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Asset or Assets); service charges, to the extent not
distributed to the employees at such Asset or Assets as, or in lieu of,
gratuities; and proceeds, if any, from business interruption or other loss of
income insurance, all as determined in accordance with GAAP; provided, however,
that Gross Hotel Revenues shall not include gratuities to employees of such
Asset or Assets; federal, state, or municipal excise, sales, use, or similar
taxes collected directly from tenants, patrons, or guests or included as part of
the sales price of any goods or services; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance);
condemnation proceeds; or any proceeds from any sale of such Asset or Assets.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 



 22 

 

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j), Section 5.01(x) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any entity that is a Lender Party or an Affiliate of a Lender
Party at the time it enters into a Guaranteed Hedge Agreement in its capacity as
a party to such Guaranteed Hedge Agreement.

 

“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.

 

“Increase Date” has the meaning specified in Section 2.17(a).

 

“Increasing Lender” has the meaning specified in Section 2.17(b).

 

“Indebtedness” of any Person means the sum of (without duplication) (i) all Debt
for Borrowed Money and for the deferred purchase price of property or services
(excluding ordinary payable and accrued expenses and deferred purchase price
which is not yet a liquidated sum), (ii) the aggregate amount of all Capitalized
Leases Obligations, (iii) all indebtedness of the types described in clause (i)
or (ii) of this definition of Persons other than the Parent Guarantor and its
Consolidated Subsidiaries secured by any Lien on any property owned by the
Parent Guarantor or any of its Consolidated Subsidiaries, whether or not such
indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be the outstanding principal amount (or maximum
principal amount, if larger) of such indebtedness or, if not stated or if
indeterminable, in an amount equal to the fair market value of the property to
which such Lien relates, as determined in good faith by such Person), (iv) all
Contingent Obligations, and (v) the net termination value (if negative) of all
indebtedness in respect of Hedge Agreements;

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 



 23 

 

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indemnified Taxes” has the meaning specified in Section 2.12(a).

 

“Information” has the meaning specified in Section 9.11.

 

“Initial Extension of Credit” means the Borrowing at the Closing Date.

 

“Initial Grantors” has the meaning specified in the Second Amendment.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intercreditor Agreement” means that certain Pari Passu Intercreditor Agreement
dated as of the Second Amendment Date among the Administrative Agent, the 2018
TLA Agent and the 2018 Revolver/Term Agent, as the same may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time.

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period. Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.

 

“Interest Period” means for each Eurodollar Rate Advance comprising part of the
same Borrowing, (i) the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the first day of the month corresponding
to the duration of the Interest Period selected by the Borrower pursuant to the
following sentence, and (ii) thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the
first day of the month corresponding to the duration of the Interest Period
selected by the Borrower pursuant to the following sentence. The duration of
each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 Noon (Cleveland, Ohio time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:

 

(a)       the Borrower may not select any Interest Period with respect to any
such Term Loan Advance that ends after the Termination Date;

 

(b)       Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
and

 

(c)       whenever the last day of any such Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day; and

 



 24 

 

 

(d)       whenever the first day of any such Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.

 

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Joint Venture.

 

“KCM” has the meaning specified in the recital of parties to this Agreement.

 

“KeyBank” has the meaning specified in the recital of parties to this Agreement.

 

“Lender Party” means any Lender.

 

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 



 25 

 

 

“Leverage Ratio” means, at any date of determination, the ratio of (x) Total
Indebtedness to (y) Consolidated EBITDA as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be.

 

“Leverage Ratio Increase Election” means an election by notice from the Borrower
to the Administrative Agent to increase the maximum Leverage Ratio in accordance
with the proviso in Section 5.04(a)(i), which election may only be made
contemporaneously with the closing of a Specified Acquisition and shall
otherwise be subject to the limitations set forth in such proviso.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, (e) each Guaranteed Hedge Agreement, (f) the
Collateral Documents and (fg) each other document or instrument now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement; in each case as the same may be amended,
supplemented or otherwise modified from time to time, specifically including the
Second Amendment.

 

“Loan Parties” means the Borrower and, the Guarantors, the TRS Lessees and any
other Person executing one or more Collateral Documents in favor of the Agents
for the benefit of the Secured Parties.

 

“Management Agreements” means (a) the Management Agreements set forth on Part
III of Schedule 4.01(p) hereto (as supplemented from time to time in accordance
with the provisions hereof), and (b) any Management Agreement in respect of an
Unencumbered Asset entered into after the Closing Date in compliance with
Section 5.01(p).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document, (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party, or (d) the value, use or ability to sell or
refinance any Unencumbered Asset.

 



 26 

 

 

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $10,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole. Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.

 

“Material Debt” means (a) Recourse Debt of the Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$15,000,000 or more, either individually or in the aggregate, (b) any other
Indebtedness of any Loan Party or any Subsidiary of a Loan Party (other than
Indebtedness described in clause (c) below) that is outstanding in a principal
amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$75,000,000 or more, either individually or in the aggregate, or (c) any
Unsecured Indebtedness (including, without limitation, the indebtedness under
the Existing Credit Agreement) of the Parent Guarantor or any of its
Subsidiaries; in each case (i) whether or not the primary obligation of the
applicable obligor, (ii) whether the subject of one or more separate debt
instruments or agreements, and (iii) exclusive of Indebtedness outstanding under
this Agreement; provided, however, in any case Material Debt shall not include
(x) any guaranty of Debt for Borrowed Money with an outstanding balance,
individually or in the aggregate, of $15,000,000 or less, (y) Non-Recourse
Guarantees, unless and until a claim for payment has been made under any such
Non-Recourse Guarantee or (z) unless and until a claim for payment has been made
thereunder, any guarantees or indemnities of payment Obligations under any
Qualifying Ground Lease, Franchise Agreements or other related agreements not
constituting Debt for Borrowed Money and approved by the Administrative Agent.
For the avoidance of doubt, Material Debt may include Refinancing Debt to the
extent comprising Material Debt as defined herein.

 

“Material Litigation” has the meaning specified in Section 3.01(e).

 

“Material Renovation” means any renovation of an Unencumbered Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a deed of trust, trust deed, deed to secure debt or mortgage in
substantially the form of Exhibit I hereto with such changes as may be required
to account for local law matters and otherwise reasonably satisfactory in form
and substance to the Administrative Agent.

 

“Mortgage Requirements” has the meaning specified in the Second Amendment.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 



 27 

 

 

“National Flood Insurance Program” means the program created pursuant to the
Flood Laws.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than apursuant to the Loan DocumentDocuments and
the Other Facilities) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that (a) an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge, and (b)
a provision in any agreement governing unsecured Indebtedness generally
prohibiting the encumbrance of assets shall not constitute a Negative Pledge so
long as such provision is generally consistent with a comparable provision of
the Loan Documents.

 

“Net Cash Proceeds” has the meaning specified in the Second Amendment.

 

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Operating Income, in each case for consecutive four fiscal
quarters most recently ended.

 

“New Property” means each Hotel Asset acquired by the Parent Guarantor or any
Subsidiary or any Joint Venture (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof; provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Borrower), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt for Borrowed Money may
include customary carve-outs to such limited recourse (any such customary
carve-outs or agreements limited to such customary carve-outs, being a
“Customary Carve-Out Agreement”) such as, for example, personal recourse to the
Parent Guarantor or any Subsidiary of the Parent Guarantor for fraud,
misrepresentation, misapplication or misappropriation of cash, waste,
environmental claims, damage to properties, non-payment of taxes or other liens
despite the existence of sufficient cash flow, interference with the enforcement
of loan documents upon maturity or acceleration, voluntary or involuntary
bankruptcy filings, violation of loan document prohibitions against transfer of
properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate. For the avoidance of doubt, Debt for Borrowed Money
that refinances Existing Debt shall be permitted as Non-Recourse Debt, so long
as such Debt for Borrowed Money meets all the requirements of Non-Recourse Debt.

 



 28 

 

 

“Non-Recourse Guarantee” shall mean a Customary Carve-Out Agreement consisting
of a guaranty or indemnity of Non-Recourse Debt.

 

“Note” shall mean a promissory note of the Borrower payable to the order of any
Term Loan Lender, in substantially the form of Exhibit A hereto, evidencing the
indebtedness of the Borrower to such Lender under the Term Loan Facility.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender Party, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party, provided that in no event shall the
Obligations of the Loan Parties under the Loan Documents include the Excluded
Swap Obligations.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in Section 4.01(x).

 

“Operating Expenses” means, with respect to any Unencumbered Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Unencumbered Asset during such period,
including, without limitation, repairs, real estate and chattel taxes and bad
debt expenses, but excluding (i) depreciation or amortization or other noncash
items, (ii) the principal of and interest on Debt for Borrowed Money, (iii)
income taxes or other taxes in the nature of income taxes, (iv) distributions to
the shareholders, members or partners of the Unencumbered Asset owner and (v)
capital expenditures, payments (without duplication) for FF&E or into FF&E
reserves or management fees actually paid or payable during such period, all as
determined in accordance with GAAP.

 



 29 

 

 

“Operating Income” means, with respect to any Unencumbered Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Unencumbered Asset (but excluding any management agreements), and
(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such period, all as determined in accordance with GAAP.

 

“Operating Lease” means any operating lease of an Unencumbered Asset between the
applicable Loan Party that owns such Unencumbered Asset (whether in fee simple
or subject to a Qualifying Ground Lease) and the applicable TRS Lessee that
leases such Unencumbered Asset, as each may be amended, restated, supplemented
or otherwise modified from time to time.

 

“Original TL Principal Amount” shall mean the original principal amount of the
Term Loan (i.e., $225,000,000).

 

“Other Facilities” means the 2018 Term Loan Facility and the 2018 Revolver/Term
Loan Facility, collectively.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Parent” has the meaning specified in the recital of parties to this Agreement.

 

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Patriot Act” has the meaning specified in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies not yet due
and payable; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i) are not overdue
for a period of more than 30 days or are otherwise subject to a Good Faith
Contest and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation or unemployment laws or similar
legislation or to secure public or statutory obligations; (d) easements, zoning
restrictions, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use or value of such property for its present
purposes; and (e) Tenancy Leases; (f) Liens under the Collateral Documents; (g)
at any time the Mortgages are in effect, Permitted Encumbrances and (h) such
other encumbrances as may be consented to by the Administrative Agent in its
sole discretion.

 



 30 

 

 

“Permitted Recourse Debt” means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b) provided that the aggregate
principal amount of any such Unsecured Indebtedness, other than the Unsecured
Indebtedness under the Existing Credit Agreement, that has a scheduled maturity
date or commitment termination date prior to the one year anniversary of the
latest Termination Date under the Credit Agreement (taking into account any
extensions thereof) shall in no event exceed $125,000,000, or (b) Indebtedness
(i) secured by (x) a Lien on the Equity Interests of a Property-Level Subsidiary
that directly or indirectly does not hold any fee or leasehold interest in any
Unencumbered Asset, or (y) a mortgage Lien granted by such Property-Level
Subsidiary, as mortgagor, pursuant to the terms of the loan documents evidencing
such Recourse Debt, (ii) in an aggregate principal amount not to exceed 10% of
Total Asset Value at any time outstanding, and (iii) that does not result in
Default or Event of Default under the financial covenants set forth in Sections
5.04(a)(v) and 5.04(a)(vi).

 

“Permitted Uses” has the meaning specified in the Second Amendment.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledge Agreement” has the meaning specified in the Second Amendment.

 

“Pledged Account” has the meaning specified in the Second Amendment.

 

“Pledged Equity” has the meaning specified in the Pledge Agreement.

 

“Pledgor” has the meaning specified in the Pledge Agreement.

 

“Post Petition Interest” has the meaning specified in Section 7.07(b).

 

“Potential Unencumbered Asset” means a Hotel Asset that is (i) owned by a
Subsidiary Guarantor on the date hereof and (ii) that meets all of the
Unencumbered Asset Pool Conditions other than clause (f) of the definition of
Unencumbered Asset Pool Conditions.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 



 31 

 

 

“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent Guarantor and calculated in a manner consistent with
the definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with the last day of the first full fiscal quarter of
such Asset’s operation to remove the forecasted EBITDA attributable to such
fiscal quarter; and on the last day of the fourth full fiscal quarter of such
Asset’s operation, Pro Forma EBITDA for such Asset shall be equal to zero. For
the avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter during which such Asset opened or
re-opened and (2) a correspondingly adjusted amount of Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation.

 

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

 

“Proposed Unencumbered Asset” has the meaning specified in Section 5.01(k).

 

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Term Loan Commitment at such time (or, if the Term Loan
Commitments shall have expired, been fully funded or been terminated, such
Lender’s Facility Exposure at such time with respect to the Term Loan Facility)
and the denominator of which is the aggregate amount of the Lenders’ Term Loan
Commitments at such time (or, if the Term Loan Commitments shall have expired,
been fully funded or been terminated, the aggregate Facility Exposure at such
time with respect to the Term Loan Facility).

 

“QFC” has the meaning specified in Section 9.18(b).

 

“QFC Credit Support” has the meaning specified in Section 9.18(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 



 32 

 

 

“Qualified Government Debt” has the meaning specified in the Second Amendment.

 

“Qualifying Ground Lease” means a ground lease of Real Property that is in full
force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes an Unencumbered Asset; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor,
provided however, if the lessor’s consent is received, then this condition shall
be deemed satisfied; (c) the obligation of the lessor to give the holder of any
mortgage Lien on such leased property written notice of any defaults on the part
of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including the ability to sublease; and (e)
such other rights customarily required by mortgagees making a loan secured by
the interest of the holder of a leasehold estate demised pursuant to a ground
lease.

 

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property within the scope of the definition of
Mortgaged Property (as defined in the Form of Mortgage attached hereto as
Exhibit I) in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.

 

“Recourse Debt” means Indebtedness for which the Parent Guarantor or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.

 

“Reference Bank” means KeyBank.

 

“Refinancing Debt” means, with respect to any Indebtedness, any Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that (a) the terms of any Refinancing Debt, and of
any agreement entered into and of any instrument issued in connection therewith,
(i) do not provide for any Lien on any Unencumbered Assets, and (ii) are not
otherwise prohibited by the Loan Documents, (b) the principal amount of such
Indebtedness shall not exceed the principal amount of the Indebtedness being
extended, refunded or refinanced plus the amount of any applicable premium and
expenses, and (c) the other material terms, taken as a whole, of any such
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lender Parties than the terms governing the Indebtedness being extended,
refunded or refinanced.

 

“Register” has the meaning specified in Section 9.07(d).

 



 33 

 

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified to be treated for U.S. federal income
tax purposes as a real estate investment trust under Sections 856-860 of the
Internal Revenue Code.

 

“Replacement Lender” has the meaning specified in Section 9.01(b).

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the aggregate principal amount of the Advances outstanding at such time;
provided that should there be three (3) or fewer Lenders, Required Lenders shall
mean all Lenders that are Non-Defaulting Lenders. For purposes of this
definition, any of the foregoing amounts owed to or held by any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Revolving Credit Advances” has the meaning specified in the Second Amendment.

 

“Revolving Credit Commitment” has the meaning specified in the Second Amendment.

 

“Revolving Lenders” has the meaning specified in the Second Amendment.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

 

“Sanctions Laws” has the meaning set forth in Section 4.01(x).

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

 

“Sanctions Laws” has the meaning set forth in Section 4.01(x).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 



 34 

 

 

“Screen Rate” has the meaning specified in Section 2.07(d)(i).

 

“Seasoned Date” means, with respect to each Hotel Asset acquired by the Parent
Guarantor or any Subsidiary or any Joint Venture (as the case may be), the date
which is four full fiscal quarters after the acquisition date thereof.

 

“Seasoned Property” means each Hotel Asset acquired by the Parent Guarantor or
any Subsidiary or any Joint Venture (as the case may be) which has been owned
for a period of more than four full fiscal quarters after the acquisition
thereof.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement among
the Borrower, the Parent Guarantor, the Subsidiary Guarantors, the
Administrative Agent and certain Lenders dated as of the Second Amendment Date.

 

“Second Amendment Date” means May 7, 2020.

 

“Secured Indebtedness” means, with respect to Parent Guarantor and its
Subsidiaries as of a given date, the portion of Total Indebtedness (excluding
the Total Indebtedness relating to the Facility, the Other Facilities and the
Summit JV MR 1 Facility) that is secured in any manner by any Lien on any
property or any Equity Interests in any direct or indirect Subsidiary of the
Parent Guarantor or any Joint Venture.

 

“Secured Obligations” means, collectively, the “Secured Obligations” as defined
in each of the Security Agreement and the Pledge Agreement and the “Obligations”
as defined in the Mortgages, in each case exclusive of all Excluded Swap
Obligations.

 

“Secured Parties” means, collectively, the Administrative Agent for the ratable
benefit of the Lender Parties and the Hedge Banks, the 2018 TLA Secured Parties
and the 2018 Revolver/Term Secured Parties.

 

“Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Security Agreement” has the meaning set forth in item (g) of the definition of
Collateral Deliverables.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 



 35 

 

 

  

“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Specified Acquisition” means an acquisition of a portfolio of Hotel Assets
(whether by purchasing such properties directly or by acquiring an entity or
entities that owns such properties) with a minimum gross purchase price of
$150,000,000.

 

“Specified Operating Lessees” means those certain Subsidiaries of TRS Holdco
which, without a capital contribution, would not be Solvent; provided, however,
the Borrower shall provide notice to the Administrative Agent identifying the
name of such Specified Operating Lessee.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

 

“Successor Rate Conforming Changes” means, with respect to any proposed
successor benchmark rate pursuant to clause (ii) of Section 2.07(d), any
conforming changes to (a) the definitions of Base Rate and Interest Period, (b)
timing and frequency of determining rates and making payments of interest and
(c) other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to (i) reflect the adoption of such successor benchmark
rate and (ii) permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such successor benchmark rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with the Borrower).Summit JV
MR 1 Facility” means facility provided pursuant to the Credit Agreement dated as
of October 8, 2019 between Summit JV MR 1, LLC, as borrower, Summit Hospitality
JV, LP, as parent, the guarantors party thereto, Bank of America, N.A., as
administrative agent, and the lenders party thereto, as amended by that First
Amendment to Credit Agreement dated as of December 9, 2019.

 



 36 

 

 

“Supported QFC” has the meaning specified in Section 9.18(a).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

 

“Term Loan” shall mean the term loan to the Borrower from the Term Loan Lenders
in an amount up to the Original TL Principal Amount, as the same may be
increased as provided in Section 2.17.

 

“Term Loan Advance” has the meaning specified in Section 2.01(a).

 

“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” as the amount of such Lender’s Term Loan
Commitment to make the initial advance to Borrowers on the Closing Date and,
subject to the terms hereof, the Delayed Draw to Borrower, or (b) if such Lender
has entered into one or more Assignment and Acceptances, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Term Loan Credit Commitment”, or as such
amount may be increased pursuant to Section 2.17, and as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The aggregate Term
Loan Commitments of the Lenders on the Closing Date shall be $225,000,000.00.

 

“Term Loan Commitment Period” has the meaning specified in Section 2.01(a).

 

“Term Loan Facility” shall mean, at any time, the aggregate amount of the Term
Loan Commitments at such time.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, whether funded
or unfunded.

 



 37 

 

 

“Termination Date” means the earlier of (i) November 25, 2022, and (ii) the date
of termination in whole of the Term Loan Commitments pursuant to Section 6.01.

 

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
(c) the date of the addition of any Proposed Unencumbered Asset to the
Unencumbered Asset Pool pursuant to Section 5.01(k), (d) the effective date of
any merger permitted under Section 5.02(d), and (e) the effective date of any
Transfer permitted under Section 5.02(e)(ii)(C).

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Parent Guarantor or
any of its Subsidiaries: (i) for each Seasoned Property, (x) (1) the Adjusted
NOI for such Seasoned Property for the four quarters most recently ended prior
to such date of determination divided by (2) the applicable Capitalization Rate,
and (y) for each New Property, the acquisition cost of such New Property (until
the Seasoned Date, or earlier at the Borrower’s election); (ii) the amount of
all Unrestricted Cash and Cash Equivalents held by the Borrower and all
Guarantors; and (iii) the undepreciated book value of all Development Assets and
Unimproved Land; plus (b) (i) the applicable JV Pro Rata Share of any Joint
Venture of the Parent Guarantor of any asset described in clause (a) above and
(ii) the gross book value of any Investments consisting of loans, advances and
extensions of credit to any Person permitted under Section 5.02(f)(iv)(C);
provided, however, that the following asset concentration restrictions shall
apply to the calculation of Total Asset Value: (A) the maximum value allocable
to Joint Venture Assets shall not exceed 15% of Total Asset Value; (B) the
maximum value allocable to Development Assets shall not exceed 15% of Total
Asset Value based on the total budgeted costs attributable to such Development
Assets; (C) the maximum value allocable to Unimproved Land shall not exceed 5%
of Total Asset Value; (D) the maximum value allocable to Investments consisting
of loans, advances and extensions of credit to any Person permitted under
Section 5.02(f)(iv)(C) shall not exceed 15% of Total Asset Value; (E) the
maximum value allocable to improved Real Property that does not constitute Hotel
Assets shall not exceed 5% of Total Asset Value; and (F) the maximum value
allocable to items (A) to (E) above shall not exceed 30% of Total Asset Value
(provided further that in each case, to the extent such limitation is exceeded,
the value of such assets shall be removed from the calculation of the Total
Asset Value to the extent of such excess).

 

“Total Unencumbered Asset Value” means, at any date of determination, the sum of
the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).

 

“Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent Guarantor and its Subsidiaries as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus the JV Pro Rata Share of
Indebtedness of any Joint Venture, less the amount by which the aggregate
Unrestricted Cash and Cash Equivalents of the Parent Guarantor, the Borrower and
their Subsidiaries at such time exceeds $25,000,000.

 



 38 

 

 

“Total Unencumbered Asset Value” means, at any date of determination, the sum of
the Unencumbered Asset Values of all Unencumbered Assets; provided, however,
that no less than twenty (20) Hotel Assets must, at all times, qualify as
Unencumbered Assets or the Total Unencumbered Asset Value shall be deemed to be
zero ($0.00).

 

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

 

“Transfer” has the meaning specified in Section 5.02(e)(i).

 

“TRS Holdco” means Summit Hotel TRS, Inc.

 

“TRS Lessee” means a lessee of an Unencumbered Asset pursuant to an Operating
Lease.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unencumbered Adjusted NOI” means aggregate Adjusted NOI for all Unencumbered
Assets.

 



 39 

 

 

“Unencumbered Asset Designation Package” means, with respect to any Proposed
Unencumbered Asset, the following items, each in form and substance satisfactory
to the Administrative Agent and in sufficient copies for each Lender: (a) a
description of such Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Asset, (c) a statement of operating
expenses for such Asset for the immediately preceding 36 consecutive calendar
months, or such shorter period that the Asset has been open for business, (d) an
operating expense and capital expenditures budget for such Asset for the next
succeeding 12 consecutive months, (e) the information with respect to such
Proposed Unencumbered Asset required pursuant to Section 3.01(a)(iii), and (f)
such other items relating to such Asset as Administrative Agent may reasonably
request.

 

“Unencumbered Assets” means (a) the Hotel Assets listed on Schedule II hereto on
the Closing Date, (b) together with those Hotel Assets which are designated by
the Borrower and for which the applicable conditions (as may be determined by
the Administrative Agent in its sole discretion) in Section 3.01 and, if
applicable, Section 5.01(k) have been satisfied and as the Administrative Agent,
in its sole discretion, shall have elected to treat as Unencumbered Assets for
purposes of this Agreement, (c) but excluding, in each case, any such
Unencumbered Assets removed pursuant to Section 5.02(e)(ii)(C).

 

“Unencumbered Asset Pool” means all of the Unencumbered Assets.

 

“Unencumbered Asset Pool Conditions” means, with respect to any Unencumbered
Asset or Proposed Unencumbered Asset, that such Asset (a) is a Hotel Asset
located in the United States of America; (b) is a limited service, select
service or full service hotel that is rated “upscale”, “upper midscale”,
“midscale” or better by Smith Travel Research; (c) is wholly owned, directly or
indirectly, by the Borrower or a Subsidiary of the Borrower either in fee simple
absolute or subject to a Qualifying Ground Lease and is leased to the applicable
TRS Lessee (which is wholly-owned by TRS Holdco) pursuant to an Operating Lease;
(d) is fully operating, open to the public, and not under significant
development, redevelopment or Material Renovation; (e) is free of all material
structural defects or architectural deficiencies, title defects, environmental
or other material matters (including a casualty event or condemnation) that
could reasonably be expected to have a material adverse effect on the value, use
or ability to sell or refinance such Asset; (f) is operated by an Approved
Manager or any other property manager approved by the Administrative Agent
pursuant to a Management Agreement; (g) other than with respect to Unencumbered
Assets for which aggregate Unencumbered Asset Value accounts for no more than
25% of Total Unencumbered Asset Value, is operated under a nationally recognized
brand subject to a Franchise Agreement with an Approved Franchisor or any other
franchisor approved by the Required Lenders; (h) is not subject to mezzanine
Indebtedness financing; (i) is not, and no interest of the Borrower or any of
its Subsidiaries therein is, subject to any Lien (other than Permitted Liens) or
any Negative Pledge; and (j) is 100% owned by the Borrower or a Subsidiary
Guarantor that satisfies the requirements of Section 5.02(p) and (1) none of the
Borrower’s or the Parent Guarantor’s direct or indirect Equity Interests in such
Subsidiary is subject to any Lien (other than Permitted Liens) or any Negative
Pledge and (2)(x) on or prior to the date such Asset is added to the
Unencumbered Asset Pool, such Subsidiary shall have become a Guarantor
hereunder, and (y) the Borrower directly, or indirectly through a Subsidiary,
has the right to take the following actions without the need to obtain the
consent of any Person: (i) to create Liens on such Asset and on the Equity
Interests in such Subsidiary as security for Indebtedness of the Borrower or
such Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose
of such Asset (provided that any restrictions of the type described in the
proviso in the definition of “Negative Pledge” shall not be deemed to cause a
failure to satisfy the conditions set forth in (y)(i) and (ii) above); and (k)
is assessed for real estate tax purposes as one or more wholly independent tax
lot or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is assessed and
taxed together with such Hotel Asset or any portion thereof; provided, however,
that if two Hotel Assets are located on a single tax lot, the Borrower may elect
to treat such Hotel Assets for all purposes of this Agreement as one Hotel
Asset, in which case, such Hotel Asset shall be deemed to comply with this
clause (k) and such two components of such Hotel Asset shall be included in and
removed from the Unencumbered Assets simultaneously and both must meet all
Unencumbered Asset Pool Conditions for either component to qualify as an
Unencumbered Asset.

 

“Unencumbered Asset Value” means, with respect to any Unencumbered Asset, at any
date of determination,

 



 40 

 

 

(a)       for each Seasoned Property, (i) the Applicable Ownership Percentage of
the Adjusted NOI for such Seasoned Property for the four quarters most recently
ended prior to such date of determination divided by (ii) the applicable
Capitalization Rate, and

 

(b)       for each New Property, the Applicable Ownership Percentage of the
acquisition cost of such New Property (until the Seasoned Date, or earlier at
the Borrower’s election).

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.

 

“Unsecured Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value.

 

“Unsecured Leverage Ratio Increase Election” means an election by notice from
the Borrower to the Administrative Agent to increase the maximum Unsecured
Leverage Ratio in accordance with the proviso in Section 5.04(b)(i), which
election may only be made contemporaneously with the closing of a Specified
Acquisition and shall otherwise be subject to the limitations set forth in such
proviso.

 

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, 0.25% per annum.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 9.18.

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Voya Note’” means that certain promissory note given by Summit Hospitality I,
LLC to Voya Retirement Insurance and Annuity Company in the amount of
$25,726,432.87 in connection with the Amended and Restated Loan Agreement by and
among Summit Hospitality 22, LLC, Summit Hospitality I, LLC, Summit Hospitality
116, LLC and Summit Hotel OP, LP as borrowers and Voya Retirement Insurance and
Annuity Company as lender, dated as of September, 24, 2015.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 



 41 

 

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

SECTION 1.02         Computation of Time Periods; Other Definitional Provisions.
In this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

SECTION 1.03         Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).

 



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01         The Advances.

 

(a)       Subject to the terms and conditions set forth in this Agreement, each
Term Loan Lender severally agrees, on the terms and conditions hereinafter set
forth, to make advances (each, a “Term Loan Advance”) to the Borrower from time
to time up to a maximum of one (1) advance on the Closing Date and three (3)
times thereafter during the period beginning on the day after the Closing Date
and ending on September 20, 2018 (the “Term Loan Commitment Period”), upon
notice by the Borrower to the Administrative Agent given in accordance with
Section 2.02(a), such sums as are requested by the Borrower for the purposes set
forth in Section 2.14, in an amount (i) of an integral multiple of $25,000,000,
and (ii) up to a maximum aggregate principal amount outstanding (after giving
effect to all amounts requested) at any one time equal to such Lender’s Term
Loan Commitment; provided, however, that all Term Loan Borrowings shall be
subject to the satisfaction of the conditions precedent set forth in Section
3.02. Such additional advances made in accordance with this Section 2.01(a)
after the Closing Date is each a “Delayed Draw” and are collectively referred to
herein as the “Delayed Draws.” Any amount of the Term Loan Commitment that is
not drawn by Borrower on or before the expiration of the Term Loan Commitment
Period will not be available to be drawn by the Borrower thereafter, and any
undrawn portion of the Term Loan Commitment shall terminate.

 



 42 

 

 

(b)       Each Borrowing shall consist of Term Loan Advances made simultaneously
by the Term Loan Lenders ratably according to their Term Loan Commitments. The
Borrower may prepay Term Loan Advances pursuant to Section 2.06(a). The Borrower
shall not have the right to reborrow any portion of the Term Loan that is repaid
or prepaid, provided that such prepayment shall not limit the terms of Section
2.17.

 

SECTION 2.02          Making the Advances.

 

(a)        Each Borrowing shall be made on notice, given not later than 12:00
Noon (Cleveland, Ohio time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurodollar Rate
Advances, or not later than 1:00 P.M. (Cleveland, Ohio time) on the date one
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 12:00
Noon (Cleveland, Ohio time) on the date of such Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances and 1:00 P.M. (Cleveland, Ohio
time) on the date of such Borrowing in the case of a Borrowing consisting of
Base Rate Advances, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account.

 

(b)       [Intentionally Omitted.] 

 

(c)       Anything in subsection (a) above to the contrary notwithstanding, (i)
the Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than five
(5) separate Interest Periods in effect hereunder at any time.

 

(d)       Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

 



 43 

 

 

(e)       Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay or pay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid or paid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

 

(f)        The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

 

SECTION 2.03         Facility Unused Fee. The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders (other than a Defaulting
Lender for such period of time as such Lender is a Defaulting Lender) in
accordance with their Pro Rata Share a facility unused fee (the “Unused Fee”)
calculated by multiplying the Unused Fee Percentage, calculated as a per diem
rate, times the excess of the Term Loan Commitment over the outstanding
principal amount of Term Loans for the period from December 25, 2017 to the last
day of the Term Loan Commitment Period, if any. The Unused Fee shall be payable
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Term Loan Commitments shall be reduced or shall terminate as
provided in Section 2.01 or 2.05, with a final payment on the last day of the
Term Loan Commitment Period.

 

SECTION 2.04         Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Loan Lenders on the
Termination Date in respect of the Term Loan Facility the aggregate outstanding
principal amount of the Term Loan Advances then outstanding.

 

SECTION 2.05         Termination or Reduction of the Commitments. The Term Loan
Facility shall be permanently reduced from time to time by the amount of each
payment or prepayment of principal made in respect of the Term Loan Facility.

 



 44 

 

 

SECTION 2.06          Prepayments.

 

(a)        Optional. The Borrower may, upon same day notice in the case of Base
Rate Advances and two Business Days’ notice in the case of Eurodollar Rate
Advances, in each case to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount of $2,000,000 or an integral multiple
of $250,000 in excess thereof or, if less, the amount of the Advances
outstanding and (ii) if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Advance, the
Borrower shall also pay any amounts owing pursuant to Section 9.04(c).

 

(b)        Mandatory.

 

(i)           The Borrower shall, if applicable, on each Business Day, prepay an
aggregate principal amount of the Term Loan Advances comprising part of the same
Borrowings in an amount sufficient, and only to the extent necessary to cause
(A) the Leverage Ratio not to exceed the applicable maximum Leverage Ratio set
forth in Section 5.04(a)(i) on such Business Day, (B) compliance with the
covenants in Section 5.04(b)(i) and (ii), and (C) the Facility Exposure not to
exceed the aggregate Commitments of the Lenders on such Business Day.

 

(ii)          All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

(c)       No Reborrowing. Any amount of Advances prepaid or otherwise repaid
under the Loan Documents may not be reborrowed (provided that such prepayment
shall not limit the terms of Section 2.17).

 

SECTION 2.07          Interest.

 

(a)       Scheduled Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(i)   Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

(ii)  Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

 



 45 

 

 

(b)       Default Interest. Upon the occurrence and during the continuance of
any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the Default Rate.

 

(c)        Notice of Interest Period and Interest Rate. Promptly after receipt
of a Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion
pursuant to Section 2.09 or a notice of selection of an Interest Period pursuant
to the definition of “Interest Period”, the Administrative Agent shall give
notice to the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above, and the applicable rate, if any, furnished by
each Reference Bank for the purpose of determining the applicable interest rate
under clause (a)(ii) above.

 

(d)       Interest Rate Determination. (i) Subject to clause (ii)Section 2.18
below, if the Reuters Screen LIBOR01 Page (or a successor page) (the “Screen
Rate”)Eurodollar Rate is unavailable and the Administrative Agent is unable to
determine the Eurodollar Rate for any Eurodollar Rate Advances, as provided in
the definition of Eurodollar Rate,

 

(A)       the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

 

(B)        each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

 

(C)       the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 



 46 

 

 

(ii)       Notwithstanding clause (a)(ii) or (d)(i) of this Section 2.07 or any
other provision of this Agreement, if the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) or
the Borrower or the Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to the Borrower) that the Borrower or
the Required Lenders (as applicable) have reasonably determined, that (A)
adequate and reasonable means do not exist for ascertaining the Screen Rate for
any requested Interest Period, including because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (B) the administrator of the Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the Screen Rate shall no
longer be made available, or be used for determining interest rates for loans;
or (C) the Eurodollar Rate is no longer a widely recognized benchmark rate for
newly originated loans in U.S. dollars; or (D) syndicated loans currently being
executed, or that include language similar to that contained in this Section
2.07(d), are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace the Eurodollar Rate, then reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower shall negotiate in good faith and endeavor to establish an
alternate rate of interest to the Screen Rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein) that gives due
consideration to the then prevailing market convention for determining a rate of
interest for similar syndicated loans denominated in U.S. dollars at such time,
and shall, notwithstanding anything to the contrary in Section 9.01, enter into
an amendment to this Agreement to reflect such alternate rate of interest, any
proposed Successor Rate Conforming Changes, any adjustment to the Applicable
Margin and such other related changes to this Agreement as the Administrative
Agent and the Borrower may determine to be appropriate. Such amendment shall
become effective without any further action or consent of any party to this
Agreement other than the Administrative Agent and the Borrower so long as the
Administrative Agent shall not have received, within five Business Days after
the date that a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (d)(ii) (but, in the case of the circumstances
described in clause (B) of the first sentence of this clause (d)(ii), only to
the extent the Screen Rate is not available or published at such time on a
current basis), the interest rate applicable to all outstanding Eurodollar Loans
shall be determined in accordance with clause (a)(ii) or (d)(i) of this Section
2.07, as applicable. Notwithstanding the foregoing, if any alternate rate of
interest established pursuant to this clause (d)(ii) shall be less than zero
percent per annum (0.00%), such rate shall be deemed to be zero percent per
annum (0.00%) for the purposes of this Agreement.[Intentionally Omitted.]

 

(e)       Neither the Administrative Agent nor the Reference Bank warrants, or
accepts responsibility for, nor shall the Administrative Agent or the Reference
Bank have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto. Any determination of the
Eurodollar Rate by the Administrative Agent under this Agreement shall be
conclusive absent manifest error.

 

SECTION 2.08         Fees. The Borrower shall pay to the Administrative Agent
and the Arrangers for its own account the fees, in the amounts and on the dates,
set forth in the Fee Letter and such other fees as may from time to time be
agreed between the Borrower and the Administrative Agent or Arrangers.

 



 47 

 

 

SECTION 2.09          Conversion of Advances.

 

(a)       Optional. The Borrower may on any Business Day, upon notice given to
the Administrative Agent not later than 12:00 Noon (Cleveland, Ohio time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Sections 2.07 and 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(c), each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders in accordance with their Commitments, and with respect to any proposed
Term Loan Borrowing consisting a Conversion of Base Rate Advances to Eurodollar
Rate Advances, such Conversion must occur only on the first day of an Interest
Period. Each such notice of Conversion shall, within the restrictions specified
above, specify (i) the date of such Conversion, (ii) the Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

(b)       Mandatory.

 

(i)   On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(ii)  If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, whereupon each such
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance.

 

(iii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 



 48 

 

 

SECTION 2.10          Increased Costs, Etc.

 

(a)        If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances (excluding, for purposes of this Section
2.10, any such increased costs resulting from (y), Taxes described in clauses
(ii) and (iii) of the definition of Excluded Taxes, Indemnified Taxes or Other
Taxes (as to which Section 2.12 shall govern) and (z) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender Party
is organized, has its Applicable Lending Office or otherwise has current or
former connections (other than such connections arising from such Lender Party’s
having executed, delivered, became a party to, performed its obligations under,
received or perfected a security interest under, engaged in any other
transactions pursuant to, or enforced any Loan Documents, or sold or assigned
any interest in any Obligations or Loan Document) or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party additional amounts
sufficient to compensate such Lender Party for such increased cost; provided,
however, that a Lender Party claiming additional amounts under this Section
2.10(a) agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to designate a different Applicable
Lending Office if the making of such a designation would avoid the need for, or
reduce the amount of, such increased cost that may thereafter accrue and would
not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party. A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
anything to the contrary contained in this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, as amended, and all requests, rules,
guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued shall be deemed an
introduction or change of the type referred to in subclause (i) of this Section
2.10(a).

 

(b)       If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or such liquidity requirement is increased by or
based upon the existence of such Lender Party’s commitment to lend hereunder and
other commitments of such type (or similar contingent obligations), then, upon
demand by such Lender Party or such corporation (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender Party, from time to time as specified by such
Lender Party, additional amounts sufficient to compensate such Lender Party in
the light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital or increase in liquidity to be allocable to
the existence of such Lender Party’s commitment to lend hereunder. A certificate
as to such amounts submitted to the Borrower by such Lender Party shall be
conclusive and binding for all purposes, absent manifest error.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, regardless of the date enacted, adopted or issued, and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements or the Basel Committee on Banking Supervision (or any successor or
similar authority) shall be deemed an introduction or change of the type
referred to in Section 2.10(a) and this Section 2.10(b).

 



 49 

 

 

(c)       If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

 

(d)       Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 2.11          Payments and Computations.

 

(a)       The Borrower shall make each payment hereunder and under the Notes,
irrespective of any right of counterclaim or set-off (except as otherwise
provided in Section 2.13), not later than 12:00 Noon (Cleveland, Ohio time) on
the day when due in U.S. dollars to the Administrative Agent at the
Administrative Agent’s Account in same day funds, with payments being received
by the Administrative Agent after such time being deemed to have been received
on the next succeeding Business Day. The Administrative Agent shall promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Acceding Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.17 and upon the Administrative Agent’s receipt of such
Lender’s Accession Agreement and recording of information contained therein in
the Register, from and after the applicable Increase Date, the Administrative
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to such Acceding Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(d), from
and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 



 50 

 

 

(b)       The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.

 

(c)       All computations of interest based on part (a) of the definition of
Base Rate shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurodollar Rate or the Federal Funds Rate and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(d)       Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)       Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
Party together with interest thereon, for each day from the date such amount is
distributed to such Lender Party until the date such Lender Party repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

(f)        Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lender Parties under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lender Parties in the following order of priority:

 



 51 

 

 

(i)               first, to the payment of all of the fees, indemnification
payments, costs and expenses that are due and payable to the Administrative
Agent (solely in its capacity as Administrative Agent) under or in respect of
this Agreement and the other Loan Documents on such date, ratably based upon the
respective aggregate amounts of all such fees, indemnification payments, costs
and expenses owing to the Administrative Agent on such date;

 

(ii)              second, to the payment of all of the indemnification payments,
costs and expenses that are due and payable to the Lenders under Section 9.04,
Section 20 of the Security Agreement, Section 17 of the Pledge Agreement and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

 

(iii)            third, to the payment of all of the amounts that are due and
payable to the Administrative Agent and the Lender Parties under Sections 2.10
and 2.12 on such date, ratably based upon the respective aggregate amounts
thereof owing to the Administrative Agent and the Lender Parties on such date;

 

(iv)             fourth, to the payment of all of the accrued and unpaid
interest on the Obligations of the Borrower under or in respect of the Loan
Documents that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(b) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

 

(v)               fifth, to the payment of all of the accrued and unpaid
interest on the Advances that is due and payable to the Administrative Agent and
the Lender Parties under Section 2.07(a) on such date or any periodic scheduled
payments due under any Guaranteed Hedge Agreement of which Administrative Agent
has received not less than five (5) Business Days prior written notice, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;

 

(vi)             sixth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

 

(vii)          seventh, to the payment of the principal amount of all of the
outstanding Advances and any termination payments due under a Guaranteed Hedge
Agreement of which Administrative Agent has received not less than five (5)
Business Days prior written notice that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date; and

 



 52 

 

 

(viii)        eighth, to the payment of all other Obligations of the Loan
Parties owing under or in respect of the Loan Documents that are due and payable
to the Administrative Agent and the other Lender Parties on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Lender Parties on such date.

 

For the avoidance of doubt, any proceeds of Collateral received by the
Administrative Agent for application to the Facility pursuant to Section 2.01(a)
of the Intercreditor Agreement shall be distributed in accordance with this
Section 2.11(f).

 

SECTION 2.12          Taxes.

 

(a)        Any and all payments by any Loan Party to or for the account of any
Lender Party or the Administrative Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including all backup withholding), assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (collectively, “Taxes”), except
as required by applicable law, excluding (i) in the case of each Lender Party
and the Administrative Agent, taxes that are imposed on its overall net income
by the United States and taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction
under the laws of which such Lender Party or the Administrative Agent, as the
case may be, is organized, has its Applicable Lending Office or otherwise has
current or former connections (other than such connections arising from such
Lender Party’s having executed, delivered, became a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any other transactions pursuant to, or enforced any Loan Documents, or sold or
assigned any interest in any Obligations or Loan Document) or any political
subdivision thereof) or any political subdivision thereof, in the case of each
Lender Party, taxes that are imposed on its overall net income (and franchise
taxes imposed in lieu thereof) by the state or foreign jurisdiction of such
Lender Party’s Applicable Lending Office or any political subdivision thereof,
(ii) any U.S. federal withholding tax imposed on amounts payable to or for the
account of any Lender Party with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date, including the Closing
Date, on which such Lender Party acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 9.01(b)) or designates a new Applicable Lending Office, except in each
case to the extent that, pursuant to this Section 2.12(a) or Section 2.12(c),
amounts with respect to such Taxes were payable either to such Lender Party’s
assignor immediately before such Person became a party hereto or to such Lender
Party immediately before it changed its Applicable Lending Office, and (iii) in
the case of each Lender Party, any U.S. federal withholding tax imposed pursuant
to FATCA (all such excluded Taxes in respect of payments hereunder or under the
Notes being referred to as “Excluded Taxes”, and all Taxes other than Other
Taxes and Excluded Taxes being referred to as “Indemnified Taxes”). If any Loan
Party shall be required by law (as determined in the good faith discretion of
the applicable Loan Party) to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder or under any other Loan Document to any Lender Party
or the Administrative Agent, and unless such requirement arises from the failure
of a Lender to furnish the documentation described and required to be provided
in Section 2.12(f) or (g), (i) the sum payable by such Loan Party shall be
increased as may be necessary so that after such Loan Party and the
Administrative Agent have made all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) such Lender Party
or the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Loan
Party shall make all such deductions and (iii) such Loan Party shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 



 53 

 

 

(b)       In addition, each Loan Party shall pay any present or future stamp,
court or documentary, excise, property, intangible, recording, filing or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

 

(c)        Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties
shall indemnify each Lender Party and the Administrative Agent for and hold them
harmless against the full amount of Indemnified Taxes and Other Taxes, and for
the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender Party or the Administrative Agent (as the case may
be), or required to be withheld or deducted from a payment to such Loan Party or
the Administrative Agent and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Loan Parties by a Lender
Party (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender Party, shall be conclusive absent
manifest error. This indemnification shall be made within 10 days from the date
such Lender Party or the Administrative Agent (as the case may be) makes written
demand therefor.

 

(d)       Each Lender Party shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender Party (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender Party’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Register and (iii) any Excluded
Taxes attributable to such Lender Party, in each case that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under any Loan Document or otherwise payable by the
Administrative Agent to the Lender Party from any other source against any
amount due to the Agent under this paragraph (d).

 



 54 

 

 

(e)       Within 30 days after the date of any payment of Taxes, the appropriate
Loan Party shall furnish to the Administrative Agent, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such receipt is issued therefor, or other evidence of
payment thereof reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the other Loan Documents by or on behalf of a
Loan Party through an account or branch outside the United States or by or on
behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall cause such payor to furnish, to the Administrative
Agent, at such address, an opinion of counsel acceptable to the Administrative
Agent stating that such payment is exempt from Taxes. For purposes of
subsections (e) and (g) of this Section 2.12, the terms “United States” and
“United States person” shall have the meanings specified in section 7701 of the
Internal Revenue Code.

 

(f)        Any Lender Party that is entitled to an exemption from or reduction
of withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender Party’s reasonable judgment such completion, execution or submission
would subject such Lender Party to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Lender
Party.

 



 55 

 

 

 

(g)         Each Lender Party organized under the laws of a jurisdiction outside
the United States shall, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender Party, and on the date of
the Assignment and Acceptance or Accession Agreement pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long thereafter as such Lender Party remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender Party is exempt from or entitled to a reduced rate of United
States federal withholding tax on payments pursuant to this Agreement or any
other Loan Document or, in the case of a Lender Party claiming the benefit of
the exemption for portfolio interest under section 881(c) of the Internal
Revenue Code (x) a certificate in the form of Exhibit G hereto to the effect
that such Lender Party is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of any
Loan Party within the meaning of section 881(c)(3)(B) of the Internal Revenue
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Internal Revenue Code and (y) two duly completed copies of
an IRS W-8BEN or W-8BEN-E, as applicable. If the forms provided by a Lender
Party at the time such Lender Party first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered an Excluded Tax unless and
until such Lender Party provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered an Excluded Tax for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance or
Accession Agreement pursuant to which a Lender Party becomes a party to this
Agreement, the Lender Party assignor was entitled to payments under subsection
(a) of this Section 2.12 in respect of United States federal withholding tax
with respect to interest paid at such date, then, to such extent, the term
Indemnified Taxes shall include (in addition to withholding taxes that may be
imposed in the future or other amounts otherwise includable in Taxes) United
States federal withholding tax, if any, applicable with respect to the Lender
Party assignee on such date. Upon the request of the Borrower, any Lender that
is a United States person and is not an exempt recipient for U.S. backup
withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form). If a payment made to a Lender
Party under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender Party were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender Party shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender Party has complied with such Lender Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender Party shall promptly notify the Borrower and the Administrative Agent of
any change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.

 



 56 

 

 

(h)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has received an indemnification payment pursuant to this Section
2.12 (including by the payment of additional amounts pursuant to this Section
2.12), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Indemnified Taxes or Other Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person. No party shall have any obligation
to pursue, or any right to assert, any refund of Taxes or Other Taxes that may
be paid by another party.

 

(i)           For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described, and
required to be provided, in subsection (f) or (g) above (other than if such
failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form or other document originally
was required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender Party shall not be
entitled to indemnification under subsection (a) or (c) of this Section 2.12
with respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender Party become subject to Taxes because of
its failure to deliver a form or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.

 

(j)           Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.

 

(k)          In the event that an additional payment is made under Section
2.12(a) or (c) for the account of any Lender Party and such Lender Party, in its
sole discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding. Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

 



 57 

 

 

Without prejudice to the survival of any other agreement of any party hereunder
or under any other Loan Document, the agreements and obligations under this
Section 2.12 shall survive the resignation or replacement of the Administrative
Agent, the assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Loan
Documents.

 

SECTION 2.13          Sharing of Payments, Etc.

 

(a)          [Intentionally Omitted.]

 

(b)          Pro Rata Sharing. Subject to the provisions of Section 2.11(f), if
any Lender Party shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise, other
than as a result of an assignment pursuant to Section 9.07) (a) on account of
Obligations due and payable to such Lender Party under the Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties under the Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lender Parties under the Loan Documents at
such time obtained by all the Lender Parties at such time or (b) on account of
Obligations owing (but not due and payable) to such Lender Party under the Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender Party at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties under the Loan Documents at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties under the Loan Documents at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such interests or participating interests in the
Obligations due and payable or owing to them, as the case may be, as shall be
necessary to cause such purchasing Lender Party to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender Party, such
purchase from each other Lender Party shall be rescinded and such other Lender
Party shall repay to the purchasing Lender Party the purchase price to the
extent of such Lender Party’s ratable share (according to the proportion of (i)
the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this Section
2.13(b) may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off) with respect to such interest or
participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

 

(c)          The provisions of this Section 2.13 shall be subject to the
provisions of Section 9.10(a)(ii).

 



 58 

 

 

SECTION 2.14         Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) for general
corporate purposes of the Borrower and its Subsidiaries, including, without
limitation, (i) working capital purposes, (ii) the payment of capital
expenditures, (iii) the acquisition of Assets as permitted by this Agreement,
(iv) the repayment in full (or refinancing) of existing loans, including but not
limited to those loans affecting Unencumbered Assets that are added to the
Unencumbered Asset Pool after the Closing Date, and (v) the payment of fees and
expenses related to the Facility and the other transactions contemplated by the
Loan Documents.

 

SECTION 2.15          Evidence of Debt.

 

(a)          Each Lender Party shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender Party resulting from each Advance owing to such Lender Party from
time to time, including the amounts of principal and interest payable and paid
to such Lender Party from time to time hereunder. The Borrower agrees that upon
notice by any Lender Party to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that one or more promissory notes or other
evidence of indebtedness is required or appropriate in order for such Lender
Party to evidence (whether for purposes of pledge, enforcement or otherwise) the
Advances owing to, or to be made by, such Lender Party, the Borrower shall
promptly execute and deliver to such Lender Party, with a copy to the
Administrative Agent, a Note in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Term Loan Commitment of such Lender Party. All references to Notes in the Loan
Documents shall mean Notes, if any, to the extent issued hereunder. To the
extent no Note has been issued to a Lender Party, this Agreement shall be deemed
to comprise conclusive evidence for all purposes of the indebtedness resulting
from the Advances and extensions of credit hereunder.

 

(b)          The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include (i) the date and amount of each Borrowing made
hereunder, the Type of Advances comprising such Borrowing and, if appropriate,
the Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party hereunder, and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender Party’s share
thereof.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

SECTION 2.16         [Intentionally Omitted].

 

SECTION 2.17         Increase in the Aggregate Commitments.

 



 59 

 

 

(a)          The Borrower may, at any time by written notice to the
Administrative Agent, request an increase in the aggregate amount of the Term
Loan Commitments, in the form of an additional tranche within the Term Loan
Facility, by not less than $5,000,000 (each such proposed increase, a
“Commitment Increase”) to be effective prior to the Termination Date (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $400,000,000 in the aggregate, (ii) on the date
of any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Article III shall be
satisfied and such Commitment Increase shall not constitute or give rise to a
default or event of default (whether with the giving of notice, passage of time
or otherwise) under any agreement (including, without limitation, the Existing
Credit Agreement) to which the Parent Guarantor or any of its Subsidiaries are
bound or subject, and Borrower shall have delivered to Administrative Agent a
certification of the foregoing signed by a Responsible Officer together with
such supporting information demonstrating compliance with the foregoing as
Administrative Agent may reasonably request, (iii) with respect to any Term Loan
Borrowing in connection with any Commitment Increase consisting of Eurodollar
Rate Advances, such Borrowing must occur only on the first day of an Interest
Period, and (iv) the Borrower may not request a Commitment Increase in the event
that all Advances that had been outstanding prior to such requested increase
have been prepaid.

 

(b)          The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment in respect of the Facility (the “Proposed Increased Commitment”). If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.

 

(c)          Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(d)          On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable Increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (Cleveland, Ohio time) on such Increase Date the following,
each dated such date:

 



 60 

 

 

(i)            an accession agreement from each Acceding Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each, an “Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the Borrower;

 

(ii)           confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Borrower
and the Administrative Agent, together with an amended Schedule I hereto as may
be necessary for such Schedule I to be accurate and complete, certified as
correct and complete by a Responsible Officer of the Borrower;

 

(iii)           a new Note for each Increasing Lender or Acceding Lender so that
the principal amount of such Lender’s Note shall equal its Term Loan Commitment.
The Agent shall deliver such replacement Note to the respective Acceding Lender
or Increasing Lenders (with respect to an Increasing Lender, in exchange for the
Notes replaced thereby which shall be surrendered by such Increasing Lender).
Such new Notes shall provide that they are replacements for the surrendered
Notes, and that they do not constitute a novation, shall be dated as of the
applicable Increase Date and shall otherwise be in substantially the form of the
replaced Notes. Simultaneously with such increase, the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the enforceability
thereof, in form and substance substantially similar to the opinion delivered in
connection with the closing under this Agreement. Any surrendered Notes shall be
cancelled and returned to the Borrower; and

 

(iv)          such certificates or other information as may be required pursuant
to Section 3.02.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (Cleveland, Ohio time), by telecopier
or telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

 

(e)          On the Increase Date, each Increasing Lender or Acceding Lender, as
applicable, shall fund to Administrative Agent in immediately available funds
their respective Commitment Increase as an Advance, and Administrative Agent
shall make such Advance available to Borrower as an additional Term Loan.

 



 61 

 

 

SECTION 2.18          Effect of Benchmark Transition Event.

 

(a)          Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, (i) upon the determination of the
Administrative Agent (which shall be conclusive absent manifest error) that a
Benchmark Transition Event has occurred or (ii) upon the occurrence of an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the Eurodollar Rate with a Benchmark
Replacement, by a written document executed by the Borrower and the
Administrative Agent, subject to the requirements of this Section 2.18.
Notwithstanding the requirements of Section 9.01 or anything else to the
contrary herein or in any other Loan Document, any such amendment with respect
to a Benchmark Transition Event will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders, and any such amendment with
respect to an Early Opt-in Election will become effective and binding upon the
Administrative Agent, the Borrower and the Lenders on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of the Eurodollar Rate with a Benchmark Replacement pursuant to this Section
2.18 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement or the other Loan Documents.

 

(c)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders in
writing of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.18, including,
without limitation, any determination with respect to a tenor, comparable
replacement rate or adjustment, or implementation of any Benchmark Replacement
Rate Conforming Changes, or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding on all parties hereto or to the other Loan
Documents absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.18 and shall not be a basis of any
claim of liability of any kind or nature by any party hereto or thereto, all
such claims being hereby waived individually by each party hereto and thereto.

 



 62 

 

 

(d)          Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a borrowing of Advances that are to be Eurodollar
Rate Advances, conversion to or continuation of Eurodollar Rate Advances to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a borrowing of or conversion to Base Rate Advances. During
any Benchmark Unavailability Period, the components of Base Rate based upon the
Eurodollar Rate will not be used in any determination of Base Rate.

 

(e)          Certain Defined Terms. As used in this Section 2.18:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities at such time and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than twenty-five basis points
(0.25%), the Benchmark Replacement will be deemed to be twenty-five basis points
(0.25%) for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides, in its
reasonable discretion, may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible, in its
reasonable discretion, or if the Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 



 63 

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Eurodollar Rate permanently or indefinitely ceases to provide the Eurodollar
Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate (as determined
by Administrative Agent); or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate or a Relevant
Governmental Body announcing that the Eurodollar Rate is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 



 64 

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with this Section 2.18 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to this Section 2.18.

 

“Early Opt-in Election” means the occurrence of:

 

(1) a determination by the Administrative Agent that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.18 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurodollar Rate, and

 

(2) the election by the Administrative Agent to declare that an Early Opt-in
Election has occurred and the provision by the Administrative Agent of written
notice of such election to the Borrower and the Lenders.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(f)           Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of the “Eurodollar Rate” or with respect to any
alternative or successor rate thereto, or replacement rate therefor or thereof,
including, without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.18, will be similar to, or produce the same
value or economic equivalence of, the Eurodollar Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 



 65 

 

 

ARTICLE III
CONDITIONS OF LENDING

 

SECTION 3.01          Conditions Precedent to Initial Extension of Credit. The
obligation of each Lender to make an Advance on the occasion of the Initial
Extension of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with the Initial Extension of
Credit:

 

(a)          The Administrative Agent shall have received on or before the day
of the Initial Extension of Credit the following, each dated such day (unless
otherwise specified), in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and (except for the Notes, as to which one
original of each shall be sufficient) in sufficient copies for each Lender
Party:

 

(i)             A Note duly executed by the Borrower and payable to the order of
each Lender that has requested the same.

 

(ii)           [Intentionally Omitted].

 

(iii)          As to each Unencumbered Asset:

 

(A)             [Intentionally Omitted]; and

 

(B)              evidence satisfactory to the Administrative Agent that the
applicable owner or lessee, as applicable, of such Unencumbered Asset shall be
in compliance with the requirements of Section 5.02(p).

 

(iv)          This Agreement duly executed by the Loan Parties and the other
parties hereto.

 

(v)           Certified copies of the resolutions of the Board of Directors of
the Parent Guarantor on its behalf and on behalf of each Loan Party for which it
is the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party (the “Closing Authorizing Resolution”), and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party.

 

(vi)          A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, dated reasonably near (but prior to) the Closing Date, certifying,
if and to the extent such certification is generally available for entities of
the type of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner or managing member,
as the case may be, and each amendment thereto on file in such Secretary’s
office, (B) that such amendments are the only amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document, as applicable, of such Loan Party, general partner or
managing member, as the case may be, on file in such Secretary’s office, and (C)
such Loan Party, general partner or managing member, as the case may be, is duly
incorporated, organized or formed and in good standing or presently subsisting
under the laws of the jurisdiction of its incorporation, organization or
formation.

 



 66 

 

 

(vii)         A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner
or managing member of a Loan Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner or managing member, that such Loan Party, general partner
or managing member, as the case may be, is duly qualified and in good standing
as a foreign corporation, limited partnership or limited liability company in
such State and has filed all annual reports required to be filed to the date of
such certificate.

 

(viii)       A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by its President, a
Vice President, Executive Chairman or Chief Manager and its Secretary or any
Assistant Secretary (or those of its general partner or managing member, if
applicable), dated the Closing Date (the statements made in which certificate
shall be true on and as of the date of the Initial Extension of Credit),
certifying as to (A) the absence of any amendments to the constitutive documents
of such Loan Party, general partner or managing member, as applicable, since the
date of the certificate referred to in Section 3.01(a)(vi), (B) a true and
correct copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the date of the Initial Extension of
Credit, (C) the due incorporation, organization or formation and good standing
or valid existence of such Loan Party, general partner or managing member, as
applicable, as a corporation, limited liability company or partnership organized
under the laws of the jurisdiction of its incorporation, organization or
formation and the absence of any proceeding for the dissolution or liquidation
of such Loan Party, general partner or managing member, as applicable, (D) the
truth of the representations and warranties contained in the Loan Documents as
though made on and as of the date of the Initial Extension of Credit and (E) the
absence of any event occurring and continuing, or resulting from the Initial
Extension of Credit, that constitutes a Default.

 



 67 

 

 

(ix)          A certificate of the Secretary or an Assistant Secretary of each
Loan Party (or Responsible Officer of the general partner or managing member of
any Loan Party) and of each general partner or managing member (if any) of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(x)            Such financial, business and other information regarding each
Loan Party and its Subsidiaries as the Lender Parties shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial statements for the year ending December 31, 2016 of the
Parent Guarantor, interim financial statements dated the end of the most recent
fiscal quarter for which financial statements are available and for the three
months then ended and financial projections for the Parent Guarantor’s
consolidated operations.

 

(xi)           [Intentionally Omitted.]

 

(xii)          An opinion of Kleinberg, Kaplan, Wolff & Cohen, P.C., New York
counsel for the Loan Parties, with respect to the matters (and in substantially
the form) set forth in Exhibit F-1 hereto and as to such other matters as any
Lender Party through the Administrative Agent may reasonably request.

 

(xiii)        An opinion of local counsel for the Loan Parties (A) from Venable
LLP in substantially the form of Exhibit F-2 hereto, (B) from Hagen, Wilka &
Archer, LLP in substantially the form of Exhibit F-3 hereto, and (C) a Delaware
opinion in the form of Exhibit F-4 hereto, in each case covering such other
matters as any Lender Party through the Administrative Agent may reasonably
request.

 

(xiv)        A Notice of Borrowing relating to the Initial Extension of Credit
and dated and delivered not less than three (3) Business Days prior to the date
of the Initial Extension of Credit.

 

(xv)         A certificate signed by a Responsible Officer of the Borrower,
dated the Closing Date, stating that after giving effect to the Initial
Extension of Credit the Parent Guarantor shall be in compliance with the
covenants contained in Section 5.04, together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.

 



 68 

 

 

(b)          The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.

 

(c)          The Lender Parties shall be satisfied that all Existing Debt shall
be on terms and conditions reasonably satisfactory to the Lender Parties.

 

(d)          Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no material adverse change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties since
December 31, 2016.

 

(e)          There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii)
purports to affect the legality, validity or enforceability of any Loan Document
or the consummation of the transactions contemplated thereby, and there shall
have been no material adverse change in the status, or financial effect on any
Loan Party or any of its Subsidiaries, of the Material Litigation from that
described on Schedule 4.01(f) hereto.

 

(f)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lender Parties) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Lender Parties
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.

 

(g)          Each Subsidiary Guarantor shall have complied with the requirements
of Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.

 

(h)          The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lender Parties and all reasonable, out-of-pocket expenses of the
Administrative Agent (including the reasonable fees and expenses of counsel to
the Administrative Agent).

 

(i)           The Borrower and each Guarantor shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, the Trading with the Enemy Act and the Patriot
Act, and (ii) if the Borrower qualifies as a “legal entity customer” within the
meaning of the Beneficial Ownership Regulation, the Borrower shall have provided
to the Administrative Agent (for further delivery by the Administrative Agent to
the Lenders in accordance with its customary practice) a Beneficial Ownership
Certification for the Borrower; in each case delivered at least five Business
Days prior to the Closing Date.

 



 69 

 

 

SECTION 3.02         Conditions Precedent to Each Borrowing and Increase. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing and any Delayed Draw) and the right of the
Borrower to request a Commitment Increase shall be subject to the satisfaction
of the conditions set forth in Section 3.01 (to the extent not previously
satisfied pursuant to that Section) and such further conditions precedent that
on the date of such Borrowing or increase (a), the following statements shall be
true and the Administrative Agent shall have received for the account of such
Lender, (w) a Notice of Borrowing dated the date of such Borrowing or increase,
(x) all items described in the definition of “Unencumbered Asset Designation
Package” herein (to the extent not previously delivered with respect to each
Unencumbered Asset pursuant to Section 5.01(k) or this Section 3.02), (y) in the
case of an addition of any Person as an Additional Guarantor, all Guarantor
Deliverables (to the extent not previously delivered pursuant to Section
5.01(k), Section 5.01(x) or this Section 3.02), all Collateral Deliverables (to
the extent required by but not previously delivered pursuant to the Second
Amendment or otherwise), and (z) a certificate signed by a Responsible Officer
of the Borrower, dated the date of such Borrowing or increase, stating that:

 

(i)            the representations and warranties contained in each Loan
Document are true and correct on and as of such date, before and after giving
effect to (A) such Borrowing or increase, and (B) in the case of any Borrowing,
the application of the proceeds therefrom, as though made on and as of such
date;

 

(ii)           no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing or increase or (B) in the case of any
Borrowing from the application of the proceeds therefrom; and

 

(iii)          for each Advance, (A) the Total Unencumbered Asset Value equals
or exceeds Consolidated Unsecured Indebtedness of the Parent Guarantor that will
be outstanding after giving effect to such Advance, and (B) before and after
giving effect to such Advance, the Parent Guarantor shall be in compliance with
the covenants contained in Section 5.04(b), together with supporting information
in form satisfactory to the Administrative Agent showing the computations used
in determining compliance with such covenants; and

 

(b)          the Administrative Agent shall have received such other approvals
or documents as any Lender Party through the Administrative Agent may reasonably
request in order to confirm (i) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (ii) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (iii) the absence of any Default and (iv) the rights and
remedies of the Lender Parties or the ability of the Loan Parties to perform
their Obligations.

 

SECTION 3.03         Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit specifying its objection thereto
and, if the Initial Extension of Credit consists of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

 



 70 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01          Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:

 

(a)          Organization and Powers; Qualifications and Good Standing. Each
Loan Party and each of its Subsidiaries and each general partner or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests and more than 60% of
the limited partnership interests in the Borrower. All Equity Interests in the
Borrower that are directly or indirectly owned by the Parent Guarantor are owned
free and clear of all Liens. The Parent Guarantor is organized in conformity
with the requirements for qualification as a REIT under the Internal Revenue
Code, and its method of operation enables it to meet the requirements for
qualification and taxation as a REIT under the Internal Revenue Code. The
taxpayer identification number for each Loan Party as of the date of this
Agreement is set forth on Schedule 4.01(a) hereto.

 

(b)          Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete
and accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, and with respect to the Subsidiary
Guarantors, TRS Holdco and the TRS Lessees, are owned by such Loan Party or
Subsidiaries free and clear of all Liens, except for Liens created under the
Loan Documentsrelating to the Facility and the Other Facilities pursuant to the
Pledge Agreement.

 



 71 

 

 

(c)          Due Authorization; No Conflict. The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

(d)         Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation the transactions contemplated by the
Loan Documents, or (ii) the exercise by the Administrative Agent or any Lender
Party of its rights under the Loan Documents, except for authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect.

 

(e)          Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms.

 

(f)           Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
transactions contemplated by the Loan Documents, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries or any general partner or managing member (if any) of any Loan
Party, of the Material Litigation from that described on Schedule 4.01(f)
hereto.

 

(g)          Financial Condition. The Consolidated balance sheets of the Parent
Guarantor as at December 31, 2016 and the related Consolidated statements of
income and Consolidated statements of cash flows of the Parent Guarantor for the
fiscal year then ended, accompanied by unqualified opinions of Ernst & Young,
LLP, independent public accountants, copies of which have been furnished to each
Lender Party, fairly present the Consolidated financial condition of the Parent
Guarantor as at such date and the Consolidated results of operations of the
Parent Guarantor for the periods ended on such date, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
December 31, 2016 there has been no Material Adverse Change.

 



 72 

 

 

(h)          Forecasts. The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Parent Guarantor and its
Subsidiaries delivered to the Lender Parties pursuant to Section 3.01(a)(x) or
5.03 were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.

 

(i)           Full Disclosure. No information, exhibit or report furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender Party in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading. The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.

 

(j)           Margin Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

 

(k)          Certain Governmental Regulations. Neither any Loan Party nor any of
its Subsidiaries nor any general partner or managing member of any Loan Party,
as applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable: (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of (A)
investing, reinvesting, owning, holding or trading in securities or (B) issuing
face-amount certificates of the installment type; (ii) is not engaged in, does
not propose to engage in and does not hold itself out as being engaged in the
business of (A) investing, reinvesting, owning, holding or trading in securities
or (B) issuing face-amount certificates of the installment type; (iii) does not
own or propose to acquire investment securities (as defined in the Investment
Company Act of 1940, as amended) having a value exceeding forty percent (40%) of
the value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type. Neither the making of any Advances, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 



 73 

 

 

(l)           Materially Adverse Agreements. Neither any Loan Party nor any of
its Subsidiaries is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

 

(m)         [Intentionally Omitted].

 

(n)          Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete
and accurate list of all Existing Debt, showing as of the date hereof the
obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

 

(o)          Liens. Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of (i) all Liens on the property or assets of any Loan Party or
any of its Subsidiaries that directly or indirectly own any Unencumbered Asset,
and (ii) all Liens with a principal balance in excess of $250,000 on the
property or assets of any Loan Party or any of its Subsidiaries securing Debt
for Borrowed Money; in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that (x) Liens securing the Facility and the Other Facilities
as contemplated by the Second Amendment and (y) easements and other real
property restrictions, covenants and conditions of record (exclusive of Liens
securing Debt) shall not be listed on Schedule 4.01(o).

 

(p)          Real Property. (i) Set forth on Part I of Schedule 4.01(p) hereto
is a complete and accurate list of all Real Property owned in fee by any Loan
Party or any of its Subsidiaries, showing as of the date hereof, and as of each
other date such Schedule 4.01(p) is required to be supplemented hereunder, the
street address, state, record owner and book value thereof. Each such Loan Party
or Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).

 

(ii)           Set forth on Part II of Schedule 4.01(p) hereto is a complete and
accurate list of all leases of Real Property under which any Loan Party or any
of its Subsidiaries is the lessee, including, without limitation, the Operating
Leases, showing as of the date hereof, and as of each other date such Schedule
4.01(p) is required to be supplemented hereunder, the street address, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

 

(iii)          Each Unencumbered Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part III of Schedule
4.01(p).

 



 74 

 

 

(iv)          Each Unencumbered Asset is subject to a Franchise Agreement with
an Approved Franchisor as listed on Part IV of Schedule 4.01(p); provided that
this representation shall not be deemed made or reaffirmed in connection with
any Commitment Increase after the First Amendment Effective Date.

 

(v)           Each Unencumbered Asset satisfies all Unencumbered Asset Pool
Conditions.

 

(q)          Environmental Matters. (i) Except as otherwise set forth on Part I
of Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(ii)           Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and, to the knowledge of each Loan Party and its
Subsidiaries, Hazardous Materials have not been released, discharged or disposed
of in any material amount or in violation of any Environmental Law or
Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 



 75 

 

 

 

 

(iii)           Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect; and, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, all Hazardous Materials generated,
used, treated, handled, stored or transported by or, to the knowledge of each
Loan Party and its Subsidiaries, on behalf of any Loan Party or any of its
Subsidiaries have been disposed of in a manner that could not reasonably be
expected to result in a Material Adverse Effect.

 

(r)            Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

 

(s)           Force Majeure. Neither the business nor the Assets of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.

 

(t)            Loan Parties’ Credit Decisions. Each Loan Party has,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement (and in the case of the Guarantors, to give the guaranty under this
Agreement) and each other Loan Document to which it is or is to be a party, and
each Loan Party has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

(u)           Solvency. Each Specified Operating Lessee is, after capital
contributions by parent companies, Solvent. Each other Loan Party is,
individually and together with its Subsidiaries, Solvent. As of the Closing
Date, there are no Specified Operating Lessees.

 

(v)           Sarbanes-Oxley. No Loan Party has made any extension of credit to
any of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.

 

(w)          ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans.

 

(ii)            No ERISA Event has occurred within the preceding five plan years
or is reasonably expected to occur with respect to any Plan that has resulted in
or is reasonably expected to result in a material liability of any Loan Party or
any ERISA Affiliate.

 



76

 

 

(iii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan as of the date of such Schedule B, and since the
date of such Schedule B there has been no material adverse change in such
funding status.

 

(iv)           Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(v)            Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(x)            Sanctioned Persons. None of the Loan Parties or any of their
respective Subsidiaries nor, to the knowledge any Responsible Officer of the
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or any of its respective Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any successor to OFAC carrying out similar function or
any sanctions under similar laws or requirements administered by the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions Laws”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC or other Sanctions Laws (each such
person a “Designated Person”). Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws.

 

(y)           Anti-Corruption Laws. The Loan Parties and their respective
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
all directors, officers, employees, agents or Affiliates of any Loan Party or
any of its respective Subsidiaries, are in compliance in all material respects
with applicable Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(z)            EEAAffected Financial Institution. Neither anyNo Loan Party nor
any of its SubsidiariesSubsidiary if any Loan Party nor any general partner or
managing member of any Loan Party, as applicable, is an EEAAffected Financial
Institution.

 

(aa)          Beneficial Ownership. The Borrower is in compliance in all
material respects with any applicable requirements of the Beneficial Ownership
Regulation. The information included in the most recent Beneficial Ownership
Certification, if any, delivered by the Borrower is true and correct in all
respects.

 



77

 

 

(bb)         .Perfection and Priority of Security Interests. All filings and
other actions customarily necessary to perfect and protect the security interest
in the Collateral created under the Collateral Documents have been duly made or
taken and are in full force and effect, and the Collateral Documents create in
favor of the Administrative Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority
security interest in the Collateral, securing the payment of the Secured
Obligations, and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken; subject to the
Permitted Liens and other Liens permitted under Section 5.02(a). The Loan
Parties are the legal and beneficial owners of the Collateral free and clear of
any Lien, except for Permitted Liens and the liens and security interests
created under the Loan Documents and permitted under Section 5.02(a).

 

ARTICLE V
COVENANTS OF THE LOAN PARTIES

 

SECTION 5.01               Affirmative Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
or any Lender Party shall have any Commitment hereunder, each Loan Party will:

 

(a)           Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.

 

(b)           Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.

 

(c)           Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

(d)           Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate.

 



78

 

 

(e)           Preservation of Partnership or Corporate Existence, Etc. Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

 

(f)            Visitation Rights. At any reasonable time and from time to time,
permit any of the Administrative Agent or Lender Parties, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party
(but, in each case not more frequently than one time per year unless an Event of
Default shall have occurred and be continuing), and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managing members, officers or directors and with their
independent certified public accountants.

 

(g)           Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP.

 

(h)           Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(i)            Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, provided however, that all transactions pursuant to any
operating leases that are in the standard form of operating lease used by the
Borrower’s Subsidiaries, shall be deemed fair and reasonable.

 

(j)            Covenant to Guarantee Obligations. (A) Concurrently with the
delivery of Unencumbered Asset Designation Package pursuant to Section 5.01(k)
with respect to a Proposed Unencumbered Asset owned or leased (including
pursuant to an Operating Lease) by a Subsidiary of a Loan Party or (B) within 10
days after the formation or acquisition of any new direct or indirect Subsidiary
of a Loan Party which Subsidiary directly owns or leases an Unencumbered Asset
(including pursuant to an Operating Lease), cause to be delivered to
Administrative Agent with respect to such Subsidiary and any member, manager or
general partner thereof as Administrative Agent may request the items described
in Section 3.01(a)(v)-(ix) with respect to such Persons, and cause each such
Subsidiary to duly execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit D hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan Documents
(collectively, the “Guarantor Deliverables”).

 



79

 

 

(k)           Unencumbered Asset Pool Additions. With the Borrower’s written
notice to the Administrative Agent that any Asset (a “Proposed Unencumbered
Asset”) be added as an Unencumbered Asset, deliver (or cause to be delivered) to
the Administrative Agent, at the Borrower’s expense, an Unencumbered Asset
Designation Package with respect to such Proposed Unencumbered Asset. Provided
that the Proposed Unencumbered Asset satisfies the Unencumbered Asset Pool
Conditions and the Borrower, at its expense, delivers all applicable Guarantor
Deliverables, the Proposed Unencumbered Asset shall be deemed added as an
Unencumbered Asset to the Unencumbered Asset Pool.

 

(l)            Further Assurances.

 

(i)             Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, correct, and cause each Loan Party to
promptly correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

 

(ii)            Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, and re-file such certificates, assurancesdeeds, pledge
agreements, account control agreements, mortgages, deeds of trust, deeds to
secure debt, assignments of leases and rents, financing statements and
continuations thereof, assurances and other instruments and take such other
actions as the Administrative Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time, to the extent
required by the Loan Documents, in order (A) to carry out more effectively the
purposes of the Loan Documents, and (B) to the fullest extent permitted by
applicable law, to subject any Loan Party’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens intended to be covered by
the Collateral Documents, (C) to perfect and maintain the validity,
effectiveness and priority of the Collateral Documents and any of the Liens to
be created thereunder and (D) to assure, convey, grant, assign, transfer,
preserve, protect and confirm more effectively unto the LenderSecured Parties
the rights granted or now or hereafter intended to be granted to the
LenderSecured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

 



80

 

 

(m)          Performance of Material Contracts. Perform and observe, and cause
each of its Subsidiaries to perform and observe, all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in material accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent,
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so. Notwithstanding the above, nothing in this subsection (m)
shall prohibit or reduce the rights of any Loan Party or any of their
Subsidiaries to enter into, terminate, modify, amend, renew or otherwise deal
with any Material Contract to the extent the same does not cause an Unencumbered
Asset to not meet the Unencumbered Asset Pool Conditions and, in the aggregate,
could not be reasonably be expected to result in a Material Adverse Effect.

 

(n)           Compliance with Leases.

 

(i)             Make all payments and otherwise perform all material obligations
in respect of all leases of real property to which the Borrower or any of its
Subsidiaries is a party, keep such leases in full force and effect and not allow
such leases to lapse or be terminated or any rights to renew such leases to be
forfeited or cancelled (except, in the case of the Borrower and Subsidiaries of
the Borrower only, if in the reasonable business judgment of such Subsidiary it
is in its best economic interest not to maintain such lease or prevent such
lapse, termination, forfeiture or cancellation and such failure to maintain such
lease or prevent such lapse, termination, forfeiture or cancellation is not in
respect of a Qualifying Ground Lease or an Operating Lease of an Unencumbered
Asset and could not otherwise reasonably be expected to result in a Material
Adverse Effect), notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.

 

(ii)            With respect to any Qualifying Ground Lease related to any
Unencumbered Asset:

 

(A)             pay when due the rent and other amounts due and payable
thereunder (subject to applicable cure or grace periods);

 

(B)             timely perform and observe all of the material terms, covenants
and conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);

 

(C)             do all things necessary to preserve and keep unimpaired such
Qualifying Ground Lease and its rights thereunder;

 

(D)             diligently and continuously enforce the material obligations of
the lessor or other obligor thereunder;

 



81

 

 

(E)             deliver to the Administrative Agent all default and other
material notices received by it or sent by it under the applicable Qualifying
Ground Lease;

 

(F)             upon the Administrative Agent’s reasonable written request and
at reasonable intervals, unless an Event of Default shall have occurred and be
continuing, in which case, upon written request at any time, provide to the
Administrative Agent any information or materials relating to such Qualifying
Ground Lease and evidencing the applicable Subsidiary Guarantor’s due observance
and performance of its material obligations thereunder;

 

(G)             in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, ratify the legality, binding
effect and enforceability of the applicable Qualifying Ground Lease within the
applicable time period therefor in such proceedings, notwithstanding any
rejection by such ground lessor or obligor or trustee, custodian or receiver
related thereto;

 

(H)             at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent agreement in relation
to such Qualifying Ground Lease in form and substance reasonably acceptable to
the Administrative Agent, in its discretion, and, in the case of the estoppel
certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Administrative Agent has received notice of such modification; (iii) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease;

 

provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

 

(o)           [Intentionally Omitted]Qualified Government Debt. The Loan Parties
shall comply with terms of the Applicable Law in relation to the Qualified
Government Debt (including regarding the use of proceeds thereof) and, if debt
forgiveness is available under Applicable Law, the Loan Parties shall not act or
fail to act in any manner that could impair the Qualified Government Debt being
forgiven in accordance with Applicable Law.

 



82

 

 

(p)           Management Agreements. At all times cause each Unencumbered Asset
to be managed and operated by an Approved Manager.

 

(q)           [Intentionally Omitted.]Flood Hazard Properties. If any
Unencumbered Asset subject to a Mortgage is at any time a Flood Hazard Property,
then the Borrower shall, or shall cause each applicable Loan Party, to provide
to the Administrative Agent such information as the Lenders may reasonably
request in order to comply with the Flood Laws including, without limitation,
evidence of flood insurance and written acknowledgement of receipt of notice
from the Administrative Agent that such Unencumbered Asset is a Flood Hazard
Property and as to whether the community in which such Flood Hazard Property is
located is participating in the National Flood Insurance Program.

 

(r)            Maintenance of REIT Status. In the case of the Parent Guarantor,
at all times be organized in conformity with the requirements for qualification
as a REIT under the Internal Revenue Code, and at all times continue to qualify
as a REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.

 

(s)           Exchange Listing. In the case of the Parent Guarantor, at all
times (i) cause its common shares to be duly listed on the New York Stock
Exchange, NYSE MKT or NASDAQ and (ii) timely file all reports required to be
filed by it in connection therewith.

 

(t)            Sarbanes-Oxley. Comply at all times with all applicable
provisions of Section 402(a) of Sarbanes-Oxley.

 

(u)           Sanctions and Anti-Corruption Laws. Maintain in effect policies
and procedures designed to promote compliance by the Loan Parties and their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions and Anti-Corruption Laws, the Trading with the
Enemy Act and the Patriot Act, and promptly upon the written request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders any
information that the Administrative Agent or any Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(v)           Beneficial Ownership. Promptly following any change in beneficial
ownership of the Borrower that would render any statement in existing Beneficial
Ownership Certification untrue or inaccurate, furnish to the Administrative
Agent (for further delivery by the Administrative Agent to the Lenders in
accordance with its customary practice) an updated Beneficial Ownership
Certification for the Borrower.

 

(w)          Operating Leases. Promptly (i) perform and observe all of the
covenants and agreements required to be performed and observed under the
Operating Leases and do all things necessary to preserve and to keep unimpaired
the Loan Parties’ rights thereunder; (ii) notify the Administrative Agent of any
default under the Operating Leases of which any Loan Party is aware; (iii)
deliver to the Administrative Agent a copy of any notice of default or other
notice received by the Loan Parties under the Operating Leases; and (iv) enforce
in all respects the performance and observance of all of the covenants and
agreements required to be performed or observed by the applicable lessor under
each Operating Lease.

 



83

 

 

(x)           Equal Treatment. (i) Cause the Facility to have equal support as
the Existing Credit Facility and any other Unsecured Indebtedness of any of the
Loan Parties (whether as borrower, co-borrower, guarantor or otherwise). Without
limiting the generality of the foregoing, the Loan Parties shall cause any other
Subsidiary or Joint Venture of any Loan Party that is a borrower or co-borrower,
guarantees, or otherwise becomes obligated in respect of any Unsecured
Indebtedness of any of the Loan Parties, whether as a borrower, co-borrower,
guarantor or otherwise (including, without limitation, pursuant to the Existing
Credit Agreement), to simultaneously duly execute and deliver to Administrative
Agent a Guaranty Supplement in substantially the form of Exhibit D hereto or
such other guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, guaranteeing the Loan Parties’ Obligations under the
Loan Documents. Furthermore, Borrower shall cause any such Person to satisfy all
other representations, covenants and conditions in this Agreement with respect
to Guarantors. Furthermore, no Lien may be granted, suffered or incurred on any
property, assets or revenue in favor of the lenders, trustees or holders under
any Unsecured Indebtedness of any of the Loan Parties (including, without
limitation, the Existing Credit Agreement) without effectively providing that
all Obligations under the Loan Documents shall be secured equally and ratably
with such Unsecured Indebtedness pursuant to agreements in form and substance
reasonably satisfactory to Administrative Agent.

 

(ii)            The Borrower may request in writing that the Administrative
Agent release, and upon receipt of such request the Administrative Agent shall
promptly release, a Person which has become a Guarantor solely pursuant to this
Section 5.01(x) from the Guaranty so long as: (a) no Default or Event of Default
shall then be in existence or would occur as a result of such release, (b)
Administrative Agent shall receive such written request at least five (5)
Business Days prior to the requested date of such release (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion),
and (c) such Person is no longer required to be a Guarantor pursuant to the
terms of Section 5.01(x)(i) or any other provision of this Agreement. Delivery
by the Borrower to the Administrative Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the foregoing provisions shall not apply
to Parent Guarantor or any owner or lessee of an Unencumbered Asset, which may
only be released as otherwise provided in this Agreement.

 

SECTION 5.02                       Negative Covenants. So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid or any Lender Party shall have any Commitment hereunder, no Loan Party
will, at any time:

 

(a)           Liens, Etc. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on
or with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

 



84

 

 

(i)             Liens created under the Loan Documents;

 

(ii)            Permitted Liens;

 

(iii)           Liens described on Schedule 4.01(o) hereto;

 

(iv)           purchase money Liens upon or in equipment acquired or held by
such Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such equipment to be
subject to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Indebtedness secured by Liens permitted by this clause (iv) shall
not exceed the amount permitted under Section 5.02(b)(iii)(A);

 

(v)            Liens arising in connection with Capitalized Leases permitted
under Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or
cover any Unencumbered Assets or assets other than the assets subject to such
Capitalized Leases;

 

(vi)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;

 

(vii)          Liens securing Non-Recourse Debt permitted under Section
5.02(b)(iii)(E); provided, however, that no such Lien shall extend to or cover
any Unencumbered Asset or other Collateral (other than pursuant to the
Collateral Documents);

 

(viii)         the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);

 



85

 

 

(ix)            Liens securing Permitted Recourse Debt permitted under Section
5.02(b)(vi), which Liens do not affect any direct or indirect ownership interest
in any Unencumbered Asset; and

 

(x)             Liens securing Debt of the Borrower and its Subsidiaries not
expressly permitted by clauses (i) through (viii) above, provided that such
Liens do not affect any Unencumbered Asset and the amount of Debt secured by
such Liens shall not exceed $5,000,000 in the aggregate outstanding at any one
time.

 

(b)           Indebtedness. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
Indebtedness, except:

 

(i)             Indebtedness under the Loan Documents;, and the Other
Facilities;

 

(ii)            in the case of any Loan Party or any Subsidiary of a Loan Party,
Indebtedness owed to any Loan Party or any wholly owned Subsidiary of any Loan
Party, provided that, in each case, such Indebtedness (y) shall be on terms
reasonably acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance reasonably satisfactory to the
Administrative Agent, which promissory notes shall (unless payable to the
Borrower) by their terms be subordinated to the Obligations of the Loan Parties
under the Loan Documents;

 

(iii)           in the case of each Loan Party (other than the Parent Guarantor)
and its Subsidiaries,

 

(A)             Indebtedness secured by Liens permitted by Section 5.02(a)(iv)
not to exceed in the aggregate $5,000,000 at any time outstanding,

 

(B)              (1) Capitalized Leases not to exceed in the aggregate
$5,000,000 at any time outstanding, and (2) in the case of any Capitalized Lease
to which any Subsidiary of a Loan Party is a party, any Contingent Obligation of
such Loan Party guaranteeing the Obligations of such Subsidiary under such
Capitalized Lease,

 

(C)              the Existing Debt described on Schedule 4.01(n) hereto and any
Refinancing Debt extending, refunding or refinancing such Existing Debt,

 

(D)             Indebtedness in respect of Hedge Agreements entered into by the
Borrower and designed to hedge against fluctuations in interest rates or foreign
exchange rates incurred as required by this Agreement or incurred in the
ordinary course of business and consistent with prudent business practices, and

 

(E)              Non-Recourse Debt (including, without limitation, the JV Pro
Rata Share of Non-Recourse Debt of any Joint Venture) in respect of Assets, the
incurrence of which would not result in a Default under Section 5.04 or any
other provision of this Agreement;

 



86

 

 

(iv)           in the case of the Parent Guarantor and the Borrower,
Indebtedness under Customary Carve-Out Agreements;

 

(v)            endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;

 

(vi)           Permitted Recourse Debt;

 

(vii)          in the case of the Parent Guarantor and the Borrower, any
Contingent Obligations consisting of guarantees or indemnities of payment
Obligations under any Qualifying Ground Lease, any Franchise Agreements or other
agreements related to franchise licenses, management agreements or other
agreements related to hotel management contracts, title insurance
indemnifications or guarantees, or under any other documents, agreements or
contracts approved by the Administrative Agent;

 

(viii)        Qualified Government Debt so long as (A) 100% of the Net Cash
Proceeds thereof is used, in the Borrower’s discretion, only (1) for Permitted
Uses, (2) to repay any outstanding Revolving Credit Advances on a pro rata basis
in accordance with the Revolving Lenders’ Revolving Credit Commitments or (3) to
repay both the Term Loans and the loans under the Other Facilities on a pro rata
basis in accordance with the outstanding principal amounts thereof and (B) the
Unencumbered Assets, the Equity Interests in the Initial Grantors and the
Pledged Account and the funds therein do not become subject to any Liens in
connection therewith; and

 

(ix)           (viii) any other Indebtedness not to exceed $10,000,000 in the
aggregate at any time outstanding in respect of all Loan Parties and their
Subsidiaries and which is not secured by any Lien on any Unencumbered Asset.

 

(c)           Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents); or engage in, or permit any of its
Subsidiaries to engage in, any business other than ownership, development,
licensing and management of Hotel Assets in the United States consistent with
the requirements of the Loan Documents, and other business activities incidental
thereto.

 



87

 

 

(d)           Mergers, Etc. Merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease (but not including
entry into Operating Leases between Subsidiary Guarantors and TRS Lessees) or
otherwise dispose of (whether in one transaction or in a series of transactions
or pursuant to a Division) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or Divide, or permit any of its
Subsidiaries to do so; provided, however, that (i) any Subsidiary of a Loan
Party may merge or consolidate with or into, or dispose of assets to (including
pursuant to a Division), any other Subsidiary of such Loan Party (provided that
if one or more of such Subsidiaries is also a Loan Party, a Loan Party shall be
the surviving entity) or any other Loan Party other than the Parent Guarantor
(provided that such Loan Party or, in the case of any Loan Party other than the
Borrower, another Loan Party shall be the surviving entity), and (ii) any Loan
Party may merge with any Person that is not a Loan Party so long as such Loan
Party is the surviving entity or (except in the case of a merger with the
Borrower or the Parent Guarantor, which shall always be the surviving entity)
such other Person is the surviving party and shall promptly become a Loan Party
(provided further that the Parent Guarantor shall not merge with a Person that
is not a Loan Party unless such merger is with a Person that would be in
compliance with Section 5.01(r), and which is the general partner or other owner
of a Person simultaneously merging with Borrower or a Subsidiary of Borrower,
and the Parent Guarantor is the surviving entity), provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom and the requirements in Sections 5.01(x)
and 5.02(p) shall still be complied with. Notwithstanding any other provision of
this Agreement, (y) any Subsidiary of a Loan Party (other than the Borrower and
any Subsidiary that is the direct owner of an Unencumbered Asset) may liquidate,
dissolve or Divide if the Borrower determines in good faith that such
liquidation, dissolution or Division is in the best interests of the Borrower
and the assets or proceeds from the liquidation, dissolution or Division of such
Subsidiary are transferred to the Borrower or a Guarantor, provided that no
Default or Event of Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom, and (z) any Loan Party or
Subsidiary of a Loan Party shall be permitted to effect any Transfer of Assets
through the sale or transfer of direct or indirect Equity Interests in the
Person (other than the Borrower or the Parent Guarantor) that owns such Assets
so long as Section 5.02(e) would otherwise permit the Transfer of all Assets
owned by such Person at the time of such sale or transfer of such Equity
Interests. Upon the sale or transfer of Equity Interests in any Person that is a
Guarantor permitted under clause (z) above, provided that no Default or Event of
Default shall have occurred and be continuing or would result therefrom, the
Administrative Agent shall, upon the request of the Borrower, release such
Guarantor from the Guaranty.

 

(e)           Sales, Etc. of Assets. (i) In the case of the Parent Guarantor,
sell, lease, transfer or otherwise dispose of (including pursuant to a
Division), or grant any option or other right to purchase, lease or otherwise
acquire any assets and (ii) in the case of the Loan Parties (other than the
Parent Guarantor), sell, lease (other than by entering into Tenancy Leases),
transfer or otherwise dispose of (including pursuant to a Division), or grant
any option or other right to purchase, lease (other than any option or other
right to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of (including
pursuant to a Division), or grant any option or other right to purchase, lease
or otherwise acquire (each action described in clauses (i) and (ii) of this
subsection (e), including, without limitation, any Sale and Leaseback
Transaction, being a “Transfer”), any Asset or Assets (or any direct or indirect
Equity Interests in the owner thereof or any TRS Lessee), in each case other
than the following Transfers, which shall be permitted hereunder only so long as
no Default or Event of Default shall exist or would result therefrom:

 

(A)           the Transfer of any Asset or Assets, including unimproved land,
that are not Unencumbered Assets from any Loan Party to another Loan Party
(other than the Parent Guarantor) or from a Subsidiary of a Loan Party to
another Subsidiary of such Loan Party or any other Loan Party (other than the
Parent Guarantor),

 



88

 

 

(B)            the Transfer of any Asset or Assets that are not direct or
indirect interests in Unencumbered Assets to any Person that is not a Loan
Party, provided that the Loan Parties shall be in compliance with the covenants
contained in Section 5.04 both immediately prior to and on a pro forma basis
immediately after giving effect to such Transfer, on or prior to the date of
such Transfer or designation, as the case may be,

 

(C)            the Transfer of any Unencumbered Asset or Unencumbered Assets to
any Person, or the designation of an Unencumbered Asset or Unencumbered Assets
as a non-Unencumbered Asset or non-Unencumbered Assets, in each case with the
intention that such Unencumbered Asset or Unencumbered Assets, upon consummation
of such Transfer or designation, shall no longer constitute an Unencumbered
Asset or Unencumbered Assets, provided that:

 

(1)              such Transfer does not constitute a Sale and Leaseback
Transaction, and immediately after giving effect to such Transfer or
designation, as the case may be, the remaining Unencumbered Assets shall
continue to satisfy the requirements set forth in clauses (a) through (k) of the
definition of Unencumbered Asset Pool Conditions,

 

(2)              the Loan Parties shall be in compliance with the covenants
contained in Section 5.04 on a pro forma basis immediately after giving effect
to such Transfer or designation, and

 

(3)              on or prior to the date of such Transfer or designation, as the
case may be, the Borrower shall have delivered to the Administrative Agent (A) a
certificate signed by a Responsible Officer of the Borrower, stating that before
and after giving effect to such Transfer or designation, as the case may be, the
Parent Guarantor shall be in compliance with the covenants contained in Section
5.04(b), together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants, and (B) a certificate of the Chief Financial Officer (or
other Responsible Officer performing similar functions) of the Borrower
demonstrating compliance with the foregoing clauses (1) through (3) and
confirming that such Transfer does not constitute a Sale and Leaseback
Transaction and that no Default or Event of Default shall exist on the date of
such Transfer or will result therefrom, together with supporting information in
detail reasonably satisfactory to the Administrative Agent, or

 

(D)           the Transfer of (1) obsolete or worn out FF&E in the ordinary
course of business or (2) inventory in the ordinary course of business, which
FF&E or inventory, as the case may be, is used or held in connection with an
Unencumbered Asset.

 



89

 

 

Following (x) a Transfer of a portion of or all Unencumbered Assets owned or
leased by a Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or
(y) the designation by a Subsidiary Guarantor of a portion of or all
Unencumbered Assets owned or leased by it as non-Unencumbered Assets pursuant to
Section 5.02(e)(ii)(C), the Administrative Agent shall, upon the request of the
Borrower and at the Borrower’s expense, promptly release such Subsidiary
Guarantor from the Guarantyits interest in any mortgages, deeds of trust, deeds
to secure debt, security agreement and UCC financing statements from such
transferred Unencumbered Assets or assets designated as non-Unencumbered Assets
provided that the other Agents shall simultaneously release their interests as
well. Further, following a Transfer of all Unencumbered Assets owned or leased
by a Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C), the Agents
shall, upon the request of the Borrower and at the Borrower’s expense, promptly
(A) release such Subsidiary Guarantor and the TRS Lessee that has leased such
Unencumbered Asset from the Guaranty, Pledge Agreement and Security Agreement,
as applicable, and (B) release each Pledgor of any Equity Interests issued by
such Subsidiary Guarantor and/or by such TRS Lessee from the Pledge Agreement
(but solely to the extent of its obligations thereunder with respect to such
Equity Interests).

 

(f)            Investments. Make or hold, or permit any of its Subsidiaries to
make or hold, any Investment other than:

 

(i)             Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments
(including pursuant to a Division) in Subsidiaries and, in the case of the Loan
Parties (other than the Parent Guarantor) and their Subsidiaries (and Joint
Ventures in which such Loan Parties and Subsidiaries hold any direct or indirect
interest), Investments in Assets (including by asset or Equity Interest
acquisitions, investments in Joint Ventures or Divisions), in each case subject,
where applicable, to the limitations set forth in Section 5.02(f)(iv);

 

(ii)            Investments in Cash Equivalents;

 

(iii)           Investments consisting of intercompany Indebtedness permitted
under Section 5.02(b)(ii);

 

(iv)           Investments consisting of the following items:

 

(A)             Investments in unimproved land, Real Property that does not
constitute Hotel Assets, and Development Assets (including such assets that such
Person has contracted to purchase for development with or without options to
terminate the purchase agreement),

 

(B)              Investments in Joint Ventures of any Loan Party, and

 

(C)              Loans, advances and extensions of credit (including, without
limitation, mezzanine loans) to any Person;

 

(v)            Investments outstanding on the date hereof in Subsidiaries that
are not wholly-owned by any Loan Party;

 



90

 

 

(vi)           Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);

 

(vii)          To the extent permitted by applicable law, loans or other
extensions of credit to officers, directors and employees of any Loan Party or
any Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;

 

(viii)         Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and

 

(ix)            Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.

 

(g)           Restricted Payments. In the case of the Parent Guarantor and the
Borrower, without the prior consent of the Required Lenders, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, including, in each case, by way of a Division (collectively, “Restricted
Payments”), subject to certain redemption rights of the holders of Equity
Interests in the Borrower as more particularly described in the constitutive
documents of the Borrower and certain redemption rights of the holders of
certain preferred Equity Interests in the Parent Guarantor as described in the
articles supplementary that authorize the issuance of the respective classes of
such preferred shares, in each case as in effect on the date hereof; provided,
however, that so long as no Default or Event of Default shall have occurred and
be continuing, the Parent Guarantor and the Borrower may make Restricted
Payments without the prior consent of the Required Lenders to holders of Equity
Interests in the Parent Guarantor and the Borrower, as applicable, to the extent
the same would not result in a Default under any provision of this Agreement.

 

(h)           Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that (1) any amendment to
any such constitutive document that would be adverse to any of the Lender
Parties shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its constitutive documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.

 



91

 

 

(i)            Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

 

(j)            Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.

 

(k)           Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or invest in, the
Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except (i) the Loan Documents, (ii) any agreement or
instrument evidencing Non-Recourse Debt or Permitted Recourse Debt, provided
that the terms of such Indebtedness, and of such agreement or instrument, do not
restrict distributions in respect of Equity Interests in Subsidiaries directly
or indirectly owning Unencumbered Assets, and (iii) any agreement in effect at
the time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.

 

(l)            Amendment, Etc. of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair in any material respect
the value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender Party, or permit any
of its Subsidiaries to do any of the foregoing, in each case taking into account
the effect of any agreements that supplement or serve to substitute for, in
whole or in part, such Material Contract, and in the case of (i) a Material
Contract not affecting any Unencumbered Asset, in a manner that could reasonably
be expected to have a Material Adverse Effect, and (ii) a Material Contract
affecting any Unencumbered Asset, in a manner that could reasonably be expected
to result in a breach of the Unencumbered Asset Pool Conditions.

 

(m)          Negative Pledge. Enter into or suffer to exist, or permit any of
its Subsidiaries (x) that directly or indirectly own (including pursuant to a
Qualifying Ground Lease) any Unencumbered Assets or lease any Unencumbered
Assets pursuant to an Operating Lease to enter into or suffer to exist, any
Negative Pledge upon any of its property or assets, (including, without
limitation, any Unencumbered Assets), except pursuant to the Loan Documents and
the Other Facilities or (y) that do not directly or indirectly own any
Unencumbered Assets to enter into or suffer to exist, any Negative Pledge upon
any of its property or assets except (i) in connection with any Existing Debt,
(ii) pursuant to the Loan Documents or (iii) in connection with (A) any
Non-Recourse Debt or Permitted Recourse Debt, provided that the terms of such
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, do not provide for or prohibit or condition the creation
of any Lien on any Unencumbered Assets and are otherwise permitted by the Loan
Documents (provided further that any restriction of the type described in the
proviso in the definition of “Negative Pledge” shall not be deemed to violate
the foregoing restriction), (B) any purchase money Indebtedness permitted under
Section 5.02(b)(iii)(A) solely to the extent that the agreement or instrument
governing such Indebtedness prohibits a Lien on the property acquired with the
proceeds of such Indebtedness, (C) any Capitalized Lease permitted by Section
5.02(b)(iii)(B) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto, or (D) any Indebtedness outstanding on the
date any Subsidiary of the Borrower becomes such a Subsidiary (so long as such
agreement was not entered into solely in contemplation of such Subsidiary
becoming a Subsidiary of the Borrower).

 



92

 

 

(n)           Parent Guarantor as Holding Company. In the case of the Parent
Guarantor, enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its duties as sole general partner of the Borrower; (iii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iv) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on terms acceptable to the Administrative
Agent; (v) sales of Equity Interests of the Parent Guarantor not otherwise
prohibited by this Agreement and (vi) activities incidental to each of the
foregoing.

 

(o)           Development Assets Cap. If the aggregate budgeted costs
attributable to all Development Assets exceeds 15% of Total Asset Value,
commence the development of any Development Asset as to which development has
not yet commenced.

 

(p)           Subsidiary Guarantor Requirements. Cause or permit any Subsidiary
Guarantor to (i) incur Indebtedness other than trade payables in the ordinary
course of business or otherwise permitted by Section 5.02(b); or (ii) own any
Real Property other than Unencumbered Assets, provided, however, that during any
period in which Summit Hospitality I, LLC is a Subsidiary Guarantor or an
Additional Guarantor, the total outstanding Non-Recourse Debt of Summit
Hospitality I, LLC shall, until the Voya Note is repaid, (A) consist only of
Indebtedness outstanding on the date hereof and (B) not at any time exceed
$25,000,000 in the aggregate.

 

(q)           Multiemployer Plans. Neither any Loan Party nor any ERISA
Affiliate will contribute to or be required to contribute to any Multiemployer
Plan.

 

(r)            Ground Leases. With respect to any Qualifying Ground Lease
related to any Unencumbered Asset:

 

(i)             waive, excuse or discharge any of the material obligations of
the lessor or other obligor thereunder;

 

(ii)            do, permit or suffer (1) any act, event or omission which would
be likely to result in a default or permit the applicable lessor or other
obligor to terminate or exercise any other remedy with respect to the applicable
Qualifying Ground Lease or (2) any act, event or omission which, with the giving
of notice or the passage of time, or both, would constitute a default or permit
the lessor or such other obligor to exercise any other remedy under the
applicable Qualifying Ground Lease;

 



93

 

 

(iii)           cancel, terminate, surrender, modify or amend any of the
provisions of any such Qualifying Ground Lease or agree to any termination,
amendment, modification or surrender thereof without the prior written consent
of the Administrative Agent;

 

(iv)           permit or consent to the subordination of such Qualifying Ground
Lease to any mortgage or other leasehold interest of the premises related
thereto; or

 

(v)            treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Qualifying Ground Lease
as terminated, cancelled or surrendered pursuant to Bankruptcy Law without the
Administrative Agent’s prior written consent.

 

(s)           Transactions with Affiliates. Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Unencumbered Assets,
transactions occurring in the ordinary course of the business of owning and
operating hotels, the Lender Parties agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Unencumbered Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).

 

(t)            TRS Holdco and TRS Lessees. Permit TRS Holdco to enter into or
conduct any business, or engage in any activity (including, without limitation,
any action or transaction that is required or restricted with respect to the
Borrower and its Subsidiaries under Sections 5.01 and 5.02 without regard to any
of the enumerated exceptions to such covenants), other than (i) the holding of
the Equity Interests of the TRS Lessees; (ii) the performance of its duties as
sole member of the TRS Lessees; (iii) the performance of its Obligations
(subject to the limitations set forth in the Loan Documents) under each Loan
Document to which it is a party; (iv) the making of equity or subordinate debt
Investments in the TRS Lessees, provided each such Investment shall be on terms
reasonably acceptable to the Administrative Agent; and (v) activities incidental
to each of the foregoing.

 

(u)           Sanctioned Persons. Directly or indirectly use or permit or allow
any of its Subsidiaries to directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.

 



94

 

 

(v)           More Restrictive Agreements. Enter into or modify any agreements
or documents or permit or allow any of its Subsidiaries to enter into or modify
any agreements or documents in each case pertaining to any existing or future
Unsecured Indebtedness of such Loan Party or such Subsidiaries (including,
without limitation, the Existing Credit Agreement), if such agreements or
documents include covenants, whether affirmative or negative (or any other
provision which may have the same practical effect as any of the foregoing),
which are individually or in the aggregate more restrictive against the Loan
Parties or their respective Subsidiaries than those set forth in Sections
5.01(o), 5.02(f)(iv), 5.02(g), 5.02(m), 5.02(o) or 5.04 (and including for the
purposes hereof, all definitions used in or relating to such sections or
definitions) of this Agreement, unless the Loan Parties, the Administrative
Agent and the Required Lenders shall have simultaneously amended this Agreement
to include such more restrictive provisions. Each of the Loan Parties agrees to
deliver to the Administrative Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Unsecured Indebtedness
of the Loan Parties and their respective Subsidiaries as the Administrative
Agent from time to time may request.

 

SECTION 5.03                       Reporting Requirements. So long as any
Advance or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid or any Lender Party shall have any Commitment hereunder, the
Borrower will furnish to the Administrative Agent and the Lender Parties in
accordance with Section 9.02(b):

 

(a)            Default Notice. As soon as possible and in any event within five
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

 

(b)            Annual Financials. As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent Guarantor and its Consolidated Subsidiaries, including
therein Consolidated and consolidating balance sheets of the Parent Guarantor
and its Subsidiaries as of the end of such Fiscal Year and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for such
Fiscal Year (it being acknowledged that a copy of the annual audit report filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), in each case accompanied by (x) an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, and (y) a report of such
independent public accountants as to the Borrower’s internal controls required
under Section 404 of the Sarbanes-Oxley Act of 2002, but only to the extent the
Borrower is subject to Section 404, in each case certified in a manner to which
the Required Lenders have not objected, together with (i) a schedule in form
reasonably satisfactory to the Administrative Agent of the computations used by
such accountants in determining, as of the end of such Fiscal Year, compliance
with the covenants contained in Section 5.04, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the Parent
Guarantor shall also provide, if necessary for the determination of compliance
with Section 5.04, a statement of reconciliation conforming such financial
statements to GAAP and (ii) a certificate of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto.

 



95

 

 



 

(c)            Quarterly Financials. As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, Consolidated and consolidating balance sheets of the Parent Guarantor and
its Subsidiaries as of the end of such quarter and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated and consolidating statements of
income and a Consolidated and consolidating statement of cash flows of the
Parent Guarantor and its Subsidiaries for the period commencing at the end of
the previous Fiscal Year and ending with the end of such quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
date or period of the preceding Fiscal Year, all in reasonable detail and duly
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, Chief Financial Officer or Treasurer (or other Responsible Officer
performing similar functions) of the Parent Guarantor as having been prepared in
accordance with GAAP (it being acknowledged that a copy of the quarterly
financials filed by the Parent Guarantor with the Securities and Exchange
Commission shall satisfy the foregoing requirements), together with (i) a
certificate of such officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent Guarantor has taken and
proposes to take with respect thereto and (ii) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining compliance with the covenants contained in Section
5.04, provided that in the event of any change in GAAP used in the preparation
of such financial statements, the Parent Guarantor shall also provide, if
necessary for the determination of compliance with Section 5.04, a statement of
reconciliation conforming such financial statements to GAAP.

 

(d)            [Intentionally Omitted].

 

(e)            Unencumbered Asset Financials. As soon as available and in any
event within 45 days after the end of each quarter, financial information in
respect of all Unencumbered Assets, in form and detail reasonably satisfactory
to the Administrative Agent.

 

(f)             Annual Budgets. As soon as available and in any event within
than 45 days after the end of each Fiscal Year, forecasts prepared by management
of the Parent Guarantor, in form reasonably satisfactory to the Administrative
Agent, of balance sheets, income statements and cash flow statements on a
quarterly basis for the then current Fiscal Year and on an annual basis for each
Fiscal Year thereafter until the Termination Date.

 

(g)            Material Litigation. Promptly after the commencement thereof,
notice of all actions, suits, investigations, litigation and proceedings before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any material adverse change in the status or the
financial effect on any Loan Party or any of its Subsidiaries of the Material
Litigation from that described on Schedule 4.01(f) hereto.

 

 96 

 



 

(h)            [Intentionally Omitted].

 

(i)             Real Property. As soon as available and in any event within 45
days after the end of each fiscal quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.

 

(j)             [Intentionally Omitted].

 

(k)            Environmental Conditions. Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Unencumbered Asset
or could reasonably be expected to result in a Lien against any Unencumbered
Asset.

 

(l)             Unencumbered Asset Value. Promptly after discovery of any
setoff, claim, withholding or defense asserted or effected against any Loan
Party, or to which any Unencumbered Asset is subject, which could reasonably be
expected to (i) have a material adverse effect on the value of an Unencumbered
Asset, (ii) have a Material Adverse Effect or (iii) result in the imposition or
assertion of a Lien against any Unencumbered Asset which is not a Permitted
Lien, notice to the Administrative Agent thereof.

 



 97 

 

 

(m)           Compliance with Unencumbered Asset Conditions. Promptly after
obtaining actual knowledge of any condition or event which causes any
Unencumbered Asset to fail to satisfy any of the Unencumbered Asset Pool
Conditions (other than those Unencumbered Asset Pool Conditions, if any, that
have theretofore been waived by the Administrative Agent and the Required
Lenders with respect to any particular Unencumbered Asset, to the extent of such
waiver), notice to the Administrative Agent thereof.

 

(n)            [Intentionally Omitted].

 

(o)            Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
audited financial statements referred to in Section 4.01(g) and forecasts
referred to in Section 4.01(h), the Consolidated and consolidating financial
statements and forecasts of the Parent Guarantor and its Subsidiaries delivered
pursuant to Section 5.03(b), (c) or (f) will differ in any material respect from
the Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

 

(p)            [Intentionally Omitted.]

 

(q)            Other Information. Promptly, such other information respecting,
and which is reasonably foreseeable to be material to, the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as the Administrative Agent, or any
Lender Party through the Administrative Agent, may from time to time reasonably
request.

 

SECTION 5.04           Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender Party shall have, at any time after the Initial Extension of Credit, any
Commitment hereunder, the Parent Guarantor will:

 

(a)            Parent Guarantor Financial Covenants.

 

(i)             Maximum Leverage Ratio. Maintain

 

(A)             Other than as set forth in subsection (B) below, maintain as of
each Test Date a Leverage Ratio of not greater than 6.50:1.00; provided,
however, that on and after the date of any Leverage Ratio Increase Election, the
Parent Guarantor shall maintain as of each Test Date occurring during the period
ending not later than the last day of the third (3rd) consecutive fiscal quarter
ending after the date of such Leverage Ratio Increase Election, a Leverage Ratio
of not greater than 7.00:1.00; provided further that (A) such Leverage Ratio
Increase Elections may only occur (1) prior to the Termination Date and (2) not
more than two times during the term of the Facility, and (B) such Leverage Ratio
Increase Elections may not be consecutive.

 



 98 

 

 

(B)              Maintain as of each Test Date (1) from the first day following
the Amendment Period through March 31, 2022, a Leverage Ratio of not greater
than 7.25:1.00, (2) for the second quarter of calendar year 2022 ending June 30,
2022, a Leverage Ratio of not greater than 7.25:1.00, (3) for the third quarter
of the calendar year 2022 ending September 30, 2022, a Leverage Ratio of not
greater than 7.00:1.00 and (4) for the fourth quarter of calendar year 2022
ending December 31, 2022, a Leverage Ratio of not greater than 6.75:1.00.

 

(ii)             Minimum Consolidated Tangible Net Worth. Maintain at all times
a Consolidated Tangible Net Worth of not less than the sum of (aA)
$1,149,979,129.00 plus (bB) an amount equal to 75% of the net cash proceeds of
all issuances or sales of Equity Interests of the Parent Guarantor or any of its
Subsidiaries consummated after September 30, 2018.

 

(iii)           [Intentionally Omitted.]Minimum Liquidity. Maintain not less
than an aggregate of $75,000,000 in (A) Unrestricted Cash and Cash Equivalents
of the Parent Guarantor, the Borrower and their Subsidiaries and (B) available
Revolving Credit Commitments (as defined in the 2018 Revolver/Term Agreement);
provided, however, that such required minimum liquidity shall be reduced to
$50,000,000 at such time as the Mortgage Requirements are satisfied. For the
avoidance of doubt, during the Amendment Period the amount of available
Revolving Credit Commitments referred to in the immediately preceding clause (B)
will be determined under Section 4 of the Second Amendment.

 

(iv)          Minimum Consolidated Fixed Charge Coverage Ratio. Maintain as of
each Test Date a Consolidated Fixed Charge Coverage Ratio of not less than
1.50:1.00.

 

(v)           Maximum Secured Leverage Ratio. Maintain as of each Test Date a
ratio of Secured Indebtedness to Total Asset Value equal to not more than 45%.

 

(vi)          Maximum Secured Recourse Leverage Ratio. Maintain as of each Test
Date a ratio of Secured Recourse Indebtedness to Total Asset Value equal to not
more than 10%.

 

(b)            Unencumbered Asset Pool Financial Covenants.

 



 99 

 

 

(i)            Maximum Unsecured Leverage Ratio. Maintain at all times an
Unsecured Leverage Ratio equal to or less than 60%; provided, however, that on
and after the date of any Unsecured Leverage Ratio Increase Election, the Parent
Guarantor shall maintain as of each Test Date occurring during the period ending
not later than the last day of the third (3rd) consecutive fiscal quarter ending
after the date of such Unsecured Leverage Ratio Increase Election, an Unsecured
Leverage Ratio equal to or less than 65%; provided further that (A) such
Unsecured Leverage Ratio Increase Elections may only occur (1) prior to the
Termination Date and (2) not more than two times during the term of the
Facility, and (B) such Unsecured Leverage Ratio Increase Elections may not be
consecutive.

 

(ii)           Minimum Unsecured Interest Coverage Ratio. Maintain as of each
Test Date a ratio of Unencumbered Adjusted NOI to Assumed Unsecured Interest
Expense equal to or greater than 2.00x.

 

(iii)          Minimum Unencumbered Properties. Maintain at all times at least
twenty (20) Unencumbered Assets in the Unencumbered Asset Pool.

 

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets (including
in respect of revenues generated by such acquired or disposed of Assets), and
the incurrence or repayment of any Debt for Borrowed Money relating to such
Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), or a Transfer permitted
under Section 5.02(e)(ii)(C), such calculations shall be made on a pro forma
basis after giving effect to such Advance, merger, Transfer or such other event,
as applicable. Qualified Government Debt shall be excluded from Debt for
Borrowed Money for purposes of the calculations made under this Section 5.04
unless and to the extent such Qualified Governmental Debt is not forgiven within
180 days after the issuance thereof. All such calculations shall be reasonably
acceptable to the Administrative Agent.

 

ARTICLE VI
EVENTS OF DEFAULT

 

SECTION 6.01            Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)             Failure to Make Payments When Due. (i) The Borrower shall fail
to pay any principal of any Advance when the same shall become due and payable,
(ii) the Borrower shall fail to pay any interest on any Advance within three
Business Days after the same becomes due and payable or (iii) any Loan Party
shall fail to make any other payment under any Loan Document within five
Business Days after the same becomes due and payable.

 

(b)            Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed repeated; or

 



 100 

 

 

(c)            Breach of Certain Covenants. (i) The Borrower shall fail to
perform or observe any term, covenant or agreement contained in Section 2.14,
5.01(d), (e), (f), (i), (j), (n) (to the extent such failure would permit the
lessor under the applicable Qualifying Ground Lease or Operating Lease to
terminate such lease), (r), (s), (t), (u), (v) or (x), 5.02, 5.03(a), (g), (k),
(l), (m), (n), or 5.04, or (ii) the Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 5.03(b), (c), (e), (f),
(i), or (o) if such failure described in this clause (ii) shall remain
unremedied for 15 days after the earlier of the date on which (A) a Responsible
Officer becomes aware of such failure or (B) written notice thereof shall have
been given to the Borrower by Administrative Agent or any Lender Party; or

 

(d)            Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender Party; or

 

(e)            Cross Defaults. (i) Any Loan Party or any Subsidiary thereof
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Material Debt when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); or (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Material Debt, if (A) the
effect of such event or condition is to permit the acceleration of the maturity
of such Material Debt or otherwise permit the holders thereof to cause such
Material Debt to mature, and (B) only with respect to Material Debt described in
clause (a) or (b) of the definition thereof, such event or condition shall
remain unremedied or otherwise uncured for a period of 30 days; or (iii) the
maturity of any such Material Debt shall be accelerated or any such Material
Debt shall be declared to be due and payable or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or (iv) without limiting the foregoing, the
occurrence of any “Event of Default” (as defined in any Existing Credit
Agreement) under any Existing Credit Agreement; or

 

(f)             Insolvency Events. Any Loan Party or any Subsidiary thereof
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Loan Party or any Subsidiary thereof seeking to adjudicate it
a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any
Subsidiary thereof shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); provided, however, that, if any
of the events or circumstances described in this subsection (f) occur or exist
with respect to a Subsidiary of the Borrower that is not a Loan Party (a “Debtor
Subsidiary”), such event(s) or circumstance(s) shall not constitute a Default or
an Event of Default so long as (i) such Debtor Subsidiary has no other Debt
other than Non-Recourse Debt, (ii) such event(s) or circumstance(s) have not
resulted in, and will not result in, any material liability, either individually
or in the aggregate, to the Parent, the Borrower or any of their Subsidiaries
(exclusive of the Debtor Subsidiary), and (iii) the total assets of such Debtor
Subsidiary do not exceed $10,000,000 as of the date such event(s) occur or such
circumstance(s) first exist; and (iv) no court of competent jurisdiction has
issued an order substantively consolidating the assets and liabilities of such
Debtor Subsidiary with those of any other Person; or

 



 101 

 

 

(g)            Monetary Judgments. Any judgments or orders, either individually
or in the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)            Non-Monetary Judgments. Any non-monetary judgment or order shall
be rendered against any Loan Party or Subsidiary thereof that could reasonably
be expected to result in a Material Adverse Effect, and there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(i)             Unenforceability of Loan Documents. Any material provision of
any Loan Document after delivery thereof pursuant to Section 3.01, 5.01(j) or
5.01(x) shall for any reason (other than pursuant to the terms thereof) cease to
be valid and binding on or enforceable against any Loan Party which is party to
it, or any such Loan Party shall so state in writing; or

 

(j)             [Intentionally Omitted].

 

(k)            Change of Control. A Change of Control shall occur; or

 

(l)             ERISA Events. Any ERISA Event shall have occurred with respect
to a Plan and the sum (determined as of the date of occurrence of such ERISA
Event) of the Insufficiency of such Plan and the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) exceeds $10,000,000; or

 



 102 

 

 

(m)            Security Failure. Ten (10) Business Days after the earlier of (i)
a Loan Party obtaining actual knowledge that, or (ii) receipt of written notice
by the Administrative Agent that, any Collateral Document or financing statement
required by this Agreement, as amended, shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on and security interest in the Collateral purported to be covered
thereby, which failure is not corrected within such ten (10) Business Day
period;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement and the other Loan
Documents to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Loan Party under any Bankruptcy Law, (y) the Commitments of each Lender Party
and the obligation of each Lender Party to make Advances shall automatically be
terminated and (z) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Loan Parties. Each Lender acknowledges that the ability of the
Administrative Agent to take any such action requested by or consented to by the
Required Lenders in respect of the Collateral will be subject to the terms and
provisions of the Intercreditor Agreement.

 

SECTION 6.02            [Intentionally Omitted].

 

ARTICLE VII
GUARANTY

 

SECTION 7.01            Guaranty; Limitation of Liability.

 

(a)            Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise, in
each case exclusive of all Excluded Swap Obligations (such guaranteed
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection. Notwithstanding anything to the contrary herein, the Lender Parties
shall immediately release the guaranty of any Guarantor at such time as the
Guarantor has completed Transfers and/or designations in compliance with Section
5.02(e) such that the Guarantor does not own, directly or indirectly any one or
more Unencumbered Assets.

 



 103 

 

 

(b)            Each Guarantor, the Administrative Agent and each other Lender
Party and, by its acceptance of the benefits of this Guaranty, each other Lender
Party, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Voidable Transactions Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the other Lender Parties and, by their acceptance of the
benefits of this Guaranty, the other Lender Parties hereby irrevocably agree
that the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

 

(c)            Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.

 

SECTION 7.02            Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Lender Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)             any lack of validity or enforceability of any Loan Document or
any agreement or instrument relating thereto;

 



 104 

 

 

(b)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)            any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)            any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)            any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

 

(f)             any failure of the Administrative Agent or any other Lender
Party to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Lender Party (each Guarantor waiving any duty on the part of
the Administrative Agent and each other Lender Party to disclose such
information);

 

(g)            the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)            any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Administrative Agent or any other Lender Party that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 

SECTION 7.03             Waivers and Acknowledgments.

 

(a)            Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that the Administrative Agent or any other
LenderSecured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any collateral.

 



 105 

 

 

(b)            Each Guarantor hereby unconditionally and irrevocably waives any
right (including without limitation any such right arising under California
Civil Code Section 2815) to revoke this Guaranty and acknowledges that this
Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)            Each Guarantor hereby unconditionally and irrevocably waives (i)
any and all rights and defenses available to it by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code, including without
limitation any and all rights or defenses such Guarantor may have by reason of
protection afforded to the principal with respect to any of the Guaranteed
Obligations, or to any other guarantor of any of the Guaranteed Obligations with
respect to any of such guarantor's obligations under its guaranty, in either
case pursuant to the antideficiency or other laws of the State of California
limiting or discharging the principal's indebtedness or such guarantor's
obligations, including without limitation Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure, (ii) any defense arising by reason of any
claim or defense based upon an election of remedies by the Administrative Agent
or any other LenderSecured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (iiiii) any defense based on any right
of set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder. As provided below, this Guaranty shall be governed by, and
shall be construed and enforced in accordance with, the laws of the State of New
York. This Section 7.03(c) is included solely out of an abundance of caution,
and shall not be construed to mean that any of the above referenced provisions
of California law are in any way applicable to this Guaranty or to any of the
Guaranteed Obligations.

 

(d)            [Intentionally Omitted.]Each Guarantor acknowledges that the
Administrative Agent may, without notice to or demand upon such Guarantor
(except as required by applicable law) and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any Mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

(e)            Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Lender Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any other Loan Party or any of their Subsidiaries now
or hereafter known by the Administrative Agent or such other Lender Party.

 

(f)             Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 



 106 

 

 

SECTION 7.04              Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender Party against the Borrower, any other Loan Party
or any other insider guarantor or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Guaranteed Hedge Agreements shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
termination in whole of the Commitments and (c) the latest date of expiration or
termination of all Guaranteed Hedge Agreements, such amount shall be received
and held in trust for the benefit of the Lender Parties, shall be segregated
from other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Lender Party of all or
any part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, (iii) the termination in whole of the Commitments shall have occurred
and (iv) all Guaranteed Hedge Agreements shall have expired or been terminated,
the Administrative Agent and the other Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

 

SECTION 7.05              Guaranty Supplements. Upon the execution and delivery
by any Person of a Guaranty Supplement, (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Agreement to a “Guarantor” or a “Loan Party” shall also
mean and be a reference to such Additional Guarantor, and each reference in any
other Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

SECTION 7.06              Indemnification by Guarantors.

 

(a)               Without limitation on any other Obligations of any Guarantor
or remedies of the Administrative Agent or the Lender Parties under this
Agreement, this Guaranty or the other Loan Documents, each Guarantor shall, to
the fullest extent permitted by law, indemnify, defend and save and hold
harmless the Administrative Agent, the Arrangers, each other Lender Party and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

 



 107 

 

 

(b)             Each Guarantor hereby also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

SECTION 7.07              Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.

 

(a)            Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)            Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)            Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 



 108 

 

 

(d)            Administrative Agent Authorization. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

SECTION 7.08               Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the termination in whole of the Commitments
and (iii) the latest date of expiration or termination of all Guaranteed Hedge
Agreements, (b) be binding upon the Guarantors, their successors and assigns and
(c) inure to the benefit of and be enforceable by the Administrative Agent and
the other Lender Parties and their successors, transferees and assigns.

 

SECTION 7.09              Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.09, or
otherwise in respect of the Guaranteed Obligations, as it relates to such other
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE VIII
THE AGENTS

 

SECTION 8.01              Authorization and Action. Each Lender Party (in its
capacity as a Lender and on behalf of itself and its Affiliates as potential
Hedge Banks) hereby appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law, including without limitation,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law. The Administrative Agent agrees to give to each Lender Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a co-syndication agent, documentation agent, senior
manager, co-lead arranger or book-running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Lender Party under any of such Loan Documents. In its
capacity as the Lender Parties’ contractual representative, the Administrative
Agent is a “representative” of the Lender Parties as used within the meaning of
“Secured Party” under Section 9-102 of the Uniform Commercial Code.

 



 109 

 

 

SECTION 8.02              Agents’ Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, existence,
sufficiency or value of, or the creation, perfection or priority of any lien or
security interest created or purported to be created under or in connection
with, any Loan Document or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram, telecopy or telex or other electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.

 

SECTION 8.03               KeyBank and Affiliates. With respect to its
Commitments, the Advances made by it and the Notes issued to it, KeyBank shall
have the same rights and powers under the Loan Documents as any other Lender
Party and may exercise the same as though it were not an Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include KeyBank in its individual capacity. KeyBank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if KeyBank were not the Administrative Agent and without any duty to account
therefor to the Lender Parties.

 



 110 

 

 

SECTION 8.04               Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Nothing in this Agreement or any other
Loan Document shall require the Administrative Agent or any of its respective
directors, officers, agents or employees to carry out any “know your customer”
or other checks in relation to any Person on behalf of any Lender Party and each
Lender Party confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees.

 

SECTION 8.05               Indemnification by Lender Parties.

 

(a)             Each Lender Party severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender Party’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender Party shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender Party
agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 9.04, to the extent
that the Administrative Agent is not promptly reimbursed for such costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

 

(b)            [Intentionally Omitted.]

 



 111 

 

 

(c)            For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Commitments at such time. The failure of any Lender Party to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lender Parties to the Administrative Agent
as provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse the Administrative Agent for its ratable share of such
amount, but no Lender Party shall be responsible for the failure of any other
Lender Party to reimburse the Administrative Agent for such other Lender Party’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender Party hereunder, the agreement and obligations of each
Lender Party contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Loan Documents.

 

SECTION 8.06               Successor Agent. The Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lender Parties,
appoint a successor Agent, which shall be a commercial bank organized under the
laws of the United States or of any State thereof and having a combined capital
and surplus of at least $250,000,000. Upon the acceptance of any appointment as
an Agent hereunder by a successor Agent, such successor Agent shall succeed to
and become vested with all the rights, powers, discretion, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. If within 45 days after written
notice is given of the retiring Agent’s resignation under this Section 8.06 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s resignation shall
become effective, (ii) the retiring Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Agent under the Loan
Documents until such time, if any, as the Required Lenders appoint a successor
Agent as provided above. After any retiring Agent’s resignation hereunder as an
Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement.

 

SECTION 8.07              Relationship of Agent and Lenders. The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

 



 112 

 

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01                Amendments, Etc.

 

(a)            No amendment or waiver of any provision of this Agreement or the
Notes or any other Loan Document, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all of the Lenders, do any of the following at any time:
(i) modify the definition of Required Lenders or otherwise change the percentage
vote of the Lenders required to take any action under this Agreement or any
other Loan Document, (ii) release the Borrower with respect to the Obligations
or, except to the extent expressly permitted under this Agreement, reduce or
limit the obligations of any Guarantor under Article VII or release all or
substantially all of the Guarantors or otherwise limit all or substantially all
of the Guarantor’s liability with respect to the Guaranteed Obligations, (iii)
permit the Loan Parties to encumber the Unencumbered Assets, except as expressly
permitted in the Loan Documents, (iv) amend this Section 9.01, (v) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations
(except as set forth in Section 2.17), (vi) forgive or reduce the principal of,
or interest (other than default interest) on, the Obligations of the Loan
Parties under the Loan Documents or any fees or other amounts payable
thereunder, (vii) postpone or extend any date fixed for any payment of principal
of, or interest on, any of the Advances or any fees or other amounts payable
hereunder, or (viii) extend the Termination Date in respect of the Facility;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents.

 

(b)            In the event that any Lender (a “Non-Consenting Lender”) shall
refuse to consent to a waiver or amendment to, or a departure from, the
provisions of this Agreement which requires the consent of all Lenders and that
has been consented to by the Administrative Agent and the Required Lenders, then
the Borrower shall have the right, upon written demand to such Non-Consenting
Lender and the Administrative Agent given within 30 days after the first date on
which such consent was solicited in writing from the Lenders by the
Administrative Agent (a “Consent Request Date”), to cause such Non-Consenting
Lender to assign its rights and obligations under this Agreement (including,
without limitation, its Commitment or Commitments, the Advances owing to it and
the Note or Notes, if any, held by it) to an Eligible Assignee designated by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld) (a “Replacement Lender”), provided that (i) as of such
Consent Request Date, no Default or Event of Default shall have occurred and be
continuing, and (ii) as of the date of the Borrower’s written demand to replace
such Non-Consenting Lender, no Default or Event of Default shall have occurred
and be continuing other than a Default or Event of Default that resulted solely
from the subject matter of the waiver or amendment for which such consent was
being solicited from the Lenders by the Administrative Agent. The Replacement
Lender shall purchase such interests of the Non-Consenting Lender and shall
assume the rights and obligations of the Non-Consenting Lender under this
Agreement upon execution by the Replacement Lender of an Assignment and
Acceptance delivered pursuant to Section 9.07. Any Lender that becomes a
Non-Consenting Lender agrees that, upon receipt of notice from the Borrower
given in accordance with this Section 9.01(b) it shall promptly execute and
deliver an Assignment and Acceptance with a Replacement Lender as contemplated
by this Section. If such Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement within a period of
time deemed reasonable by the Administrative Agent after the later of (i) the
date on which the Replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (ii) the date on which the
Non-Consenting Lender receives all payments required to be paid to it by this
Section 9.01(b), then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such assigning Lender.

 



 113 

 

 

SECTION 9.02                Notices, Etc.

 

(a)             All notices and other communications provided for hereunder
shall be either (x) in writing (including telecopier communication) and mailed,
telecopied or delivered by hand or by overnight courier service, (y) as and to
the extent set forth in Section 9.02(b) and in the proviso to this Section
9.02(a), in an electronic medium and delivered as set forth in Section 9.02(b)
or (z) as and to the extent expressly permitted in this Agreement, transmitted
by e-mail, provided that such e-mail shall in all cases include an attachment
(in PDF format or similar format) containing a legible signature of the person
providing such notice, if to the Borrower, at its address at 13215 Bee Cave
Parkway, Suite B-300, Austin, Texas 78738, Attention: Christopher Eng and to
Hagen, Wilka & Archer, LLP, 600 South Main Avenue, Suite 102, Sioux Falls, SD
57104, Attention: Jennifer L. Larsen or, if applicable, at ceng@shpreit.com and
jlarsen@hwalaw.com (and in the case of transmission by e-mail, with a copy by
U.S. mail to 13215 Bee Cave Parkway, Suite B-300, Austin, Texas 78738,
Attention: Christopher Eng and to Hagen, Wilka & Archer, LLP, 600 South Main
Avenue, Suite 102, Sioux Falls, SD 57104, Attention: Jennifer L. Larsen); if to
any Initial Lender, at its Domestic Lending Office or, if applicable, at the
telecopy number or e-mail address specified opposite its name on Schedule I
hereto (and in the case of a transmission by e-mail, with a copy by U.S. mail to
its Domestic Lending Office); if to any other Lender Party, at its Domestic
Lending Office or, if applicable, at the telecopy number or e-mail address
specified in the Assignment and Acceptance or Accession Agreement pursuant to
which it became a Lender Party (and in the case of a transmission by e-mail,
with a copy by U.S. mail to its Domestic Lending Office); if to the
Administrative Agent, at its address at 1200 Abernathy Road, Suite 1550,
Atlanta, Georgia 30328, Attention: Tom Schmitt, telecopier number (770)
510-2195, or, if applicable, at Tom_Schmitt@KeyBank.com (and in the case of a
transmission by e-mail, with a copy by U.S. mail to 1200 Abernathy Road, N.E.,
Suite 1550, Atlanta, Georgia 30328, Attention: Tom Schmitt) or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All notices,
demands, requests, consents and other communications described in this clause
(a) shall be effective (i) if delivered by hand, including any overnight courier
service, upon personal delivery, (ii) if delivered by mail, when deposited in
the mails, (iii) if delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by Section 9.02(b) to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender Party,
the Administrative Agent shall deliver a copy of the Communications to such
Lender Party by e-mail or telecopier and (iv) if delivered by electronic mail or
any other telecommunications device, when receipt is confirmed by electronic
mail as provided in this clause (a); provided, however, that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Lender Party agrees (i) to notify
the Administrative Agent in writing of such Lender Party’s e-mail address to
which a notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender Party becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender Party) and (ii)
that any notice may be sent to such e-mail address. Notwithstanding the
foregoing, from the Amendment Effective Date and until the Administrative Agent
notifies the parties otherwise, the parties agree that in order for any notice
to be effective under the Loan Documents, in lieu of the requirements set forth
above, notice must be given as a .pdf attachment to an e-mail to the notice
parties set forth above and any notice shall be deemed to have been received
either (x) as of the date of the e-mail, if such e-mail was sent prior to 4:00
P.M. (New York City time) on a Business Day (and, in the case of any notice to
the Administrative Agent, so long as such notice was acknowledged as received by
at least one representative of the Administrative Agent whose email address is
set forth above), or (y) on the Business Day immediately succeeding the date of
the e-mail, if such e-mail was sent on a day that is not a Business Day or after
4:00 P.M. (New York City Time) on a Business Day (and, in the case of any notice
to the Administrative Agent, so long as such notice was acknowledged as received
by at least one representative of the Administrative Agent whose email address
is set forth above).

 



 114 

 

 

(b)            Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
Tom_Schmitt@KeyBank.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the Borrower.
Nothing in this clause (b) shall prejudice the right of the Administrative Agent
or any Lender Party to deliver any Approved Electronic Communication to any Loan
Party in any manner authorized in this Agreement or to request that the Borrower
effect delivery in such manner.

 

(c)            Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on Intralinks™, Syndtrak, DebtDomain® or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 



 115 

 

 

 

(d)           THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(e)           Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

SECTION 9.03                     No Waiver; Remedies. No failure on the part of
any Lender Party or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

SECTION 9.04                      Costs and Expenses.

 

(a)            Each Loan Party agrees jointly and severally to pay on demand (i)
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents (including, without limitation,
(A) all due diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses, (B) the reasonable fees and expenses of counsel for
the Administrative Agent with respect thereto (including, without limitation,
with respect to reviewing and advising on any matters required to be completed
by the Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent as to their rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for the Administrative Agent with respect to the preparation, execution,
delivery and review of any documents and instruments at any time delivered
pursuant to Sections 3.01, 3.02, 5.01(j), 5.01(k) or 5.01(x) and (ii) all
reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Arrangers and each Lender Party in connection with any work-out or the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent and each Lender Party with respect
thereto).

 



116

 

 

(b)            Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facility, the actual or proposed use of
the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender Party or any of their
Affiliates, or any of their respective officers, directors, employees, agents
and advisors, on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facility, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

(c)            If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or
2.17(e), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if the Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

 



117

 

 

(d)            If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.

 

(e)            Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in Sections
2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder and under
any of the other Loan Documents. The obligations and liabilities of each Loan
Party under this Section 9.04 shall fully survive indefinitely notwithstanding
the exercise of any of Indemnified Party’s rights pursuant to Section 726.5 of
the California Code of Civil Procedure. This Section 9.04 is intended by the
parties to constitute an “environmental provision” as defined in Section 736 of
the California Code of Civil Procedure, and the Indemnified Parties shall have
all rights and remedies in such section.

 

SECTION 9.05                      Right of Set-off. Upon (a) the occurrence and
during the continuance of any Event of Default and (b) the making of the request
or the granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other party to a Loan Document against any
and all of the Obligations of the Borrower or such other party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement or
any Note or Notes and although such obligations may be unmatured; provided,
however, that in the event that any Defaulting Lender shall exercise any such
right of set-off hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 9.10 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall promptly provide to the Administrative Agent a written
notice describing in reasonable detail the Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. If such deposits are not
pledged pursuant to a valid security agreement, the prior written consent of the
Administrative Agent shall be obtained before any right of set-off shall be
exercised. The Administrative Agent and each Lender Party agrees promptly to
notify the Borrower or such other party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender Party and their respective Affiliates under this Section 9.05
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that the Administrative Agent, such Lender Party and
their respective Affiliates may have. Notwithstanding the above, the
Administrative Agent and Lender Parties shall have no right to set off against
deposits which are subject to a security interest or rights of another lender,
or which are held for the benefit of any Person, including any Subsidiary, that
is not party to a Loan Document.

 



118

 

 

SECTION 9.06                      Binding Effect. This Agreement shall become
effective when it shall have been executed by the Borrower, each Guarantor named
on the signature pages hereto and the Administrative Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Guarantors named on the signature pages hereto and the Administrative Agent and
each Lender Party and their respective successors and assigns, except that
neither the Borrower nor any other Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender Parties.

 

SECTION 9.07                      Assignments and Participations; Replacement
Notes.

 

(a)            Each Lender may (and, if demanded by the Borrower in accordance
with Section 9.01(b) will) assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of the Facility, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (or such
lesser amount as shall be approved by the Administrative Agent and, so long as
no Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b) shall be an assignment of all rights and
obligations of the assigning Lender under this Agreement, (v) except in the case
of an assignment to a Person that, immediately prior to such assignment, was a
Lender, an Affiliate of any Lender or a Fund Affiliate of any Lender in which
case notice of such assignment shall be provided to the Administrative Agent and
the Borrower, no such assignments shall be permitted without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
provided, however, that MLPFS may, without prior notice to the Borrower, assign
its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement, and (vi) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and, except if such assignment
is being made by a Lender to an Affiliate or Fund Affiliate of such Lender, a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to Section
9.01(b), the Borrower shall pay to the Administrative Agent the applicable
processing and recordation fee.

 



119

 

 

(b)            Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(c)            By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows: (i)
other than as provided in such Assignment and Acceptance, such assigning Lender
Party makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender Party or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Administrative Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

 

(d)            The Administrative Agent shall maintain at its address referred
to in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment of, and principal amount of the Advances
owing to, each Lender Party from time to time (the “Register”). In addition, the
Administrative Agent shall maintain information in the Register regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lender Parties may treat each Person whose name is recorded in the Register
as a Lender Party hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or the Administrative Agent or
any Lender Party at any reasonable time and from time to time upon reasonable
prior notice.

 



120

 

 

(e)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower. In the case of any assignment by a Lender, within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall, if
requested by the applicable Lender, execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes a substitute Note to the
order of such Eligible Assignee in an amount equal to the Commitment assumed by
it under each Facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such Facility, a
substitute Note to the order of such assigning Lender in an amount equal to the
Commitment retained by it hereunder. Such substitute Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto.

 

(f)             [Intentionally Omitted.]

 

(g)            Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates or any Defaulting Lender or
any of its Affiliates) in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by it)
in a minimum gross amount of $5,000,000; provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement, (v) no participant under any such participation shall have any right
to approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation. The
Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10 and 2.12 (subject to the requirements and limitation therein,
including the requirements under Sections 2.12(f) and (g) (it being understood
that the documentation required under Sections 2.12(f) and (g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment, provided that, such
participant shall not be entitled to receive any greater payment under Section
2.10 or 2.12 than the applicable Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the participant acquired the applicable
participation. Each Lender Party that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender Party shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
Party shall treat each Person whose name is recorded in the Participant Register
as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 



121

 

 

(h)           Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.11.

 

(i)            Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it), including in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank of any other
applicable jurisdiction.

 

(j)            Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

 

(k)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable Pro Rata Share of the Defaulting Lender of Advances not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Advances in accordance with the
Defaulting Lender’s Pro Rate Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this Section 9.07(k), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 



122

 

 

SECTION 9.08                      Execution in Counterparts; Electronic
Signatures.

 

(a)           This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
an original executed counterpart of this Agreement.

 

(b)           The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Agreement and any other Loan
Document (including, without limitation, any Assignment and Acceptance
Agreement) to be signed in connection with this Agreement, the other Loan
Documents and the transactions contemplated hereby and thereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as manually executed signature, physical delivery thereof or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among any of the Lender
Parties and any of the Loan Parties, electronic images of this Agreement or any
other Loan Document (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability as any
paper original, and (ii) waives any argument, defense or right to contest the
validity or enforceability of any Loan Document based solely on the lack of
paper original copies of such Loan Document, including with respect to any
signature pages thereto.

 

SECTION 9.09                      [Intentionally Omitted].

 

SECTION 9.10                      Defaulting Lenders.

 



123

 

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)           such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

 

(ii)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Advances under this Agreement; sixth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made at a time when the conditions set forth in Section 3.01 and 3.02, as
applicable, were satisfied (or waived in writing), such payment shall be applied
solely to pay the Advances of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any the Advances of such Defaulting
Lender until such time as all Advances are held by the Lenders pro rata in
accordance with the Commitments under the Facility. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 9.10(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

(iii)         No Defaulting Lender shall be entitled to receive any Unused Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 



124

 

 

(iv)         [Intentionally Omitted.]

 

(v)          [Intentionally Omitted.]

 

(b)           If the Borrower and the Administrative Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held pro rata by the
Lenders in accordance with Pro Rata Share of the Commitments under the Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided, however,
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided further that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

 

(c)           [Intentionally Omitted.]

 

(d)           [Intentionally Omitted.]

 

(e)           [Intentionally Omitted.]

 

SECTION 9.11                      Confidentiality.

 

(a)           Each of the Administrative Agent and the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors, consultants and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, (vii) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement, (viii) to any actual
or prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (ix) to any rating agency, (x) the CUSIP Service Bureau or any
similar organization, (xi) with the consent of the Borrower or (xii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section, (B) is independently developed by a Lender or its
Affiliate or (C) becomes available to the Administrative Agent, such Lender
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Parent Guarantor or any of its Subsidiaries without the
Administrative Agent, such Lender Party or any of their respective Affiliates
having knowledge that a duty of confidentiality to the Parent Guarantor or any
of its Subsidiaries has been breached. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. For purposes of this Section, “Information”
means all information received from the Parent Guarantor or any of its
Subsidiaries (including the Fee Letter and any information obtained based on a
review of the books and records of the Parent Guarantor or any of its
Subsidiaries) relating to the Parent Guarantor or any of its Subsidiaries or any
of their respective businesses. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



125

 

 

(b)           Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Parent Guarantor, any or its Subsidiaries or their
respective securities (“Restricting Information”). Other Lender Parties may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. None of the Administrative Agent or any of its
respective directors, officers, agents or employees shall, by making any
Communications (including Restricting Information) available to a Lender Party,
by participating in any conversations or other interactions with a Lender Party
or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent or any of its respective directors, officers, agents or employees (i)
shall have, and the Administrative Agent, on behalf of itself and each of its
directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender Party has or has not limited
its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.

 



126

 

 

(c)           Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.11(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its respective Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender Party that may decide not to
take access to Restricting Information. Nothing in this Section 9.11(c) shall
modify or limit a Person’s obligations under Section 9.11 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

 

(d)           Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(e)           Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. Each such
electing Lender Party acknowledges the possibility that, due to its election not
to take access to Restricting Information, it may not have access to any
Communications (including, without being limited to, the items required to be
made available to the Administrative Agent in Section 5.03 unless or until such
Communications (if any) have been filed or incorporated into documents which
have been filed with the Securities and Exchange Commission by the Parent). None
of the Loan Parties, the Administrative Agent or any Lender Party with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender Party or to use such Restricting Information
on behalf of such electing Lender Party, and shall not be liable for the failure
to so disclose or use, such Restricting Information.

 



127

 

 

(f)            Sections 9.11(b), (c), (d) and (e) are designed to assist the
Administrative Agent, the Lender Parties and the Loan Parties, in complying with
their respective contractual obligations and applicable law in circumstances
where certain Lender Parties express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lender Parties
hereunder or thereunder may contain Restricting Information. None of the
Administrative Agent or any of its respective directors, officers, agents or
employees warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its respective directors, officers, agents or employees warrant or make any
other statement to the effect that a Loan Party’s or Lender Party’s adherence to
such provisions will be sufficient to ensure compliance by such Loan Party or
Lender Party with its contractual obligations or its duties under applicable law
in respect of Restricting Information and each of the Lender Parties and each
Loan Party assumes the risks associated therewith.

 

SECTION 9.12                      [Intentionally Omitted].

 

SECTION 9.13                      Patriot Act Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Parent Guarantor and the Borrower shall,
and shall cause each of their Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

SECTION 9.14                      Jurisdiction, Etc.

 

(a)            Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
City, County and State of New York and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any of
the other Loan Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 



128

 

 

(b)            Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 9.15                     GOVERNING LAW. THIS AGREEMENT AND THE NOTES
SHALL PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW 5-1401 BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.16                     WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

SECTION 9.17                     ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF
EEAAFFECTED FINANCIAL INSTITUTIONS. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



129

 

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

SECTION 9.18                     Acknowledgment Regarding Any Supported QFCs. To
the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Guaranteed Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this Section 9.18, the following terms have the
following meanings:

 

(i)           “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of
such party.

 

(ii)          “Covered Entity” means any of the following:

 



130

 

 

(A)             a “covered entity” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 252.82(b);

 

(B)              a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(C)              a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

(iii)         “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)         “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).

 

SECTION 9.19                     Release of Collateral. (a) Upon (i) the sale,
lease, transfer or other disposition of any item of Collateral of any Loan Party
(including, without limitation (x) as the result of a sale of the Equity
Interests in the Loan Party that owns such Collateral and (y) any Transfer in
compliance with Section 5.02(e)(C)) that is permitted by the terms of the Loan
Documents (including without limitation the Second Amendment) or (ii) any
designation of any Unencumbered Asset as a non-Unencumbered Asset that is
permitted by Section 5.02(e)(C) and the Second Amendment or (iii) satisfaction
of the Collateral Release Conditions, then, in any such event, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignments, pledges
and security interests granted under the Collateral Documents in accordance with
the terms of the Loan Documents provided that the other Agents simultaneously do
the same.

 

(b)           Upon the earlier to occur of (i) satisfaction of the Collateral
Release Conditions or (ii) the latest to occur of (x) the payment in full in
cash of the Secured Obligations, (y) the termination in whole of the Commitments
and (z) the termination or expiration of all Guaranteed Hedge Agreements, the
Liens granted by the Collateral Documents shall terminate and all rights to the
Collateral shall revert to the applicable Loan Party. Upon any such termination,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Parties such documents as such Loan Parties shall reasonably
request to evidence such termination.

 

Each of the Loan Parties and the Lender Parties acknowledges and agrees that the
ability of the Administrative Agent to release Collateral pursuant to this
Section 9.19 will be subject to the terms and provisions of the Intercreditor
Agreement.

 

(c)           Other than as expressly provided in this Section 9.19, this
Agreement shall not be amended or modified to release all or substantially all
of the Collateral (other than pursuant to Section 5.02(e) or Section 9.19) or
permit the Loan Parties to encumber the Collateral or any portion thereof,
except as expressly permitted in the Loan Documents, without the consent of each
Lender.

 



131

 

 

SECTION 9.20                      No Fiduciary Duties. Each Loan Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Administrative Agent, any Lender Party or any Affiliate thereof, on
the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties agree that the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions. Each Loan Party agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
of the Loan Parties acknowledges that the Administrative Agent, the Lender
Parties and their respective Affiliates may have interests in, or may be
providing or may in the future provide financial or other services to other
parties with interests which a Loan Party may regard as conflicting with its
interests and may possess information (whether or not material to the Loan
Parties) other than as a result of (x) the Administrative Agent acting as
administrative agent hereunder or (y) the Lender Parties acting in their
respective capacities as such hereunder, that the Administrative Agent or any
such Lender Party may not be entitled to share with any Loan Party. Without
prejudice to the foregoing, each of the Loan Parties agrees that the
Administrative Agent, the Lender Parties and their respective Affiliates may (a)
deal (whether for its own or its customers’ account) in, or advise on,
securities of any Person, and (b) accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with other Persons in each case, as if
the Administrative Agent were not the Administrative Agent and as if the Lender
Parties were not Lender Parties, and without any duty to account therefor to the
Loan Parties. Each of the Loan Parties hereby irrevocably waives, in favor of
the Administrative Agent, the co-syndication agents, and/or the Lender Parties
and the Arrangers, any conflict of interest which may arise by virtue of the
Administrative Agent, the Arrangers, the co-syndication agents, and/or the
Lender Parties acting in various capacities under the Loan Documents or for
other customers of the Administrative Agent, any Arranger or any Lender Party as
described in this Section 9.20.

 

[Balance of page intentionally left blank]

 



132

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

      SUMMIT HOTEL OP, LP,   a Delaware limited partnership       By: SUMMIT
HOTEL GP, LLC,     a Delaware limited liability company,     its general partner
        By: SUMMIT HOTEL PROPERTIES, INC.,       a Maryland corporation,      
its sole member           By:           Name: Christopher Eng         Title:
Secretary

 

  PARENT GUARANTOR:



 

SUMMIT HOTEL PROPERTIES, INC.,

a Maryland corporation,

 

By:

Name: Christopher Eng

Title: Secretary

 

 

PARENT GUARANTOR:

 

SUMMIT HOTEL PROPERTIES, INC.,

a Maryland corporation,

 

By:

Name: Christopher Eng

Title: Secretary

 

Summit – Credit Agreement

 





 

 

SUBSIDIARY GUARANTORS:

 

Summit Hospitality I, LLC,

Summit Hospitality VI, LLC,

Summit Hospitality VIII, LLC,

Summit Hospitality IX, LLC,

Summit Hospitality 17, LLC,

Summit Hospitality 18, LLC,

Summit Hospitality 25, LLC,

Summit Hospitality 057, LLC,

Summit Hospitality 060, LLC,

Summit Hospitality 084, LLC,

Summit Hospitality 100, LLC,

Summit Hospitality 114, LLC,

Summit Hospitality 117, LLC,

Summit Hospitality 118, LLC,

Summit Hospitality 119, LLC,

Summit Hospitality 121, LLC,

Summit Hospitality 122, LLC,

Summit Hospitality 123, LLC,

Summit Hospitality 126, LLC,

Summit Hospitality 127, LLC,

Summit Hospitality 128, LLC,

Summit Hospitality 129, LLC,

Summit Hospitality 130, LLC,

Summit Hospitality 131, LLC,

Summit Hospitality 132, LLC,

Summit Hospitality 134, LLC,

Summit Hospitality 135, LLC,

Summit Hospitality 136, LLC,

Summit Hospitality 137, LLC,

Summit Hospitality 138, LLC,

Summit Hospitality 139, LLC,

Summit Hospitality 140, LLC,

Summit Hospitality 141, LLC,

San Fran JV, LLC,

each a Delaware limited liability company

 

 

By: __________________________

Name: Christopher Eng

Title: Secretary

 

Carnegie Hotels, LLC,

a Georgia limited liability company

 

 

By: __________________________

Name: Christopher Eng

Title: Secretary

 

 

Summit Hotel TRS 003, LLC

Summit Hotel TRS 005, LLC

Summit Hotel TRS 023, LLC

Summit Hotel TRS 026, LLC

Summit Hotel TRS 030, LLC

Summit Hotel TRS 037, LLC

Summit Hotel TRS 044, LLC

Summit Hotel TRS 045, LLC

Summit Hotel TRS 057, LLC

Summit Hotel TRS 060, LLC

Summit Hotel TRS 062, LLC

Summit Hotel TRS 065, LLC

Summit Hotel TRS 066, LLC

Summit Hotel TRS 084, LLC

Summit Hotel TRS 088, LLC

Summit Hotel TRS 089, LLC

Summit Hotel TRS 090, LLC

Summit Hotel TRS 094, LLC

Summit Hotel TRS 095, LLC

Summit Hotel TRS 096, LLC

Summit Hotel TRS 099, LLC

Summit Hotel TRS 100, LLC

Summit Hotel TRS 102, LLC

Summit Hotel TRS 113, LLC

Summit Hotel TRS 114, LLC

Summit Hotel TRS 117, LLC

Summit Hotel TRS 118, LLC

Summit Hotel TRS 119, LLC

Summit Hotel TRS 121, LLC

Summit Hotel TRS 122, LLC

Summit Hotel TRS 123, LLC

Summit Hotel TRS 126, LLC

Summit Hotel TRS 127, LLC

Summit Hotel TRS 128, LLC

Summit Hotel TRS 129, LLC

Summit Hotel TRS 130, LLC

Summit Hotel TRS 131, LLC

Summit Hotel TRS 132, LLC

Summit Hotel TRS 134, LLC

Summit Hotel TRS 135, LLC

Summit Hotel TRS 136, LLC

Summit Hotel TRS 137, LLC

Summit Hotel TRS 138, LLC

Summit Hotel TRS 139, LLC

Summit Hotel TRS 140, LLC

Summit Hotel TRS 141, LLC

 

By:    Summit Hotel TRS, Inc.,

          a Delaware corporation, the sole member of each of the above
referenced Delaware limited liability companies

 

By:

Name: Christopher Eng

Title: Secretary

 

Summit – Credit Agreement

 





 

 

  SUBSIDIARY GUARANTORS:       CARNEGIE HOTELS, LLC, a Georgia limited liability
company                         By:       Name: Christopher Eng   Title:
Secretary       SUMMIT GROUP OF SCOTTSDALE, ARIZONA, LLC, a South Dakota limited
liability company       By:         Name: Christopher Eng   Title: Secretary    
  SUMMIT HOSPITALITY I, LLC,   SUMMIT HOSPITALITY 17, LLC,   SUMMIT HOSPITALITY
18, LLC,   SUMMIT HOSPITALITY 22, LLC,   SUMMIT HOSPITALITY 25, LLC,   SUMMIT
HOSPITALITY 036, LLC,   SUMMIT HOSPITALITY 057, LLC,   SUMMIT HOSPITALITY 060,
LLC,   SUMMIT HOSPITALITY 084, LLC,   SUMMIT HOSPITALITY 100, LLC,   SUMMIT
HOSPITALITY 110, LLC,   SUMMIT HOSPITALITY 111, LLC,   SUMMIT HOSPITALITY 114,
LLC,   SUMMIT HOSPITALITY 116, LLC,   SUMMIT HOSPITALITY 117, LLC,   SUMMIT
HOSPITALITY 119, LLC,   SUMMIT HOSPITALITY 120, LLC,   SUMMIT HOSPITALITY 121,
LLC,   SUMMIT HOSPITALITY 123, LLC,   SUMMIT HOSPITALITY 126, LLC,   SUMMIT
HOSPITALITY 127, LLC,   SUMMIT HOSPITALITY 128, LLC,   SUMMIT HOSPITALITY 129,
LLC,   SUMMIT HOSPITALITY 130, LLC,   SUMMIT HOSPITALITY 131, LLC,   SUMMIT
HOSPITALITY 132, LLC,   SUMMIT HOSPITALITY 134, LLC,   SUMMIT HOSPITALITY 135,
LLC,   SUMMIT HOSPITALITY 136, LLC,   SUMMIT HOSPITALITY 137, LLC,   SUMMIT
HOSPITALITY 138, LLC,   SUMMIT HOSPITALITY 139, LLC,   SUMMIT HOSPITALITY 140,
LLC,

 

Summit – Credit Agreement

 







 

 



  SUMMIT HOSPITALITY 141, LLC,   SUMMIT HOSPITALITY 142, LLC,   SUMMIT
HOSPITALITY 143, LLC,   SUMMIT HOSPITALITY 144, LLC,   SUMMIT HOSPITALITY 145,
LLC, and   SAN FRAN JV, LLC,   each a Delaware limited liability company        
  By:                                                     Name:  Christopher Eng
  Title:  Secretary

 

Summit – Credit Agreement

 



  

 

 

  SUMMIT HOTEL TRS 030, LLC,   SUMMIT HOTEL TRS 036, LLC,   SUMMIT HOTEL TRS
037, LLC,   SUMMIT HOTEL TRS 052, LLC,   SUMMIT HOTEL TRS 053, LLC,   SUMMIT
HOTEL TRS 057, LLC,   SUMMIT HOTEL TRS 060, LLC,   SUMMIT HOTEL TRS 062, LLC,  
SUMMIT HOTEL TRS 065, LLC,   SUMMIT HOTEL TRS 066, LLC,   SUMMIT HOTEL TRS 084,
LLC,   SUMMIT HOTEL TRS 092, LLC,   SUMMIT HOTEL TRS 094, LLC,   SUMMIT HOTEL
TRS 099, LLC,   SUMMIT HOTEL TRS 100, LLC,   SUMMIT HOTEL TRS 101, LLC,   SUMMIT
HOTEL TRS 102, LLC,   SUMMIT HOTEL TRS 103, LLC,   SUMMIT HOTEL TRS 104, LLC,  
SUMMIT HOTEL TRS 105, LLC,   SUMMIT HOTEL TRS 108, LLC,   SUMMIT HOTEL TRS 109,
LLC,   SUMMIT HOTEL TRS 110, LLC,   SUMMIT HOTEL TRS 111, LLC,   SUMMIT HOTEL
TRS 113, LLC,   SUMMIT HOTEL TRS 114, LLC,   SUMMIT HOTEL TRS 116, LLC,   SUMMIT
HOTEL TRS 117, LLC,   SUMMIT HOTEL TRS 119, LLC,   SUMMIT HOTEL TRS 120, LLC,  
SUMMIT HOTEL TRS 121, LLC,   SUMMIT HOTEL TRS 123, LLC,   SUMMIT HOTEL TRS 126,
LLC,   SUMMIT HOTEL TRS 127, LLC,   SUMMIT HOTEL TRS 128, LLC,   SUMMIT HOTEL
TRS 129, LLC,   SUMMIT HOTEL TRS 130, LLC,   SUMMIT HOTEL TRS 131, LLC, and  
SUMMIT HOTEL TRS 132, LLC,   each a Delaware limited liability company     By:
Summit Hotel TRS, Inc., a Delaware corporation, the sole member of each of the
above referenced Delaware limited liability companies               By:
              Name:  Christopher Eng     Title:    Secretary



 

Summit – Credit Agreement

 



  

 

 

  SUMMIT HOTEL TRS 134, LLC,   SUMMIT HOTEL TRS 135, LLC,   SUMMIT HOTEL TRS
136, LLC,   SUMMIT HOTEL TRS 137, LLC,   SUMMIT HOTEL TRS 138, LLC,   SUMMIT
HOTEL TRS 139, LLC,   SUMMIT HOTEL TRS 140, LLC,   SUMMIT HOTEL TRS 141, LLC,  
SUMMIT HOTEL TRS 142, LLC,   SUMMIT HOTEL TRS 143, LLC,   SUMMIT HOTEL TRS 144,
LLC,   SUMMIT HOTEL TRS 145, LLC, and   SUMMIT HOTEL TRS 146, LLC,   each a
Delaware limited liability company     By: Summit Hotel TRS, Inc., a Delaware
corporation, the sole member of each of the above referenced Delaware limited
liability companies                 By:       Name:  Christopher Eng    
Title:    Secretary           BP WATERTOWN HOTEL LLC, a Massachusetts limited
liability company           By:     Name:  Christopher Eng   Title:  Secretary



 

Summit – Credit Agreement

 



  

 

 



  ADMINISTRATIVE AGENT AND INITIAL LENDER:       KEYBANK NATIONAL ASSOCIATION  
  By:   Name:   Title:

 

 

[Signatures Continued on Next Page]

 

Summit – Credit Agreement

 



  

 

 

  INITIAL LENDERS:       DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender          
By:     Name:     Title:             By:     Name:     Title:  

 

[Signatures Continued on Next Page]

 



  

 

 

  BANK OF AMERICA, N.A., as a Lender           By:     Name:     Title:  



 

[Signatures Continued on Next Page]

 



  

 

 



    CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender



   

 

  By:  



  Name: Frederick H. Denecke    Title:   Senior Vice President



 

[Signatures Continued on Next Page]

 

  

 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By:     Name:     Title:
 



 

[Signatures Continued on Next Page]

 



  

 

 

  RAYMOND JAMES BANK, N.A., as a Lender           By:     Name:     Title:  



 

[Signatures Continued on Next Page]

 



  

 

 

  ROYAL BANK OF CANADA, as a Lender           By:     Name:     Title:  



 

[Signatures Continued on Next Page]

 



  

 

 



  U.S. BANK NATIONAL ASSOCIATION, as a Lender        



  By:  



  Name: Scott C. DeJong   Title:   Senior Vice President

 

 







 

[Signatures Continued on Next Page]

 



  

 

 

  BRANCH BANKING AND TRUST COMPANY, as a Lender           By:     Name:    
Title:  



 

[Signatures Continued on Next Page]

 



  

 

 

  REGIONS BANK, as a Lender           By:     Name:     Title:  



  



  





 

 